Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 1 of 113 PageID #: 3862




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE

   VIIV HEALTHCARE COMPANY,       )
   SHIONOGI & CO., LTD. and VIIV  )
   HEALTHCARE UK (NO. 3) LIMITED, )
                                  )
                 Plaintiffs,      )
                                  )
        v.                        )         C.A. No. 18-224 (CFC)
                                  )
   GILEAD SCIENCES, INC.,         )         REDACTED –
                                  )         PUBLIC VERSION
                 Defendant.       )

       DEFENDANT GILEAD SCIENCES, INC.’S OPENING BRIEF IN
     SUPPORT OF ITS MOTION TO STRIKE THE EXPERT REPORT OF
                     JAMES T. CARMICHAEL
   OF COUNSEL:                         Jack B. Blumenfeld (#1014)
   Adam K. Mortara                     Jeremy A. Tigan (#5239)
   J. Scott McBride                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP
   Mark S. Ouweleen                    1201 North Market Street
   Matthew R. Ford                     P.O. Box 1347
   Nevin M. Gewertz                    Wilmington, DE 19899
   Tulsi E. Gaonkar                    (302) 658-9200
   Rebecca T. Horwitz                  jblumenfeld@mnat.com
   BARTLIT BECK LLP                    jtigan@mnat.com
   54 West Hubbard Street, Suite 300
   Chicago, IL 60654                   Attorneys for Defendant Gilead Sciences, Inc.
   (312) 494-4400
   Meg E. Fasulo
   BARTLIT BECK LLP
   1801 Wewatta Street, Suite 1200
   Denver, CO 80202
   (303) 592-3100
   Nao Takada
   TAKADA LEGAL, P.C.
   112-01 Queens Blvd.
   Forest Hills, NY 11375                     Original Filing Date: December 9, 2019
   (212) 380-7804                           Redacted Filing Date: December 23, 2019
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 2 of 113 PageID #: 3863




                                            TABLE OF CONTENTS
   TABLE OF AUTHORITIES .................................................................................... ii

   INTRODUCTION .....................................................................................................1

   NATURE AND STAGE OF THE PROCEEDINGS ................................................2

   SUMMARY OF THE ARGUMENT ........................................................................3

   STATEMENT OF FACTS ........................................................................................4

            A.       Carmichael’s Background And Experience ..........................................4

            B.       Carmichael’s Report ..............................................................................5

   ARGUMENT .............................................................................................................6

   I.       The Court Should Strike Carmichael’s Legal Opinions ..................................7

            A.       Carmichael’s Legal Opinions Regarding Claim Scope Are
                     Improper ................................................................................................8

            B.       Legal Opinions Describing Duties Owed To The Patent Office
                     Are Improper .......................................................................................10

            C.       Legal Opinions Describing Patent-Prosecution Law Are
                     Improper ..............................................................................................11

   II.      Carmichael’s Opinions Regarding Intent Or Motive Are Improper .............13

   III.     Carmichael’s Disparagement Of The Patent Office Is An Improper
            Expert Opinion...............................................................................................14

   IV.      Carmichael’s Remaining Opinions Are Not Helpful To The Jury................17

   CONCLUSION ........................................................................................................18




                                                               i
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 3 of 113 PageID #: 3864




                                               TABLE OF AUTHORITIES

   Other Authorities
   Am. Med. Sys., Inc. v. Laser Peripherals, LLC,
    712 F. Supp. 2d 885 (D. Minn. 2010) ..................................................................16

   Apeldyn Corp. v. Sony Corp.,
     87 F. Supp. 3d 681 (D. Del. 2015) .........................................................................9

   AstraZeneca LP v. Tap Pharm. Prod., Inc.,
     444 F. Supp. 2d 278 (D. Del. 2006) .....................................................................13

   AstraZeneca UK Ltd. v. Watson Labs., Inc. (NV),
     No. CA 10-915-LPS, 2012 WL 6043266 (D. Del. Nov. 14, 2012) .......... 7, 10, 13

   Brigham & Women’s Hosp. Inc. v. Teva Pharm. USA, Inc.,
     No. CIV 08-464, 2010 WL 3907490 (D. Del. Sept. 21, 2010) ............... 11, 17, 18

   Corning Inc. v. SRU Biosystems,
    No. CIV. 03-633 JJF, 2004 WL 5523178 (D. Del. Nov. 5, 2004) .......................17

   Crawford v. George & Lynch, Inc.,
     No. CV 10-949-GMS-SRF, 2013 WL 6504361 (D. Del. Dec. 9, 2013) ........ 7, 12

   DNT, LLC v. Sprint Spectrum, LP,
    No. 3:09CV21, 2010 WL 582164 (E.D. Va. Feb. 12, 2010) ...............................16

   EZ Dock, Inc. v. Schafer Sys., Inc.,
    No. CIV. 98-2364(RHK/AJB), 2003 WL 1610781 (D. Minn. Mar. 8,
    2003) .....................................................................................................................16

   F. Hoffmann-La Roche, Ltd. v. Igen Int’l, Inc.,
     No. 98-cv-00318-JJF (D. Del. Oct. 24, 2000) ........................................................7

   Highland Capital Mgmt., L.P. v. Schneider,
     379 F. Supp. 2d 461 (S.D.N.Y. 2005) ............................................................. 7, 18

   In re Rosuvastatin Calcium Patent Litig.,
     MDL No. 08-1949, 2009 WL 4800702 (D. Del. Dec. 11, 2009),
     report and recommendation adopted, MDL No. 08-1949-JJF, 2010 WL
     661599 (D. Del. Feb. 19, 2010) ............................................................................13



                                                                 ii
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 4 of 113 PageID #: 3865




   Intervet Am., Inc. v. Kee-Vet Labs., Inc.,
     887 F.2d 1050 (Fed. Cir. 1989) ............................................................................15

   Lucas Aerospace, Ltd. v. Unison Indus., L.P.,
     No. CV 93-525-JJF, 1995 WL 17958343 (D. Del. Mar. 9, 1995) .........................7

   Magnivision, Inc. v. Bonneau Co.,
    115 F.3d 956 (Fed. Cir. 1997) ..............................................................................15

   O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.,
    521 F.3d 1351 (Fed. Cir. 2008) ..............................................................................9

   Oddi v. Ford Motor Co.,
    234 F.3d 136 (3d Cir. 2000) ...................................................................................6

   Ondeo Nalco Co. v. EKA Chems., Inc.,
    No. CIV. 01-537-SLR, 2003 WL 1524658 (D. Del. Mar. 21, 2003) ...................18

   Oxford Gene Tech. Ltd. v. Mergen Ltd.,
    345 F. Supp. 2d 431 (D. Del. 2004) ...................................................................6, 7

   Phillips v. AWH Corp.,
     415 F.3d 1303 (Fed. Cir. 2005) ............................................................................10

   Procter & Gamble Co. v. Teva Pharm. USA, Inc.,
     No. CIV.A. 04-940-JJF, 2006 WL 2241018 (D. Del. Aug. 4, 2006)...................12

   Revlon Consumer Prods. Corp. v. L’Oréal S.A.,
     No. CIV 96-192 MMS, 1997 WL 158281 (D. Del. Mar. 26, 1997) ............. 11, 12

   S.O.I.Tec Silicon On Insulator Techs., S.A. v. MEMC Elec. Materials, Inc.,
     745 F. Supp. 2d 489 (D. Del. 2010) .............................................................. 15, 17

   Siemens Med. Sols. USA, Inc. v. Saint-Gobain Ceramics & Plastics, Inc.,
     637 F.3d 1269 (Fed. Cir. 2011) ............................................................................10

   St. Clair Intellectual Prop. Consultants, Inc. v. Canon, Inc.,
     No. 03-cv-00241-JJF (D. Del. Sept. 16, 2004) ......................................................8

   Syngenta Seeds, Inc. v. Monsanto Co.,
     No. CIV. 02-1331-SLR, 2004 WL 2106583 (D. Del. Sept. 8, 2004) ..................17




                                                          iii
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 5 of 113 PageID #: 3866




   Tap Pharm. Prods., Inc. v. Owl Pharm., L.L.C.,
     No. 1:99 CV 2715, 2003 WL 25695241 (N.D. Ohio Feb. 18, 2003) ..................16

   W.L. Gore & Assocs., Inc. v. C.R. Bard, Inc.,
    No. CV 11-515-LPS-CJB, 2015 WL 12815314 (D. Del. Nov. 20, 2015) 8, 10, 14

   Zygo Corp. v. Wyko Corp.,
     79 F.3d 1563 (Fed. Cir. 1996) ................................................................................1

   Statutes
   35 U.S.C. § 282 ........................................................................................................15

   Rules
   Fed. R. Evid. P. 702 .......................................................................................... 3, 6, 7




                                                              iv
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 6 of 113 PageID #: 3867




                                      INTRODUCTION
         This is a patent case in which ViiV alleges that Gilead’s bictegravir anti-

   HIV medication infringes two claims of ViiV’s U.S. Patent No. 8,129,385 under

   the doctrine of equivalents.

         Gilead has its own patent that covers bictegravir literally, which the United

   States Patent Office granted after considering ViiV’s ’385 patent. It is settled law

   that the “nonobviousness of the accused device, evidenced by the grant of a United

   States patent, is relevant to the issue of whether the change therein is substantial”

   under the doctrine of equivalents. Zygo Corp. v. Wyko Corp., 79 F.3d 1563, 1570

   (Fed. Cir. 1996). Gilead is relying on its own patent as part of its defense against

   ViiV’s allegations of infringement by equivalents.

         ViiV responded by hiring attorney James T. Carmichael as an expert to

   opine on legal issues relating to patent prosecution. Carmichael’s report seeks to

   undermine the Patent Office’s examination of Gilead’s patent by (1) disparaging

   the Patent Office and its examiners; and (2) providing legal conclusions on claim

   scope, Gilead’s intent, and the law governing patent examination. These opinions

   are inadmissible legal conclusions (or speculations about motive and other things)

   that usurp the role of the judge and jury and that courts in this District routinely

   exclude.
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 7 of 113 PageID #: 3868




          As a result, Gilead is in the position of either offering an expert on improper

   subject matter to rebut Carmichael (and incur the attendant costs, time at trial, and

   potential juror confusion) or forgoing a legal expert altogether. To avoid this

   Hobson’s choice, Gilead moves now to strike Carmichael’s expert report. For the

   reasons set forth below, the Court should grant the motion. If the Court denies the

   motion, Gilead asks for leave to submits its own responsive report.

                     NATURE AND STAGE OF THE PROCEEDINGS
          ViiV filed its Complaint on February 7, 2018 accusing Gilead’s bictegravir

   of infringing the ’385 patent. D.I. 1. Gilead answered ViiV’s complaint on

   April 16, 2018, including defenses of invalidity and non-infringement. D.I. 9.

   Fact discovery ended on October 4, 2019. D.I. 87 at 3.

          The parties served their opening expert reports on November 15, 2019. Id.

   at 6. One of ViiV’s experts in support of its infringement allegations is James T.

   Carmichael, whom ViiV offers as an expert on “USPTO Patent Practice and

   Procedure.” Ex. A, Opening Expert Report of James T. Carmichael Concerning

   USPTO Patent Practice & Procedure, at 1. The parties will submit responsive

   expert reports on January 10, 2020 and reply expert reports on February 7, 2020.

   D.I. 87 at 6.

         Expert discovery closes on April 17, 2020, and a seven-day jury trial is

   scheduled to begin on September 21, 2020. Id. at 3, 11.



                                             2
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 8 of 113 PageID #: 3869




                              SUMMARY OF THE ARGUMENT
         The Court should strike Carmichael’s report because it is a lawyer’s brief

   disguised as an expert report. Carmichael is not a person of ordinary skill in the art.

   But he has submitted a report mostly addressing claim scope, which has already

   been decided by the Court. He improperly opines on the legal conclusions to be

   drawn from prosecution activities, and offers “opinions” on Gilead’s intent,

   motive, and state of mind from reading documents—all of which are committed to

   the judgment of the factfinder (not a retained expert).

         Carmichael’s report is an object lesson in improper attorney-expert opinion.

   Courts in this District have encountered these types of opinions before and have

   uniformly excluded them. Because Carmichael’s report does not comply with

   Federal Rule of Evidence 702 and the clear and consistent guidance of courts in

   this District, the Court should strike his report.

         For ease of reference, the below chart summarizes the grounds Gilead

   advances for striking specific sections of his report:




                                               3
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 9 of 113 PageID #: 3870




                                           Grounds For Striking Section
   Rpt.        Shorthand          Rule Disparaging Claim Gilead’s Statement of
   Sect.        Reference         702     PTO      Scope Intent        Law / Duty
           General Patent
   IV.A                            X
           Prosecution
   IV.B    PTO Statistics          X          X           X                      X
           Prosecution
   V       History of Gilead’s     X
           Patent
   VI.A    Same Examiner           X                      X                      X
           Consideration of
   VI.B                            X          X           X         X            X
           Patent-In-Suit
           Equivalents
   VI.C    Analysis During         X                      X                      X
           Prosecution

                                   STATEMENT OF FACTS

           A.    Carmichael’s Background And Experience
           Carmichael has been an attorney in private practice for the last twenty years,

   focusing on patent prosecution, litigation, and expert testimony. Ex. A at ¶¶ 27-33.

   He is the founder of his current law firm (Carmichael IP, PLLC) and represents

   clients in patent prosecution and litigation. Id. at ¶ 33. He works regularly as an

   expert witness and has been deposed over 70 times. Ex. B, Carmichael CV at 8-12.

           Prior to entering private practice, Carmichael spent eight years in the Patent

   Office where he first worked as an attorney in the Office of the Solicitor. Ex. A at

   ¶ 15. He eventually became the Examiner-in-Chief in the electrical and computer

   division of the Board of Patent Appeals and Interferences. Id. at ¶ 23. Carmichael’s

   background is in high-technology and physics. Id. at ¶¶ 10-11. Carmichael is not a

                                              4
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 10 of 113 PageID #: 3871




   person of ordinary skill in the art for the technology at issue here, let alone

   experienced in examining pharmaceutical patents.

         B.     Carmichael’s Report
         Carmichael’s overall opinion is that “the scope of the ’385 patent claims is

   not affected by the examination and issuance of the Gilead patent.” Ex. A at ¶ 42.

   His opinions on claim scope are set out in three sections.

         The first two sections are by way of background. Section IV describes

   patent-prosecution activities, regulations, and statistics. Carmichael describes what

   he calls the “duty of candor and good faith” before the Patent Office and what he

   thinks this duty requires applicants to do as a matter of law to highlight prior-art

   references during prosecution. Id. at ¶¶ 64-68. Carmichael also includes several

   pages of statistics to describe the general burden and workload at the Patent Office,

   from which he concludes that examiners do not meaningfully review prior art

   during patent prosecution. Id. at ¶¶ 69-71. Section V then recites without

   elaboration various events that occurred during the prosecution of Gilead’s patent.

   Id. at ¶¶ 73-96.

         Section VI provides the substance of Carmichael’s legal opinions on claim

   scope. He first opines that claim scope is unaffected under the doctrine of

   equivalents when the same examiner allows a patent covering the accused product

   over the patent-in-suit, as occurred in Gilead’s prosecution. Id. at ¶¶ 97-99.



                                             5
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 11 of 113 PageID #: 3872




   Carmichael then opines that an examiner’s consideration of the asserted patent as a

   prior-art reference does not impact claim scope. He marshals the statistics from

   Section IV to say that patent examiners do not really “consider[]” a prior-art

   reference during prosecution even when they say they do. Id. at ¶¶ 100-03. He also

   suggests that the examiner here did not really consider the ’385 patent when

   granting Gilead’s patent, even though he indicated that he did. In so doing, he

   divines Gilead’s intent to “bur[y]” the ’385 patent during prosecution, things

   Gilead knew and should have “explain[ed]” to the examiner, and Gilead’s

   “aware[ness]” of the ’385 patent during prosecution. Id. Carmichael concludes by

   discussing the law governing patent prosecution and how the examiner would not

   have reviewed Gilead’s patent application using the doctrine-of-equivalents

   standard. Id. ¶¶ 104-09.

                                        ARGUMENT
         Federal Rule of Evidence 702 requires courts to ensure that expert testimony

   is both reliable and relevant. Oxford Gene Tech. Ltd. v. Mergen Ltd., 345 F. Supp.

   2d 431, 434 (D. Del. 2004). To be reliable, an expert’s opinion must be “based on

   the methods and procedures of science rather than on subjective belief or

   unsupported speculation.” Oddi v. Ford Motor Co., 234 F.3d 136, 155 (3d Cir.

   2000) (internal quotation marks omitted). Those opinions must constitute more

   than “mere personal belief as to the weight of the evidence” and cannot “invade[]



                                           6
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 12 of 113 PageID #: 3873




   the province of the fact-finder.” Oxford Gene Tech., 345 F. Supp. 2d at 435. As

   such, parties cannot hire experts to provide what would otherwise be fact

   testimony, such as by allowing experts to “simply rehash[] otherwise admissible

   evidence about which [the expert] has no personal knowledge.” Highland Capital

   Mgmt., L.P. v. Schneider, 379 F. Supp. 2d 461, 468-69 (S.D.N.Y. 2005). As

   described below, each of Carmichael’s opinions falls short of satisfying Rule 702.

   I.    The Court Should Strike Carmichael’s Legal Opinions
         Courts in this District have not permitted parties to hire attorneys to give

   legal opinions under the guise of expert testimony. AstraZeneca UK Ltd. v. Watson

   Labs., Inc. (NV), No. CA 10-915-LPS, 2012 WL 6043266, at *1 (D. Del. Nov. 14,

   2012) (“[T]he judges in this District have a well-established practice of excluding

   the testimony of legal experts, absent extraordinary circumstances.”); Crawford v.

   George & Lynch, Inc., No. CV 10-949-GMS-SRF, 2013 WL 6504361, at *3 (D.

   Del. Dec. 9, 2013) (excluding opinions that relied on “impermissible legal

   conclusions”); Lucas Aerospace, Ltd. v. Unison Indus., L.P., No. CV 93-525-JJF,

   1995 WL 17958343, at *1 (D. Del. Mar. 9, 1995) (patent-law experts may not

   “draw inferences or make statements or conclusions about the patent law of the

   case”); Ex. C, Transcript of Hearing at 64:22-65:6, F. Hoffmann-La Roche, Ltd. v.

   Igen Int’l, Inc., No. 98-cv-00318-JJF (D. Del. Oct. 24, 2000) (“[I]n this district,

   when you get into that patent law / expert / et cetera area, we have a very



                                            7
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 13 of 113 PageID #: 3874




   consistent view. And the view is that they are not helpful. And not only do we

   mostly exclude them on [b]ench trials, but in jury trials they are so severely

   limited, I can’t figure out why anybody continues to propose them.”).

         Instead, the Court is “presumed to be the patent law expert,” and the jury

   does not need an additional explanation of the law from a retained expert. W.L.

   Gore & Assocs., Inc. v. C.R. Bard, Inc., No. CV 11-515-LPS-CJB, 2015 WL

   12815314, at *3 n.8 (D. Del. Nov. 20, 2015); see also Ex. D, Judge Sue L.

   Robinson, Additional Civil Trial Guidelines for Patent Cases (Dec. 21, 2010)

   (“[D]escriptions of the law and instructions on the law are matters for the

   [C]ourt.”); Ex. E, St. Clair Intellectual Prop. Consultants, Inc. v. Canon, Inc., No.

   03-cv-00241-JJF, slip op. at 1 (D. Del. Sept. 16, 2004) (same).

         A.     Carmichael’s Legal Opinions Regarding Claim Scope Are
                Improper
         Carmichael’s legal opinions regarding the scope of the asserted claims under

   the doctrine of equivalents are improper legal conclusions. Section VI of

   Carmichael’s report provides three opinions on claim scope. Each follows the same

   pattern: Carmichael recites a fact that ViiV does not like and then gives the legal

   conclusion that this fact does not affect the scope of the asserted claims.




                                             8
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 14 of 113 PageID #: 3875




             “[T]he fact that the same examiner prosecuted the ’385 patent and the

                Gilead patent does not indicate that the scope of the claims of the ’385

                patent is distinct from the scope of the claims of the Gilead patent,

                including under the doctrine of equivalents.” Ex. A at ¶ 99.

             “The fact that the examiner ‘considered’ the ’385 patent during the

                prosecution of the Gilead patent does not create a presumption that the

                scope of the two patents do not overlap.” Id. at § VI.B. (p. 29).

             “[T]he fact that the claims of the Gilead patent were found to be

                patentable by Examiner Willis and eventually issued does not indicate

                that the scope of those claims is distinct from the scope of claims 2

                and 6 of the ’385 patent under the doctrine of equivalents.” Id. at

                ¶ 109.

         Claim scope is a question of law for the Court and not a factual issue for the

   jury to resolve through expert testimony. See O2 Micro Int’l Ltd. v. Beyond

   Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008); Apeldyn Corp. v.

   Sony Corp., 87 F. Supp. 3d 681, 695 (D. Del. 2015) (“Such a question of claim

   scope is a matter of law reserved entirely for the court.” (internal quotation marks

   omitted)). And without any relevant experience in the pharmaceutical arts,

   Carmichael is just providing conclusions that “facts” from patent prosecution do

   not legally affect claim scope.


                                             9
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 15 of 113 PageID #: 3876




         For these reasons, expert testimony from an attorney on the scope of asserted

   claims is improper. See AstraZeneca UK, 2012 WL 6043266, at *1 (excluding

   expert testimony from an attorney and PTO examiner on the scope of equivalents

   based on the asserted patent’s prosecution history).1 Such opinions usurp the purely

   judicial function to explain the law. W.L. Gore, 2015 WL 12815314, at *3 n.8.

         The Court should strike these sections of Carmichael’s report.

         B.    Legal Opinions Describing Duties Owed To The Patent Office Are
               Improper
         Carmichael’s second opinion in Section VI relies on a discussion of the duty

   of disclosure owed to the Patent Office. Ex. A at ¶¶ 100-03 & 102 n.79. The

   validity or enforceability of Gilead’s patent is not at issue in this case, and

   “disclosure” before the Patent Office has nothing to do with the relevance of

   Gilead’s patent in defense against infringement by equivalents. See Siemens Med.

   Sols. USA, Inc. v. Saint-Gobain Ceramics & Plastics, Inc., 637 F.3d 1269, 1282

   (Fed. Cir. 2011) (explaining differences between validity and infringement as it

   pertains to separate patentability). Nonetheless, in Section VI and in earlier

   sections of his report, Carmichael describes federal regulations and MPEP sections




   1
    To the extent expert testimony is ever relevant to claim scope, it is as extrinsic
   evidence during claim construction and must be from the perspective of someone
   having ordinary skill in the art, which Carmichael does not. Phillips v. AWH Corp.,
   415 F.3d 1303, 1318 (Fed. Cir. 2005).

                                           10
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 16 of 113 PageID #: 3877




   as requiring certain disclosures by the applicant. Id. at ¶¶ 64-67. He then contrasts

   these requirements with his characterizations of Gilead’s actions. Id. at ¶ 102.

         But “expert witnesses may not testify as to the law governing a dispute or

   offer conclusions concerning a party’s compliance with legal duties.” Brigham &

   Women’s Hosp. Inc. v. Teva Pharm. USA, Inc., No. CIV 08-464, 2010 WL

   3907490, at *2 (D. Del. Sept. 21, 2010). Opinions regarding legal duties owed to

   the Patent Office and whether the applicant met them are legal conclusions that are

   not permissible. Revlon Consumer Prods. Corp. v. L’Oréal S.A., No. CIV 96-192

   MMS, 1997 WL 158281, at *3 (D. Del. Mar. 26, 1997) (precluding expert from

   testifying about “duties and responsibilities of an inventor, his or her attorney or

   agent, and others substantively involved in the preparation and prosecution of a

   patent application in the PTO” (internal quotation marks omitted)). That

   prohibition applies with extra force here, where the validity and enforceability of

   Gilead’s patent has not been placed at issue.

         The Court should strike these sections of Carmichael’s report.

         C.     Legal Opinions Describing Patent-Prosecution Law Are Improper

         Carmichael’s third opinion in Section VI recites one aspect of the law

   governing patent prosecution: “Examiners do not assess patentability under the

   doctrine of equivalents analysis.” Ex. A at § VI.C. (p. 30). From this, Carmichael

   concludes that Gilead’s obtaining its own patent covering bictegravir does not



                                            11
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 17 of 113 PageID #: 3878




   impact the scope of the asserted claims in ViiV’s patent for purposes of the

   doctrine of equivalents. Id. at ¶ 109.

         This opinion is a naked legal conclusion regarding patent law—in short,

   certain activity before the Patent Office has no legal effect on claim scope. Procter

   & Gamble Co. v. Teva Pharm. USA, Inc., No. CIV. A. 04-940-JJF, 2006 WL

   2241018, at *1 (D. Del. Aug. 4, 2006) (“This Court excludes testimony by patent

   law experts on substantive issues of patent law.”); Crawford, 2013 WL 6504361,

   at *3 (excluding opinion that was “impermissible legal conclusion”); Revlon, 1997

   WL 158281, at *3 (expert “may not testify as to substantive issues of patent law”).

         For example, in Procter & Gamble, the expert offered legal opinions about

   “whether the one-way or two-way test should be used for determining

   obviousness-type double patenting in this case” and other legal conclusions. 2006

   WL 2241018, at *1. And in Revlon, the court struck an expert’s proposed

   testimony on the law of inequitable conduct because that would “usurp the

   respective functions of the jury and the Court.” 1997 WL 158281, at *3.

   Carmichael’s statement regarding the law governing patentability and its

   relationship to the doctrine of equivalents is the same type of legal conclusion. The

   Court—not a retained expert—instructs the jury on the law of infringement and the

   relevance of Gilead’s patent on the question of infringement.

         The Court should strike this section of Carmichael’s report.



                                            12
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 18 of 113 PageID #: 3879




   II.   Carmichael’s Opinions Regarding Intent Or Motive Are Improper
         Carmichael’s second opinion in Section VI misstates that Gilead

   intentionally or knowingly breached a duty to disclose the ’385 patent in the Patent

   Office during prosecution of its own application (even though Gilead in fact

   disclosed the ’385 patent). Ex. A at ¶¶ 100-03; see also id. at ¶ 102 n.79. For

   support, Carmichael offers several opinions on Gilead’s intent or state of mind:

             “Gilead appears to have ‘buried’ the ’385 patent reference among

               numerous other references.” Id. at ¶ 102.

             “Gilead also did not explain to Examiner Willis the significance of the

               ’385 patent ….” Id. at ¶ 103.

             Gilead employees “were aware of the structure of dolutegravir and the

               ’385 patent ….” Id.

         But “expert witnesses are not permitted to testify regarding intent, motive, or

   state or mind, or evidence by which such state of mind may be inferred.”

   AstraZeneca UK, 2012 WL 6043266, at *2 (internal quotation marks omitted);

   AstraZeneca LP v. Tap Pharm. Prod., Inc., 444 F. Supp. 2d 278, 293 (D. Del.

   2006) (same); In re Rosuvastatin Calcium Patent Litig., MDL No. 08-1949, 2009

   WL 4800702, at *8 (D. Del. Dec. 11, 2009) (same), report and recommendation

   adopted, MDL No. 08-1949-JJF, 2010 WL 661599 (D. Del. Feb. 19, 2010).

   Carmichael’s testimony about Gilead’s “aware[ness],” intent to “bur[y],” and



                                            13
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 19 of 113 PageID #: 3880




   knowledge of a reference’s significance is just “speculation as to what may have

   been in another’s mind,” and is therefore improper. Ex. A at ¶¶ 100-03; W.L. Gore,

   2015 WL 12815314, at *5.2

          The Court should strike this section of Carmichael’s report.

   III.   Carmichael’s Disparagement Of The Patent Office Is An Improper
          Expert Opinion
          In two places in his report, Carmichael opines that his former colleagues at

   the Patent Office do not do their jobs very well, if at all. In Section IV.B, he states

   that an examiner’s statement that she “has ‘considered’ a reference does not mean

   that the examiner has diligently read and understood every claim and disclosure.”

   Ex. A at ¶ 69. He likewise estimates (without support) that examiners only spend

   1/10 of a second reviewing prior-art references. Id. at ¶ 71. In Section VI, he

   suggests (again without support) that the examiner did not do his job when

   allowing Gilead’s patent over the patent-in-suit. Id. at ¶¶ 100-01.

          Carmichael provides these opinions so that ViiV can argue that the Patent

   Office did not really consider the patent-in-suit when granting Gilead’s patent for

   bictegravir, contrary to what the Patent Office indicated. In Carmichael’s

   estimation, examiners just use an automated computer program that “automatically

   2
    Carmichael states that he is not providing evidence of intent. But such formalism
   does not insulate otherwise improper testimony. See W.L. Gore, 2015 WL
   12815314, at *5 (“Despite Gore’s attempt to paint it as such, this is not testimony
   about ‘PTO practices and procedures’ of the type the Court has sometimes
   permitted in the past.”).

                                             14
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 20 of 113 PageID #: 3881




   flips and quickly flashes the first page” of prior art references. Id. at ¶ 71.

   Carmichael has no evidence that such a dereliction of duty occurred with Gilead’s

   patent or that it occurs generally.

         These opinions run afoul of the presumed validity of an issued patent and the

   protections against fact discovery into how examiners analyze specific references

   during patent prosecution. S.O.I.Tec Silicon On Insulator Techs., S.A. v. MEMC

   Elec. Materials, Inc., 745 F. Supp. 2d 489, 530 (D. Del. 2010) (“‘The presumption

   of validity under 35 U.S.C. § 282 carries with it a presumption that the examiner

   did his duty and knew what claims he was allowing.’” (quoting Intervet Am., Inc.

   v. Kee-Vet Labs., Inc., 887 F.2d 1050, 1054 (Fed. Cir. 1989))); Magnivision, Inc. v.

   Bonneau Co., 115 F.3d 956, 960 (Fed. Cir. 1997) (“patent examiner’s thought

   processes are shielded from discovery as to their bases, reasons, mental processes,

   analyses or conclusions” (internal quotation marks omitted)). Carmichael is

   opining that examiners do not do any analysis when they consider prior-art

   references, notwithstanding the statutory presumption that examiners do their jobs

   and his lack of knowledge regarding what happened when Gilead obtained its own

   patent over the ’385 patent. These conclusions would apply equally to the patent-

   in-suit, resulting in mini-trials on the Patent Office’s workload and its impact on

   the presumed validity of Gilead’s and ViiV’s patents.




                                           15
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 21 of 113 PageID #: 3882




         For these reasons, courts exclude testimony from former Patent Office

   officials seeking to disparage the Patent Office and undermine the statutory

   presumption of validity of issued patents. See DNT, LLC v. Sprint Spectrum, LP,

   No. 3:09CV21, 2010 WL 582164, at *4 (E.D. Va. Feb. 12, 2010) (precluding “a

   negative, direct, or individualized attack on the patent examiner, performance, or a

   generalized attack on the entire PTO”); EZ Dock, Inc. v. Schafer Sys., Inc., No.

   CIV. 98-2364(RHK/AJB), 2003 WL 1610781, at *13 (D. Minn. Mar. 8, 2003)

   (“Aspersions [regarding the Patent Office] are not evidence.”); Am. Med. Sys., Inc.

   v. Laser Peripherals, LLC, 712 F. Supp. 2d 885, 903 (D. Minn. 2010) (“Such

   statements [about limitations at the PTO] are inadmissible because they seek to call

   into question the statutory presumption of validity ….”); Tap Pharm. Prods., Inc.

   v. Owl Pharm., L.L.C., No. 1:99 CV 2715, 2003 WL 25695241, at *1 (N.D. Ohio

   Feb. 18, 2003) (evidence of the “relative shortage of patent examiners at the PTO

   is inadmissible” because “[t]he only purpose such testimony would serve would be

   to undermine the presumption of validity of the patents-in-suit”).

         The Court should do the same here with respect to Sections IV and VI of

   Carmichael’s report.




                                            16
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 22 of 113 PageID #: 3883




   IV.   Carmichael’s Remaining Opinions Are Not Helpful To The Jury
         Carmichael’s only remaining opinions concern the general process of

   prosecuting patents at the Patent Office or reiterate portions of the prosecution

   history for the unasserted Gilead patent. Ex. A at ¶¶ 43-58, 73-96. These sections

   are not helpful to the jury because (to the extent they are even relevant) they are

   either duplicative or repeat otherwise admissible evidence. The Court should strike

   them as well.

         It is unnecessary to have an expert in this case explain the process by which

   the Patent Office issues a patent.3 The jury will be shown a Federal Judicial Center

   video about patent law and the policies and procedures before the PTO, which is

   enough for the jury to understand the process. See Syngenta Seeds, Inc. v.

   Monsanto Co., No. CIV. 02-1331-SLR, 2004 WL 2106583, at *2 (D. Del. Sept. 8,

   2004); Corning Inc. v. SRU Biosystems, No. CIV. 03-633 JJF, 2004 WL 5523178,

   at *1 (D. Del. Nov. 5, 2004) (excluding expert testimony on “internal patent office

   procedures”); S.O.I.Tec, 745 F. Supp. 2d at 507 n.16 (excluding evidence on

   various patent procedures). Carmichael’s testimony on these topics would add

   nothing. Ex. A at ¶¶ 43-58 (discussing a notice of allowance, the prohibition

   against double patenting, prior-art searches, and the federal regulations for what

   3
     Gilead recognizes that courts in this District have occasionally allowed experts to
   testify regarding this aspect of patent-prosecution procedures. Brigham &
   Women’s Hosp. Inc. v. Teva Pharm. USA, Inc., No. CIV 08-464, 2010 WL
   3907490, at *2 (D. Del. Sept. 21, 2010).

                                            17
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 23 of 113 PageID #: 3884




   must appear in the patent). And there is no fact in dispute that warrants an

   additional explanation from a retained expert about the procedure for obtaining a

   patent. The Court should exclude Section IV.A of Carmichael’s report.

         With respect to the prosecution history of Gilead’s patent, Carmichael

   rehashes the content of patent-prosecution documents without analysis. Providing

   an expert just to create a factual narrative through otherwise admissible patent-

   prosecution documents of this sort is not proper expert testimony—it is simply

   reading documents into the record. See Ondeo Nalco Co. v. EKA Chems., Inc., No.

   CIV. 01-537-SLR, 2003 WL 1524658, at *3 (D. Del. Mar. 21, 2003) (preventing

   expert from providing a “walk[] through [of] the file history” (internal quotation

   marks omitted)); Highland Capital Mgmt., L.P. v. Schneider, 379 F. Supp. 2d 461,

   468-69 (S.D.N.Y. 2005) (“[A]n expert cannot be presented to the jury solely for

   the purpose of constructing a factual narrative based upon record evidence.”). For

   that reason, “in this district parties are generally not permitted to explain patent

   prosecution histories through expert testimony.” Brigham & Women’s, 2010 WL

   3907490, at *2. The Court should exclude Section IV.B of Carmichael’s report.

         CONCLUSION
         For the foregoing reasons, Gilead respectfully requests that the Court strike

   Carmichael’s expert report. If the Court does not strike Carmichael’s report, Gilead

   asks for leave to submit its own responsive report.



                                            18
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 24 of 113 PageID #: 3885




                                        MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                        /s/ Jeremy A. Tigan
                                        ___________________________________
                                        Jack B. Blumenfeld (#1014)
                                        Jeremy A. Tigan (#5239)
                                        1201 North Market Street
   OF COUNSEL:                          P.O. Box 1347
                                        Wilmington, DE 19899
   Adam K. Mortara                      (302) 658-9200
   J. Scott McBride                     jblumenfeld@mnat.com
   Mark S. Ouweleen                     jtigan@mnat.com
   Matthew R. Ford
   Nevin M. Gewertz                     Attorneys for Defendant
   Tulsi E. Gaonkar                     Gilead Sciences, Inc.
   Rebecca T. Horwitz
   BARTLIT BECK LLP
   54 West Hubbard Street, Suite 300
   Chicago, IL 60654
   (312) 494-4400

   Meg E. Fasulo
   BARTLIT BECK LLP
   1801 Wewatta Street, Suite 1200
   Denver, CO 80202
   (303) 592-3100

   Nao Takada
   TAKADA LEGAL, P.C.
   112-01 Queens Blvd.
   Forest Hills, NY 11375
   (212) 380-7804

   December 9, 2019




                                         19
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 25 of 113 PageID #: 3886




                         CERTIFICATE OF COMPLIANCE
         I hereby certify that this brief has been prepared in Times New Roman 14-point

   typeface using Microsoft Word, and contains 4,095 words as determined by the Word

   Count feature of Microsoft Word. The foregoing word count does not include the

   cover page, tables, or counsel blocks.



  December 9, 2019


                                            /s/ Jeremy A. Tigan
                                            Jeremy A. Tigan (#5239)
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 26 of 113 PageID #: 3887




                             EXHIBIT A
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 27 of 113 PageID #: 3888
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 28 of 113 PageID #: 3889




                  HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 29 of 113 PageID #: 3890




                                                   TABLE OF CONTENTS
                                                                                                                                           Page

   I.      INTRODUCTION ...............................................................................................................1

   II.     QUALIFICATIONS ............................................................................................................2

           A.        Education and Experience........................................................................................2

           B.        Compensation ..........................................................................................................8

           C.        Materials Considered ...............................................................................................8

   III.    SUMMARY OF OPINIONS ...............................................................................................8

   IV.     PATENT EXAMINATION PROCEDURES, POLICIES AND PRACTICES AT
           THE UNITED STATES PATENT AND TRADEMARK OFFICE .................................10

           A.        Patent Examination Procedures at the United States Patent and Trademark
                     Office .....................................................................................................................10

           B.        Patent Examination Practices Relating to Prior Art Evaluation ............................14

                     i.         USPTO Examiners Have Limited Time to Evaluate Applications ............14

                     ii.        USPTO Examiners Have Limited Time to Evaluate Prior Art ..................17

   V.      PROSECUTION OF THE GILEAD PATENT .................................................................19

   VI.     THE SCOPE OF THE ASSERTED CLAIMS OF VIIV’S ’385 PATENT IS NOT
           INFORMED BY THE FACT THAT THE USPTO ALLOWED THE CLAIMS OF
           GILEAD’S PATENT THAT IT CONTENDS LITERALLY COVER
           BICTEGRAVIR .................................................................................................................28

           A.        The Fact that The Same Examiner Allowed the Claims of the ’385 Patent
                     and Gilead’s Patent Does Not Bear on Whether the Two Patents Include
                     Overlapping Claim Scope, Including Under the Doctrine of Equivalents.............28

           B.        The Fact that the Examiner “Considered” the ’385 Patent During the
                     Prosecution of the Gilead Patent Does Not Create a Presumption That The
                     Scope of the Two Patents Do Not Overlap ............................................................29

           C.        Examiners Do Not Assess Patentability Under The Doctrine of Equivalents
                     Analysis..................................................................................................................30

   VII.    RESERVATION OF RIGHTS ..........................................................................................32

   VIII.   CONCLUSION ..................................................................................................................33


                           HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
                                                i
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 30 of 113 PageID #: 3891




   EXHIBIT A – Curriculum Vitae of James T. Carmichael
   EXHIBIT B – Materials Considered




                                              ii
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 31 of 113 PageID #: 3892




   I.     INTRODUCTION

          1.      My name is James T. Carmichael and Plaintiffs ViiV Healthcare Company,

   Shionogi & Co., Ltd. and ViiV Healthcare UK (No. 3) Limited (collectively, “ViiV”) have retained

   me, through their counsel Desmarais LLP, to provide independent expert opinions with respect to

   United States Patent and Trademark Office (“USPTO”) patent practice and procedure as applied

   to the patent-in-suit (U.S Patent No. 8,129,385, the “’385 patent”) and related applications, in

   addition to U.S. Patent No. 9,216,996 (the “’996 patent” or “the Gilead patent”).

          2.      I understand that ViiV has sued Gilead Sciences, Inc. (“Gilead”) for infringement

   of the ’385 patent. I understand that ViiV contends that the bictegravir component of Gilead’s

   Biktarvy pharmaceutical anti-HIV drug infringes claims 2 and 6 of the ’385 patent under the

   doctrine of equivalents.

          3.      I was asked to:

          •    Provide background information regarding procedures and practices at the USPTO,
               including those relating to the patent application process; and

          •    Review and analyze the prosecution history of Gilead Sciences, Inc.’s Application No.
               14/133,858 (“Gilead’s patent application”) under USPTO procedure, which issued as
               the Gilead patent.

          4.      Unless otherwise indicated, all factual and technical analysis and assertions in my

   Report are based on my personal knowledge and experience. I reserve the right to supplement my

   opinions and/or this Report should I receive additional information, e.g., expert reports, testimony,

   pleadings, trial testimony, exhibits, documents, discovery, opinions, or additional evidence

   pertinent thereto.

          5.      The following Report details subject matter areas and opinions about which I may

   testify in this litigation if called upon to do so. I may also prepare and present demonstratives at




                        HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
                                             1
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 32 of 113 PageID #: 3893




   trial that summarize and illustrate these opinions. I am familiar with and am prepared to testify

   about the following as applicable to the patent-in-suit:

          •     Patent practice and procedure in the USPTO;

          •     The application process for obtaining a patent;

          •     USPTO policies and procedures with regard to examination;

          •     USPTO policies and procedures applicable to the patent-in-suit and Gilead’s
                bictegravir patent; and

          •     The procedural prosecution history of the patent-in-suit and of Gilead’s patent.

          6.       I have reviewed and considered the documents and other materials listed below in

   Exhibit B in light of my specialized knowledge provided by my education, training, research, and

   experience, as summarized in Section II and described in detail in my curriculum vitae, provided

   as Exhibit A. My analysis of those materials, combined with the specialized knowledge that I have

   obtained over the course of my education and career, form the basis for my opinions in this Report.

          7.       I offer no opinions on anyone’s state of mind or intent. Nothing in this Report

   should be construed as providing any such opinion.

          8.       I offer no opinion on the law. Nothing in this Report should be construed as

   providing any such opinion.

   II.    QUALIFICATIONS

          A.       EDUCATION AND EXPERIENCE

          9.       My education and experience are summarized in the curriculum vitae attached

   hereto as Exhibit A.

          10.      I attended Yale University from 1980 to 1984. I had a “Special Divisional” major

   focusing on city planning. My coursework included Computer Science and Physics, among other




                                                     2
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 33 of 113 PageID #: 3894




   things. During college, I had a job one summer as a computer programmer for State Farm

   Insurance.

          11.     Upon graduating from Yale University with a Bachelor of Arts degree in 1984, with

   a major in city planning, I enrolled in the University of Wisconsin to study both electrical

   engineering and law concurrently. In 1987, I received a Juris Doctor degree from the University

   of Wisconsin, graduating with honors (cum laude). I later enrolled in the Master of Science in

   Electrical and Computer Engineering program at George Mason University. I completed about

   ten of the twenty courses required for that degree before leaving the program in 1996.

          12.     From 1987 to 1990, I was an associate attorney with Lyon & Lyon LLP, a large

   patent law firm based in Los Angeles, California. As an associate, I assisted in patent litigation in

   various technologies including biotech-related inventions and patent prosecution. I also took a

   course in biotechnology at UCLA.

          13.     In 1990, I became the sole law clerk for Circuit Judge Howard T. Markey at the

   U.S. Court of Appeals for the Federal Circuit. In that role, I assisted Judge Markey in drafting

   opinions and discussing pending cases with the other Federal Circuit judges. Judge Markey was

   the original Chief Judge of the Federal Circuit, from 1982 to 1990.

          14.     In 1991, I took and passed the examination for registration to practice in patent

   cases before the U.S. Patent and Trademark Office (the “Patent bar exam”). This required the

   USPTO to determine that I had taken coursework equivalent to an engineering or science degree.

          15.     From 1991 to 1996, I was an attorney in the Office of the Solicitor at the USPTO.

   This appointment required the USPTO once again to determine that I had taken coursework

   equivalent to an engineering or science degree.




                                                     3
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 34 of 113 PageID #: 3895




          16.     While in the Solicitor’s Office, I briefed and argued approximately thirty appeals

   at the U.S. Court of Appeals for the Federal Circuit in cases involving patentability and USPTO

   procedure. I also represented the USPTO in U.S. District Courts cases on USPTO procedure. In

   some cases I searched for prior art in support of my duties.

          17.     In the Solicitor’s Office, I was appointed coordinator of enrollment and disciplinary

   proceedings. In that role, I assigned and supervised all enforcement proceedings against registered

   patent attorneys charged with violating the USPTO Code of Professional Responsibility. The

   issues in these matters included violation of attorneys’ duty to disclose information known to be

   material under 37 CFR § 1.56 (duty of disclosure). 1 I evaluated hundreds of patent applications

   for possible violations.

          18.     I also assisted the USPTO in developing federal regulations. For example, I

   consulted with my then-colleagues in the Solicitor’s office in helping to develop the USPTO’s

   1992 revision of 37 CFR § 1.56.

          19.      I advised the head of the USPTO (then called the Commissioner of Patents and

   Trademarks) concerning means plus function claims and whether examiners should be instructed

   to analyze equivalents under 35 U.S.C. 112, sixth paragraph (now 112(f)). This involved the

   Commissioner issuing an official Notice that I worked on, 2 and an en banc Federal Circuit case in

   which I advised and represented the USPTO. 3

          20.     As an Associate Solicitor, I helped revise sections of the Manual of Patent

   Examining Procedure (“MPEP”). The MPEP is a reference work used as a handbook by patent



   1
     See 37 CFR § 10.23(c) (10).
   2
     PTO Official Gazette, 1134 TMOG 632-637 (January 7, 1992), “Applicability of the last
   paragraph of 35 U.S.C. § 112 to patentability determinations before the Patent and Trademark
   Office.”
   3
     In re Donaldson, 16 F.3d 1189 (Fed. Cir. 1994) (en banc).


                                                    4
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 35 of 113 PageID #: 3896




   attorneys and examiners alike concerning USPTO policy and procedure. Attorneys are tested on

   the procedures contained in the MPEP before they can become registered to practice before the

   USPTO. USPTO procedures are also found in Board decisions, Commissioner decisions, Federal

   Register notices, the Board Trial Rules and Practice Guide, and customary practice inside the

   USPTO.

            21.   I was responsible for legal review of MPEP Chapter 2000 (Duty of Disclosure) and

   Chapter 2200 (Reexamination), among others. I also wrote some of the questions appearing on

   the Patent bar exam and helped decide petitions from attorneys who received a failing grade. Other

   duties included helping train groups of USPTO employees on proper procedures and ethics.

            22.   I personally oversaw all requests for examiner depositions at the USPTO, and

   defended such depositions as well. As part of my duties at the USPTO, I personally helped train

   examiners on how to handle questions related to the duty of candor and good faith, by lecturing to

   over five hundred (500) examiners and preparing materials to train the remainder of the examining

   corps.

            23.   In 1996, I was appointed Examiner in Chief (also known as Administrative Patent

   Judge) in the electrical and computer division of the Board of Patent Appeals and Interferences.

   This position required me to have the equivalent of a B.S. in electrical engineering, as well as

   graduate level education in electrical engineering.

            24.   In that post, which I held until 1999, I was responsible for hearing and deciding

   appeals taken from final rejections imposed by patent examiners. In each case, I examined the

   applications, evaluated the arguments of the USPTO examiner and the arguments of the patent

   applicant’s attorney, weighed the evidence of record, and rendered a decision affirming or

   reversing the examiner’s decision. I also considered entry of any new rejection I deemed




                                                    5
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 36 of 113 PageID #: 3897




   appropriate and occasionally searched for prior art. For example, I analyzed applications for

   possible rejection under the doctrine of prosecution laches. I sometimes formulated and entered a

   new ground of rejection against the claims under consideration, in addition to or instead of the

   examiner’s grounds for rejection.

             25.     As an Examiner-In-Chief, I participated in panel review to evaluate about eight

   hundred (800) patent applications for electrical and computer inventions. In about two hundred

   (200) of those, I authored opinions determining patentability. Although my decisions were

   appealable directly to the U.S. Court of Appeals for the Federal Circuit, only one of my decisions

   was appealed. That decision was affirmed. 4

             26.     In all, I participated in examination of more than one thousand (1,000) pending

   patent applications at the USPTO.

             27.     I completed my public service in 1999 and opened a Washington, D.C. office for

   Lyon & Lyon LLP, the same patent law firm I was with in the 1980’s. I served as managing

   partner of that office until the firm closed nationwide in 2002. Most of my work for Lyon & Lyon

   LLP in that period involved patent applications for electrical and computer inventions. I primarily

   performed patent prosecution, opinions, and licensing. I was the responsible partner for hundreds

   of patent applications on chemical inventions.

             28.     I also served as the Secretary of the National Association of Patent Law Firms, a

   group consisting of more than twenty U.S. law firms specializing in patent prosecution.

             29.     From 2002 to July 1, 2015, I was a principal in the Northern Virginia office of

   Miles & Stockbridge P.C., a law firm of approximately two hundred attorneys in the greater

   Washington, D.C. area. The largest focus of my work was preparing and prosecuting patent



   4
       See In re Hyatt, 211 F.3d 1367 (Fed. Cir. 2000).


                                                      6
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 37 of 113 PageID #: 3898




   applications before the USPTO. I also worked on post-grant proceedings before the USPTO

   including AIA, interference, and reexamination.

          30.     My practice further included attorney misconduct proceedings, expert consulting,

   patent licensing, due diligence, litigation, appeals, freedom to operate searching and analysis,

   patentability searching and analysis, transactions, and opinions. I conducted dozens of freedom to

   operate studies for my clients concerning patents in their field. I worked for the USPTO itself as

   an independent expert on patent practice and procedure.

          31.     I also prosecuted patent applications through the Patent Cooperation Treaty. For

   my clients who wished to obtain patent protection in Europe and other countries, I coordinated

   with foreign associates that were then admitted to practice before the EPO or the respective foreign

   countries.

          32.     I served as the Chair of the American Intellectual Property Law Association

   (AIPLA) Professional Programs Topics sub-committee. The AIPLA is a national organization of

   intellectual property professionals with over fourteen thousand members.

          33.     In July 2015, I founded Carmichael IP, PLLC, a law firm focused on practice before

   the USPTO and advising clients on related issues including freedom to operate. My current

   practice includes preparing and prosecuting patent applications in the U.S. Patent and Trademark

   Office, as well as freedom to operate counseling, due diligence, expert consulting, and post-grant

   proceedings such as Inter Partes Review, reissue, and certificates of corrections before the

   USPTO. The cases where I have offered deposition and/or trial testimony during the past 4 years

   are listed in my C.V. attached hereto as Exhibit A.




                                                     7
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 38 of 113 PageID #: 3899




           34.        I am admitted to the bars of California and Washington, D.C., and I am registered

   to practice in patent cases before the U.S. Patent and Trademark Office. I have authored several

   articles, which are listed in my C.V. attached hereto as Exhibit A.

           35.        I have given lectures on patent procedure and ethics for various organizations,

   including the Federal Circuit Bar Association and the U.S. Patent and Trademark Office. A list of

   speeches is included in my C.V. in Exhibit A.

           36.        Occasionally, reporters seek my input for articles on developments in patent law.

   A list of press interviews is included in my C.V. in Exhibit A.

           B.         COMPENSATION

           37.        I am being compensated at my customary rate of $795/hour for my work in this

   proceeding and receiving reimbursement for expenses incurred in the course of my work. My

   standard rate is typically adjusted in January, and will increase on January 1, 2020.           My

   compensation is not contingent in any way on the opinions I have reached, the specifics of my

   testimony, or the outcome of this case.

           C.         MATERIALS CONSIDERED

           38.        In forming the opinions expressed herein and preparing this Report, I have relied

   on my professional and academic experience and considered the materials cited in this Report and

   the materials listed in Exhibit B. This Report provides a summary of my current opinions based

   on my analysis of the information and materials relevant to the opinions expressed in this Report

   as of this date.

   III.    SUMMARY OF OPINIONS

           39.        I have reviewed the relevant portions of Gilead’s responses to Interrogatory 4. I

   understand that Gilead contends bictegravir—the alleged infringing component of its Biktarvy®




                                                      8
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 39 of 113 PageID #: 3900




   product—does not infringe claims 2 and 6 of the ’385 patent because, among other reasons, Gilead

   claims to have invented and obtained a patent on bictegravir, namely the Gilead patent.

          40.     In particular, Gilead asserts that (a) both the ’385 patent and the Gilead patent were

   examined by the same patent examiner, and (b) when the examiner reviewed and eventually

   allowed the claims of Gilead’s patent application, he “had before [him] the ’385 patent’s

   disclosures and claims,” noting the ‘385 patent “is listed on the face of” Gilead’s patent.” 5 I

   understand that Gilead contends that because it obtained literal coverage of bictegravir in the

   claims of the Gilead patent, it somehow cannot infringe claims 2 and 6 of the ’385 patent, including

   under the doctrine of equivalents.

          41.     I offer no opinion on whether bictegravir infringes claim 2 or 6 of the ’385 patent.

   Nothing in this Report should be construed as providing any such opinion.

          42.     I offer an opinion on the relevance or lack thereof of Gilead’s contention that the

   fact that it obtained patent claims that cover the literal scope of bictegravir somehow means that it

   does not infringe claims 2 or 6 of the ’385 patent, including under the doctrine of equivalents. In

   my opinion, based on my expertise in patent examination procedures, the scope of the ’385 patent

   claims is not affected by the examination and issuance of the Gilead patent.




   5
    ViiV Healthcare Company, Shionogi & Co., Ltd. And ViiV Healthcare UK (No. 3) Limited v.
   Gilead Sciences, Inc., in the United States District Court for the District of Delaware, C.A. No.
   18-224 (VAC) (CJB), Defendant Gilead Sciences, Inc.’s Fourth Supplemental Responses to
   Plaintiffs’ First, Second, & Third Sets of Interrogatories (Nos. 1-14), pp. 25-27.



                                                    9
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 40 of 113 PageID #: 3901




   IV.       PATENT EXAMINATION PROCEDURES, POLICIES AND PRACTICES AT
             THE UNITED STATES PATENT AND TRADEMARK OFFICE

             A.     PATENT EXAMINATION PROCEDURES AT THE UNITED STATES
                    PATENT AND TRADEMARK OFFICE

             43.    Based on my experience as a patent practitioner, an Examiner-in-Chief on the

   USPTO’s Board of Patent Appeals and Interferences, an Associate Solicitor in the USPTO Office

   of the Solicitor, and a law clerk at the U.S. Court of Appeals for the Federal Circuit, I have become

   intimately familiar with patent prosecution.

             44.    Patents are often compared to contracts between the public and the inventor. Since

   issued patents are publicly available, the public benefits by gaining access to the information

   disclosed therein. In return for this benefit, the public grants the inventor a limited term of

   exclusivity enforceable through the courts.

             45.    Procedurally, an inventor must apply for a patent by submitting an application to

   the USPTO. Individuals named as inventors in a patent application are considered “applicants.”

             46.    The application must describe the invention sufficiently to enable one of ordinary

   skill in the art to practice the invention, and conform to other statutory requirements.

             47.    A patent application is typically arranged in the sequence described in

   37 CFR § 1.77: 6

             (a) The elements of the application, if applicable, should appear in the following order:
                    (1) Utility application transmittal form.
                    (2) Fee transmittal form.
                    (3) Application data sheet (see § 1.76).
                    (4) Specification.
                    (5) Drawings.
                    (6) The inventor’s oath or declaration.
             (b) The specification should include the following sections in order:
                    (1) Title of the invention, which may be accompanied by an introductory portion
                        stating the name, citizenship, and residence of the applicant (unless included
                        in the application data sheet).

   6
       MPEP 608.01(a) Arrangement of Application.


                                                     10
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 41 of 113 PageID #: 3902




                      (2) Cross-reference to related applications.
                      (3) Statement regarding federally sponsored research or development.
                      (4) The names of the parties to a joint research agreement.
                      (5) Reference to a “Sequence Listing,” a table, or a computer program listing
                          appendix submitted on a compact disc and an incorporation-by-reference of
                          the material on the compact disc (see § 1.52(e)(5)). The total number of
                          compact discs including duplicates and the files on each compact disc shall be
                          specified.
                      (6) Statement regarding prior disclosures by the inventor or a joint inventor.
                      (7) Background of the invention.
                      (8) Brief summary of the invention.
                      (9) Brief description of the several views of the drawing.
                      (10) Detailed description of the invention.
                      (11) A claim or claims.
                      (12) Abstract of the disclosure.
                      (13) “Sequence Listing,” if on paper (see §§ 1.821 through 1.825).

             48.      The application must conclude with numbered statements, called “claims,” defining

   the subject matter sought to be patented.

             49.      A claim that stands on its own is called an “independent” claim. A “dependent”

   claim refers to another claim, incorporates the limitations of the other claim, and adds additional

   limitations thereto.

             50.      The submitted application would then be assigned to an examiner at the USPTO.

   The assigned examiner reviews the patent application and determines whether it meets certain

   requirements. That process of examining a patent application to determine whether it meets those

   requirements and other issues is referred to as an “examination”

             51.      The examiner determines whether the application, among other things, meets the

   following requirements:

             •     contained an adequate written description of the invention; 7
             •     enabled one of ordinary skill in the art to practice the invention; 8




   7
       See generally MPEP 2103 Patent Examination Process.
   8
       Id.


                                                         11
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 42 of 113 PageID #: 3903




           •     contained at least one distinct “claim” particularly pointing out the boundaries of the
                 invention; 9
           •     claimed an invention that was new, useful, and nonobvious in light of the previous
                 technology (also known as the “prior art”); 10
           •     would not grant more than one patent for the same invention; 11
           •     would not result in an undue time-wise extension of a previously issued patent; 12
           •     did not violate the doctrine of prosecution laches; 13 and
           •     was otherwise proper for issuance as a patent.

   A perceived failure to meet any of these requirements would cause the examiner to reject the

   affected claims. 14

           52.      The examiner’s required duties include, among other things, conducting a search

   of publicly available documents for prior art and other information relevant to granting of a patent.

   In addition, the examiner studies the information presented by the applicants in any timely

   Information Disclosure Statements (“IDS”). As explained further below, an IDS is “[a] list of all

   patents, publications, applications, or other information submitted [by the applicant] for

   consideration by the Office.” 15

           53.      The examiner’s search generally includes reviewing patents and other references

   categorized as relevant to various classifications connected with the claimed invention, and

   searches of computer databases. As part of his or her duty to search for prior art, the examiner

   also searches parent applications for pertinent prior art.




   9
    Id.
   10
      Id.
   11
      MPEP 804 Definition of Double Patenting.
   12
      See generally MPEP 2701 Patent Term.
   13
      MPEP 2190 Prosecution Laches.
   14
      See generally MPEP 2103 Patent Examination Process.
   15
      MPEP 609 Information Disclosure Statement.


                                                     12
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 43 of 113 PageID #: 3904




          54.     The examiner also reviews any statements regarding the prior art or co-pending

   applications made by the inventor in the specification of the application. The examiner generally

   has access to all applications that are pending at the USPTO.

          55.     After performing the prior art search and the initial examination of the application,

   the examiner either allows the application to issue as a patent or, more frequently, determines that

   the application should not issue in its present form and rejects one or more claims. The examiner

   presents this evaluation to the patent applicant in a written communication generally referred to as

   an “Office action.” If an Office action rejects claims as unpatentable, an applicant can respond by

   amending the application and/or arguing against the rejection.

          56.     After receiving an amendment, declaration, or other response to a rejection, an

   examiner then reexamines the application in light of the applicant’s response. If the examiner

   determines that the claims of the application are still do not meet the criteria for patentability, he

   or she issues another Office action. This back-and-forth process between the applicant and the

   USPTO is generally referred to as patent “prosecution.”

          57.     In cases where the examiner finds that an application should be allowed to issue as

   a patent, a “Notice of Allowance” is issued. For example, if an examiner becomes satisfied that

   all the above-mentioned criteria were satisfied for all of the claims remaining in an application,

   the examiner would indicate that the USPTO would allow the application to issue as a patent.

          58.     The process described above is generally referred to as patent “examination.” The

   USPTO’s official record of the examination and prosecution process is referred to as the

   “prosecution history,” the “file history,” or the “file wrapper.”




                                                    13
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 44 of 113 PageID #: 3905




          B.     PATENT EXAMINATION PRACTICES RELATING TO PRIOR ART
                 EVALUATION

                 i.      USPTO Examiners Have Limited Time to Evaluate Applications

          59.    The USPTO receives hundreds of thousands of patent applications every year, with

   a limited number of examiners to evaluate them. In 2013, the USPTO received 601,464 patent

   applications and issued 290,083 patents, which increased to 322,448 issued patents by 2015. 16




   16
     United States Patent and Trademark Office, Performance and Accountability Report Fiscal
   Year 2015, Table 1, 6 (2015), available at
   https://www.uspto.gov/sites/default/files/documents/USPTOFY15PAR.pdf.


                                                  14
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 45 of 113 PageID #: 3906




   In 2013, there were 7,928 utility patent examiners at the USPTO handling not only the ~564,000

   utility patent applications filed that year, but also all pending utility applications. 17




              60.     In 2015, there were 1,203,775 pending patent applications. 18




              61.     The Department of Commerce estimated that on average, examiners spend only 18

   hours throughout the prosecution of each application. This includes reading the application and



   17
        Id. at Table 29.
   18
        Id. at Table 5.


                                                      15
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 46 of 113 PageID #: 3907




   claims, searching for prior art, formulating Office actions, and preforming subsequent art review,

   among other things. 19

          62.     As part of its determination of examiner compensation, the USPTO allocates a

   speciﬁed number of hours to applications in different technology groups, with further adjustments

   to this allocation based on examiner seniority. Only a very small slice of that time is allocated to

   the task of “Perform Subsequent Search.” 20 This would include reviewing an IDS submitted after

   the examiner had already performed an initial search.




          63.     Examiners are placed on a production schedule that limits the amount of time they

   can spend per application. Examiners earn cash bonuses depending on how many applications

   they dispose of, for example, by allowing an application to issue as a patent or finally rejecting an

   application that goes abandoned.




   19
      United States Government Budget For Fiscal Year 2004, “Building Infrastructure for
   Technological Innovation.” Department of Commerce, 69-71.
   20
      United States Patent and Trademark Office, Examination Time and the Production System, at 9
   available at
   https://www.uspto.gov/sites/default/files/documents/Examination%20Time%20and%20the%20P
   roduction%20System.pdf (time for “Perform Subsequent Search” shown in orange in pie chart as
   a share of the total time to examine an application).


                                                    16
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 47 of 113 PageID #: 3908




                   ii.     USPTO Examiners Have Limited Time to Evaluate Prior Art

           64.     Identifying and evaluating prior art is an important step to granting valid patents.

   As explained by the current USPTO director, “[w]e all want high quality patents [and] surfacing

   the most relevant prior art during examination—and examining in light of that prior art—is critical

   to ensuring this level of quality for the patents.” 21

           65.     Due to the limited amount of time to examine a patent application explained above,

   the USPTO instructs examiners to rely on patent applicants to disclose prior art. Patent applicants

   and their representatives are required to act with candor and good faith in dealing with the USPTO,

   including a duty of disclosure. The USPTO sets forth those duties in 37 C.F.R. § 1.56 (Rule 56)

   and describes them in Chapter 2000 of the MPEP.22 The duty of disclosure requires disclosure of

   certain information that is known to be “material” to patentability. 23 Patent applicants are required

   and expected to disclose information known to them to be material to patentability. 24 Prior art is

   submitted to the USPTO by filing an IDS. 25

           66.     The duty of candor and good faith applies to information that is actually known,

   not information that could have been or should have been known. 26 Although the examiner has a

   duty to search for prior art, patent applicants do not.



   21
      United States Patent and Trademark Office, Remarks by Director Iancu at the Prior Art Archive
   Launch Event, www.uspto.gov, “About Us” (2018) available at https://www.uspto.gov/about-
   us/remarks-director-iancu-prior-art-archive-launch-event.
   22
      MPEP 2000 Duty of Disclosure; 37 C.F.R. § 1.56. Of note, when I was employed by the
   USPTO as an Associate Solicitor, I was responsible for legal review of that Chapter.
   23
      MPEP 2001 Duty of Disclosure, Candor, and Good Faith (“Each individual associated with the
   filing and prosecution of a patent application has a duty of candor and good faith in dealing with
   the Office, which includes a duty to disclose to the Office all information known to that individual
   to be material to patentability as defined in this section”).
   24
      Id.
   25
      MPEP 609 Information Disclosure Statement.
   26
      MPEP 2001.04 Duty of Disclosure, Candor, and Good Faith (“The duty to disclose all
   information known to be material to patentability is deemed to be satisfied if all information known


                                                      17
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 48 of 113 PageID #: 3909




          67.     Applicants are instructed that, if they submit a long list of documents for

   consideration, they should highlight (e.g. explain the significance of) any that they feel are more

   significant. The MPEP says: “If a long list is submitted, highlight those documents which have

   been specifically brought to applicant’s attention and/or are known to be of most significance.” 27

   Patent examiners have to consider the patent and non-patent literature cited by applicants in

   addition to the literature identified in their own searches. Identifying all relevant prior art is a

   known challenge, as discussed below.

          68.     Logically, when a patent examiner must review over 6,500 pages in over 180

   references—such as in the case of the prosecution of the Gilead patent as discussed below—in

   addition to conducting a search and reviewing relevant prior art from their own search in a limited

   amount of time, the quality of review can be negatively impacted. This bottleneck around

   reviewing prior art is also a well-known problem recognized by the USPTO. 28

          69.     A notice that an examiner has “considered” a reference does not mean that the

   examiner has diligently read and understood every claim and disclosure. Such consideration

   signifies nothing more than the type of treatment an examiner gives documents found in USPTO

   search files in a given field of search. As stated by the MPEP:



   to be material to patentability of any claim issued in a patent was cited by the Office or submitted
   to the Office in the manner prescribed by §§ 1.97(b)-(d) and 1.98”).
   27
      MPEP 2004 Aids to Compliance With Duty of Disclosure at 13 (“It is desirable to avoid the
   submission of long lists of documents if it can be avoided”).
   28
      More recently, the USPTO director Andrei Iancu said “uncovering the most relevant prior art
   during examination has become an increasingly more difficult task; especially with non-patent
   literature. This is because over the past couple of decades we have been experiencing both a
   publication explosion and an accessibility explosion. The result is that the amount of published
   literature has been increasing exponentially. Yet, for any one patent application, there is generally
   still one examiner with a certain— necessarily limited— number of hours available for examining
   that application.” United States Patent and Trademark Office, Remarks by Director Iancu at the
   Prior Art Archive Launch Event, www.uspto.gov, “About Us” (2018) available at
   https://www.uspto.gov/about-us/remarks-director-iancu-prior-art-archive-launch-event.


                                                    18
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 49 of 113 PageID #: 3910




                   Consideration by the examiner of the information submitted in an IDS means
                   nothing more than considering the documents in the same manner as other
                   documents in Office search files are considered by the examiner while conducting
                   a search of the prior art in a proper field of search. The initials of the examiner
                   placed adjacent to the citations on the PTO/SB/08A and 08B or its equivalent mean
                   that the information has been considered by the examiner to the extent noted
                   above. 29

           70.     Under USTPO policy, this type of treatment may be nothing more than a cursory

   review. 30

           71.     In my experience, “consideration” by an examiner can mean that the examiner spent

   as little as 1/10 of a second on the first page of a reference. In the digital age, an examiner can

   mark all stored documents as “considered” after a computer automatically flips and quickly flashes

   the first page of each document serially on a display. The examiner does not even need to touch

   the computer while this digital flipping occurs.

           72.     Any reference listed on an IDS form and marked as “considered” by the examiner

   will be printed on the face of the Patent. 31

   V.      PROSECUTION OF THE GILEAD PATENT

           73.     In the discussion of the prosecution history of Gilead’s patent application (No.

   14/133,858 which issued as U.S. Patent No. 9,216,996) provided herein, the dates used for Gilead’s

   filings are generally those discernible from the prosecution history file, including for example the

   USPTO’s file wrapper contents page, dates indicated on papers filed by Gilead, certificates of

   mailing, and/or USPTO date stamps. The dates used for USPTO actions are generally those


   29
      MPEP 609 Information Disclosure Statement.
   30
      See Notice, 64 Fed. Reg. 15346 at 15347 (March 31, 1999) (superseded on other grounds),
   Response to Comment 6 (“Where the IDS citations are submitted but not described, the examiner
   is only responsible for cursorily reviewing the references. The initials of the examiner on the
   PTOL-1449 indicate only that degree of review unless the reference is either applied against the
   claims, or discussed by the examiner as pertinent art of interest, in a subsequent office action”).
   31
      MPEP 609.06 Information Printed on Patent (“A citation listed on [an Information Disclosure
   Statement form] and considered by the examiner will be printed on the patent”).


                                                      19
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 50 of 113 PageID #: 3911




   discernible from the prosecution history file, including for example the mail date stamps on

   USPTO Office actions, the USPTO’s file wrapper contents page, and dates indicated by the

   USPTO.

             74.   On December 19, 2013, Gilead filed the Gilead patent application 32 The original

   title of the application was “Polycyclic-carbamoyl Pyridone Compounds and Their Pharmaceutical

   Use.” The Gilead patent initially named Haolun Jin, Scott E. Lazerwith, Teresa Alejandra Trejo

   Martin, Elizabeth M. Bacon, Jeromy J. Cottell, Zhenhong R. Cai, Hyung-Jung Pyun, Phillip

   Anthony Morganelli, Mingzhe Ji, James G. Taylor, Xiaowu Chen, Michael R. Mish, and Manoj

   C. Desai as co-inventors. 33 Emily Woodson Wagner and Susan Clingeman of Cooley LLP filed

   the application. No power of attorney to prosecute the Gilead patent application was assigned on

   December 19, 2013. Gilead documented that the inventors were obligated to assign the patent to

   Gilead. The application claimed priority to prior Application No. 61/845,803 filed 07/12/2013,

   Application No. 61/788,397 filed 03/15/2013, and Application No. 61/745,375 filed 12/21/2012.

   The specifications included a 1-page abstract, 224 pages of written description and 34 pages of

   claims, numbered 1-108. 34 Of the 108 claims, there were two independent claims (claims 1 and

   47). 35

             75.   On January 9, 2014, the USPTO sent Cooley LLP a Notice to File Missing Parts of

   the Non Provisional Application. 36 The documents identified as missing by the examiner included



   32
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Electronic Acknowledgement of Receipt,
   submitted December 19, 2013, p.1-2.
   33
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Application Data Sheet, submitted December
   19, 2013 p.1-11.
   34
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Abstract, Claims, Specifications, submitted
   December 19, 2013, p.1-258.
   35
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Claims, submitted December 19, 2013, p.1-34.
   36
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Notice to File Missing Parts, dated January 9,
   2014, p1-3.


                                                  20
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 51 of 113 PageID #: 3912




   $11,720 total fees and the oaths or declarations from each of the 13 inventors. In addition, the

   USPTO communicated that a foreign filing license was granted on January 03, 2014.

              76.   On February 11, 2014, Gilead submitted an oath or declaration for each of the 13

   inventors, an assignment of power of attorney, and an assignment of ownership per 37 CFR § 3.73

   to Gilead. 37 On March 10, 2014, Gilead submitted a fee payment of $2,540. 38 On April 30, 2014,

   the USPTO filed a notice accepting the power of attorney, a filing receipt, and a notice to file

   missing parts for additional claim fees. 39

              77.   On July 30, 2014 Gilead responded to the Notice to File Missing Parts with a

   request for a one-month extension and claim amendments. 40 Generally, the amendments added

   the phrase “or a pharmaceutically acceptable salt thereof” after the claimed compounds and limited

   claims, stating, “any one of claims 1-22” to “of claim 1” to remove multiple dependencies. Gilead

   also canceled claims 41 to 108. The USPTO filed a filing receipt of this information on August 6,

   2014. 41




   37
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Oath or Declaration Filed, submitted February
   2, 2014, p1-13; U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Power of Attorney, submitted
   February 2, 2014, p1; U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Assignee showing of
   Ownership per 37 CFR 3.73, submitted February 2, 2014, p1-3.
   38
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Fee Worksheet (SB06), submitted March 10,
   2014, p1-2.
   39
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Communication Re: Power of Attorney (PTOL-
   308), dated April 30, 2014, p1; U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Miscellaneous
   Communication to Applicant-No Action Count, dated April 30, 2014, p1; U.S. Pat. App. Pub. No.
   14/133,858 to Jin et al, Notice to File Missing Parts, dated April 30, 2014, p1-2.
   40
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Preliminary Amendment, Claims, submitted July
   30, 2014, p1-20; U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Applicant Arguments/Remarks
   Made in an Amendment, submitted July 30, 2014, p1.
   41
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Filing Receipt, dated August 6, 2014, p1-4.


                                                   21
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 52 of 113 PageID #: 3913




           78.       On August 7, 2014, the USPTO filed a Notice of Publication of the Gilead patent

   application. 42

           79.       On October 1, 2014, Examiner Douglas M. Willis at the USPTO filed a

   Requirement for Restriction/Election reviewing claims 1-40 of the pending application. 43

           80.       On January 2, 2015, Gilead “elect[ed] Group II, Claims 1, 5, 8-13, 22-31 and 33

   […] classified in class 514, subclass 250, without traverse for examination on the merits” and

   elected compound 42 for the election of species requirement. (emphasis omitted). 44 Gilead also

   requested a telephonic or in person interview to discuss any claims not in condition for allowance.

           81.       On February 2, 2015, the USPTO sent Gilead a non-final rejection, rejecting claims

   1, 5, 8-13, and 22-33 in addition to the specifications. 45 Of note, claims 2-4, 6, 7, 14-21 and 34-

   40 were marked as withdrawn from consideration. The Examiner found the “specification of the

   prior-filed invention, U.S. Provisional Application No. 61/745,375, fails to provide adequate

   support or enablement in the manner provided by the first paragraph of 35 U.S.C. § 112” and

   determined, “all relevant claims drawn to Group II will be prosecuted according to the earliest

   effective filing date afforded this intervention, which is that of U.S. Provisional Application No.

   61/788,397, filed March 15, 2013.” 46 The Examiner found “the elected species [] was found to be

   free of the prior art.” 47 The objection to the specification related to formatting and the title, which




   42
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Notice of Publication of Application, dated
   August 7, 2014, p1-4; see also MPEP 1120 Eighteen-Month Publication of Patent Applications.
   43
       U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Requirement for Restriction/Election, dated
   October 1, 2014, p1-14.
   44
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Response to Election/Restriction Filed, submitted
   January 2, 2015, p2.
   45
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Non-Final Rejection, dated February 2, 2015,
   p1-11.
   46
      Id. at 2.
   47
      Id. at 4.


                                                     22
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 53 of 113 PageID #: 3914




   was found to be “not technically accurate and descriptive.” 48 The Examiner recommended several

   modifications to claim 1 and 33 for clarity. The Examiner also found claim 33 to be indefinite for

   failing to set forth the subject matter which the inventor regards as the invention. Claims 1, 5, 8-

   13, and 22-33 were rejected for improper Markush groupings. Specifically, the Examiner stated

   that the chemicals as recited in claim 1 “do not belong to the same recognized physical or chemical

   class, or to the same art-recognized class.” 49 Finally, claims 1, 5, 8-13, and 22-33 received a

   provisional obviousness-type double-patenting rejection over claims 1, 2, 10, 14, 17, and 20-24 of

   co-pending Application No. 14/133855. The rejection was provisional because the conflicting

   claims were in an application and not an issued patent.

             82.   Also on February 2, 2015, the Examiner conducted searches for relevant prior art. 50

             83.   On May 2, 2015, Gilead communicated to the USPTO that it canceled claims 1-31

   in response to the February 2, 2015 non-final office action. 51 Therefore, of the original 108 claims

   submitted in December 2013, only claims 32 and 33 were active. Gilead amended claims 32 and

   33, accepting the changes recommended by the Examiner in the previous non-final rejection and

   added new claims 109 – 116, directed towards 4 chemical structures. Gilead also communicated

   that the ’855 application was abandoned to address the double-patenting objection. However, they

   noted that Application No. 14/629,290 is a continuation of the ’855 application and remained

   active.




   48
      Id. at 5.
   49
      Id. at 7.
   50
       U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Examiner’s search strategy and results, dated
   February 2, 2015, p1-4; U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Search information
   including classification, databases, and other search related notes, dated February 2, 2015, p1.
   51
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Applicant Arguments/Remarks Made in an
   Amendment, submitted May 2, 2015, p1-9.


                                                    23
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 54 of 113 PageID #: 3915




          84.     Also on May 2, 2015, Gilead submitted its first IDS in which it identified over 180

   prior art references, including 40 patents. 52 It is worth noting that Gilead submitted over 6,500

   pages of non-patent literature alone. In combination with the 40 patents, Gilead presented the

   Examiner with well over 110 hours of reading, 53 whereas in reality the Examiner has only a small

   fraction of the 18 hours 54 to devote to such activity. One of the over 180 documents Gilead

   identified was the patent-in-suit, the ’385 patent. The ’385 patent was not highlighted and no

   significance was attached to it by Gilead on the record. Gilead also submitted an international

   search report which identified WO 2006/116764 and EP 2 412 709 A1 as international patent

   applications related to the ’385 patent. There were not highlighted and no significance was

   attached to it by Gilead on the record.

          85.     The Examiner signed the IDS on May 8, 2015 with the note that all references were

   considered except where lined through. 55 Nine of the over 180 documents were lined through, all

   of which were non-patent literature. 56




   52
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Information Disclosure Statement, submitted
   May 2, 2015, p1-13.
   53
      Assuming he could read at a rate of 1 minute per page, the examiner would need approximately
   110 hours to read the non-patent literature, far more than the average 18 hours allotted for the
   entire examination process.
   54
      United States Government Budget For Fiscal Year 2004, “Building Infrastructure for
   Technological Innovation.” Department of Commerce, 70; see also United States Patent and
   Trademark Office, Examination Time and the Production System, at 9 available at
   https://www.uspto.gov/sites/default/files/documents/Examination%20Time%20and%20the%20P
   roduction%20System.pdf (time for “Perform Subsequent Search” shown in orange in pie
   chart as a share of the total time to examine an application).
   55
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, List of References cited by applicant and
   considered by examiner, dated May 8, 2015, p1-13.
   56
      Id. at 7, 13.


                                                  24
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 55 of 113 PageID #: 3916




           86.     On May 14, 2015, twelve days after submission of the IDS, the Examiner issued a

   notice of allowance, stating “the prior art is silent with respect to the instantly recited substituted

   2,3,4,5,13,13a-hexahydro-2,5-methanopyrido[1’,2’:4,5]pyrazino[2,1-b][1,3]oxazepines,

   as recited in claims 32, 109, 111, 113 and 115 respectively.” 57

           87.     Also on May 14, 2015, the Examiner conducted searches for relevant prior art. 58

           88.     On May 29, 2015, Gilead provided a summary of a courtesy interview that occurred

   on May 29, 2015 between Gilead and Examiner Willis regarding references not considered due to

   formalities in the Form PTO/SB/08a. 59           Gilead resubmitted those nine references for

   consideration. 60

           89.     On June 9, 2015, the USPTO confirmed consideration of the documents in the IDS

   submitted on May 29, 2015 (that was filed after the May 14, 2015 Notice of Allowance.) 61 The

   allowed claims and reasons for allowance did not change.

           90.     On July 31, 2015, Gilead filed a Petition that was automatically granted to withdraw

   the application from issue after payment of issue fees. 62 Gilead concurrently filed an amendment




   57
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Notice of Allowance and Fees Due (PTOL-85),
   dated May 14, 2015, p1-3.
   58
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Examiner’s search strategy and results, dated
   May 14, 2015, p1-4; U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Examiner’s search strategy
   and results, dated May 14, 2015, p1; U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Search
   information including classification, databases, and other search related notes, dated May 14, 2015,
   p1.
   59
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Applicant summary of interview with examiner,
   submitted May 29, 2015, p1-2.
   60
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Information Disclosure Statement, submitted
   May 29, 2015, p3-4.
   61
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Miscellaneous Communication to Applicant,
   dated May 8, 2015, p1-5.
   62
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Petition auto-grant letter from EFS, submitted
   July 31, 2015, p1-2.


                                                     25
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 56 of 113 PageID #: 3917




   after allowance to correct the chemical name contained in the title of the application. 63 Gilead also

   concurrently filed a request for correction of inventorship, where co-inventors Teresa Alejandra

   Trejo Martin, Elizabeth M. Bacon, Jeromy J. Cottell, Zhenhong R. Cai, Phillip Anthony

   Morganelli, Mingzhe Ji, James G. Taylor, Xiaowu Chen, and Michael R. Mish were removed from

   the patent application. 64 The remaining co-inventors were Haolun Jin, Scott E. Lazerwith, Hyung-

   Jung Pyun, and Manoj C. Desai.

           91.     Also on July 31, 2015, Gilead filed an additional IDS and an Other Reference-

   Patent search document identifying two foreign patent documents and an international preliminary

   report on patentability dated 06/23/2015 for PCT/US2013/076367.65                    The international

   preliminary report on patentability dated 06/23/2015 for PCT/US2013/076367 states, “[t]hus the

   subject-matter of the claims 1 to 108 containing such compounds is not new in the sense of Article

   33(2) PCT in view of document D1.” 66 Further, the document says, “a surprising and unexpected

   effect is not evident also at the light [sic] of the quite disparate/ irregular results provided in Table

   1 in order to demonstrate the antiviral activity and the cytotoxicity concentration of the compounds

   claimed” and “it is also not evident that the problem posed has solved within the entire scope of

   protection covered by the claims.” 67




   63
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Amendment after Notice of Allowance (Rule
   312), submitted July 31, 2015, p1-4.
   64
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Request under Rule 48 correcting inventorship,
   submitted July 31, 2015, p1-2.
   65
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Information Disclosure Statement, submitted
   July 31, 2015, p1-2; U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Other References-
   Patent/App/Search documents, submitted July 31, 2015, p1-8.
   66
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Other References-Patent/App/Search documents,
   submitted July 31, 2015, p8.
   67
      Id.


                                                      26
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 57 of 113 PageID #: 3918




          92.     On August 7, 2015, the USPTO communicated that the additional references cited

   on July 31, 2015 were considered. 68 The USPTO also acknowledged the correction of inventorship

   and corrected the title. 69 Another Notice of Allowance was filed, and the Examiner did not change

   the reason for allowance in light of the additional references. 70 On August 8, 2015, USPTO again

   confirmed consideration of the documents in the IDS submitted May 29, 2015 in the list of

   references cited by the Examiner. 71

          93.     On August 26, 2015, Gilead filed another request for continued examination and

   response after final action, an additional IDS, and another request to change inventorship. 72 In the

   Response After Final Action, claims 113-116 were canceled. Gilead changed inventorship to

   remove Manoj C. Desai. The remaining co-inventors were Haolun Jin, Scott E. Lazerwith and

   Hyung-Jung Pyun. The IDS contained 30 references, including seven U.S. patents, twelve foreign

   patents and eleven non-patent literature documents.

          94.     On October 8, 2015, the Examiner issued another notice of allowance for claims

   32, 33, and 109-112 in response to the August 26, 2015 communication. 73 The USPTO marked




   68
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, List of References cited by applicant and
   considered by examiner, dated August 7, 2015, p1-2.
   69
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Response to Amendment under Rule 312, dated
   August 7, 2015, p1.
   70
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Notice of Allowance and Fees Due (PTOL-85),
   dated August 7, 2015, p1-6.
   71
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, List of References cited by applicant and
   considered by examiner, dated August 8, 2015, p1-2.
   72
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Request under Rule 48 correcting inventorship,
   submitted August 26, 2015, p1-2; U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Request for
   Continued Examination (RCE), submitted August 26, 2015, p1; U.S. Pat. App. Pub. No.
   14/133,858 to Jin et al, Information Disclosure Statement (IDS) Form (SB08), submitted August
   26, 2015, p1-3; U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Response after Final Action,
   submitted August 26, 2015, p1-3.
   73
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Notice of Allowance and Fees Due (PTOL-85),
   dated October 8, 2015, p1-3.


                                                    27
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 58 of 113 PageID #: 3919




   the 30 documents submitted in the August 26, 2015 communication as considered. The USPTO

   acknowledged the inventorship change and cancelation of claims 113-116. The USPTO did not

   change the reasons for allowance.

          95.      On November 16, 2015, Gilead filed fees for the October 8, 2015 notice of

   allowance. 74

          96.      The USPTO filed two corrected list of references cited by applicant and Examiner

   on November 20, 2015 75 and December 1, 2015. 76 An issue notification was filed on December

   2, 2015 and the patent issued on December 22, 2015. 77

   VI.    THE SCOPE OF THE ASSERTED CLAIMS OF VIIV’S ’385 PATENT IS NOT
          INFORMED BY THE FACT THAT THE USPTO ALLOWED THE CLAIMS OF
          GILEAD’S PATENT THAT IT CONTENDS LITERALLY COVER
          BICTEGRAVIR

          A.       THE FACT THAT THE SAME EXAMINER ALLOWED THE CLAIMS OF
                   THE ’385 PATENT AND GILEAD’S PATENT DOES NOT BEAR ON
                   WHETHER THE TWO PATENTS INCLUDE OVERLAPPING CLAIM
                   SCOPE, INCLUDING UNDER THE DOCTRINE OF EQUIVALENTS

          97.      I note that both the Gilead patent and ViiV’s ’385 patent were both prosecuted by

   the same examiner, Douglas M. Willis.

          98.      The Manual of Patent Examining Procedure makes clear that no significance should

   be attributed to the fact that both the ‘385 patent and Gilead’s patent were prosecuted by the same

   examiner. As set forth in section 2001.06(b): “[W]e think that it is unfair to the busy examiner,

   no matter how diligent and well informed he may be, to assume that he retains details of every


   74
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Issue Fee Payment (PTO-85B), submitted
   November 16, 2015, p1-2.
   75
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, List of References cited by applicant and
   considered by examiner, dated November 20, 2015, p1-2.
   76
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, List of References cited by applicant and
   considered by examiner, dated December 1, 2015, p1-3.
   77
      U.S. Pat. App. Pub. No. 14/133,858 to Jin et al, Issue Notification, dated December 1, 2015, p1.


                                                   28
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 59 of 113 PageID #: 3920




   pending file in his mind when he is reviewing a particular application... [T]he applicant has the

   burden of presenting the examiner with a complete and accurate record to support the allowance

   of letters patent.” 78

           99.      Therefore, in my opinion, as supported by the MPEP, the fact that the same

   examiner prosecuted the ’385 patent and the Gilead patent does not indicate that the scope of the

   claims of the ’385 patent is distinct from the scope of the claims of the Gilead patent, including

   under the doctrine of equivalents.

           B.       THE FACT THAT THE EXAMINER “CONSIDERED” THE ’385 PATENT
                    DURING THE PROSECUTION OF THE GILEAD PATENT DOES NOT
                    CREATE A PRESUMPTION THAT THE SCOPE OF THE TWO PATENTS
                    DO NOT OVERLAP

           100.     As explained above, Gilead submitted over 180 references to the Examiner in its

   first IDS on May 5, 2015. This was 12 days before a Notice of Allowance was issued. The IDS

   contained 40 U.S. Patent Documents, 46 Foreign Patent Documents, and 102 Non Patent Literature

   Documents. Of the numerous pages submitted, one reference was the ’385 patent.

           101.     As explained above, the IDS was marked as “considered” by the Examiner on May

   8, 2014. The Examiner did not issue a rejection based on the ’385 patent or refer to this specific

   patent during the prosecution history.

           102.     From the information that I have reviewed, Gilead appears to have “buried” the

   ’385 patent reference among numerous other references. For example, Gilead did not highlight

   the ’385 as having any special significance when submitting it in a long list of references. 79 As a


   78
      MPEP 2001.06(b) Information Relating to or From Copending United States Patent
   Applications; see also MPEP 2004 Aids to Compliance With Duty of Disclosure at paragraph 9
   (“Do not assume that an examiner will necessarily remember, when examining a particular
   application, other applications which the examiner is examining, or has examined”).
   79
      See MPEP 2004 Aids to Compliance With Duty of Disclosure at 13 (“If a long list is submitted,
   highlight those documents which have been specifically brought to applicant’s attention and/or are
   known to be of most significance”).


                                                   29
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 60 of 113 PageID #: 3921




   result, Examiner Willis was required to spend time reviewing all the references cited by Gilead

   which reduced the amount of time available to review the ’385 patent and appreciate the

   significance of that patent.

          103.    Gilead also did not explain to Examiner Willis the significance of the ’385 patent

   to Gilead’s development of its alleged inventions of the Gilead patent. For example, Gilead

   employees, including co-inventor Scott Lazerwith, were aware of the structure of dolutegravir and

   the ’385 patent before beginning the Integrase 2 project, from which the technology in the Gilead

   patent was developed. 80

          C.      EXAMINERS DO NOT ASSESS PATENTABILITY UNDER THE
                  DOCTRINE OF EQUIVALENTS ANALYSIS

          104.    Counsel has informed me that ViiV is asserting that Gilead’s bictegravir infringes

   claims 2 and 6 under the doctrine of equivalents (“DOE”). Examiners do not examine whether the

   claims of a patent application are patentable under the doctrine of equivalents.

          105.    Counsel has informed me that there are at least two frameworks for evaluating

   whether a feature of an accused product is equivalent to a claim element under the doctrine of

   equivalents.

          106.    One way to evaluate equivalency is by applying the “insubstantial differences test.”

   Under the insubstantial differences test, an element in the accused product is equivalent if it is

   insubstantially different from the claimed element. I understand that another way to determine



   80
     ViiV Healthcare Company, Shionogi & Co., Ltd. And ViiV Healthcare UK (No. 3) Limited v.
   Gilead Sciences, Inc., in the United States District Court for the District of Delaware, C.A. No.
   18-224 (VAC) (CJB), Complaint at 14-15; Deposition of Scott Lazerwith Ph.D., p. 35; Deposition
   of Xiaowu Chen, Ph.D., October 2, 2019, Exhibit 11 (BICVIIVUS0703288-308); ViiV Healthcare
   Company, Shionogi & Co., Ltd. And ViiV Healthcare UK (No. 3) Limited v. Gilead Sciences,
   Inc., in the United States District Court for the District of Delaware, C.A. No. 18-224 (VAC)
   (CJB), Defendant Gilead Sciences, Inc.’s Objections and Responses to Plaintiffs’ First Set of
   Interrogatories (Nos. 1-10), pp. 5-8.


                                                   30
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 61 of 113 PageID #: 3922




   whether an accused feature is equivalent to a claimed element is by applying the “function-way-

   result test.” Under the function-way-result test, an element in the accused product is equivalent if

   it performs substantially the same function, in substantially the same way, to obtain substantially

   the same result.

          107.    In the context of a means plus function claim, the examiner can raise a prima facie

   case of equivalents, but an examiner must meet a high burden to demonstrate equivalence.

   According to the USPTO:

          “If the examiner finds that a prior art element (A) performs the function specified in the
          claim, (B) is not excluded by any explicit definition provided in the specification for an
          equivalent, and (C) is an equivalent of the means- (or step-) plus-function limitation, the
          examiner should provide an explanation and rationale in the Office action as to why the
          prior art element is an equivalent.” 81 (emphasis added)

   The examiner carries the initial burden of proof for showing that the prior art structure or step is

   the same as or equivalent to the structure, material, or acts described in the specification or claims

   of the pending patent application. 82 “The examiner should then conclude that the claimed

   limitation is met by the prior art element. In addition to the conclusion that the prior art element is

   an equivalent, examiners should also demonstrate, where appropriate, why it would have been

   obvious to one of ordinary skill in the art at the time of the invention to substitute applicant’s

   described structure, material, or acts for that described in the prior art reference. The burden then




   81
     MPEP 2183 Making a Prima Facie Case of Equivalence.
   82
     Id. (“If the examiner finds that a prior art element
       (A) performs the function specified in the claim,
       (B) is not excluded by any explicit definition provided in the specification for an equivalent,
            and
       (C) is an equivalent of the means- (or step-) plus-function limitation,
   the examiner should provide an explanation and rationale in the Office action as to why the prior
   art element is an equivalent.”


                                                     31
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 62 of 113 PageID #: 3923




   shifts to applicant to show that the element shown in the prior art is not an equivalent of the

   structure, material or acts disclosed in the application.” 83 (citations omitted).

              108.   For equivalents of a means plus function element, an examiner needs to

   demonstrate at least one of the following:

              a) that the prior art element performs the identical function specified in the claim in
              substantially the same way, and produces substantially the same results as the
              corresponding element disclosed in the specification,

              b) a person of ordinary skill in the art would have recognized the interchangeability of the
              element shown in the prior art for the corresponding element disclosed in the specification,
              and

              c) there are insubstantial differences between the prior art element and the corresponding
              element disclosed in the specification. 84

              109.   The claims of the Gilead patent, as issued, do not include means plus function

   elements. Thus, following USPTO procedure, Examiner Willis would have not have examined

   the claims under the means plus function equivalence standard. Nor would Examiner Willis have

   examined the claims under either the “insubstantial differences test” or the “function-way-result

   tests.” As a result, the fact that the claims of the Gilead patent were found to be patentable by

   Examiner Willis and eventually issued does not indicate that the scope of the those claims is

   distinct from the scope of claims 2 and 6 of the ’385 patent under the doctrine of equivalents.

   VII.       RESERVATION OF RIGHTS

              110.   In connection with my anticipated testimony in this action, I may use as exhibits

   various documents produced in this case that refer or relate to the matters discussed in this Report.

   I have not yet selected the particular exhibits that might be used. In addition, I may create or assist




   83
        Id.
   84
        Id.


                                                      32
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 63 of 113 PageID #: 3924




   in the creation of certain demonstrative evidence to assist me in testifying, and I reserve the right

   to do so to further support the positions in this Report.

           111.   At trial, I may rely on visual aids and may rely on analogies concerning the events

   in the prosecution history. My opinions are based upon the information that I have considered to

   date.

           112.   I reserve the right to supplement or amend my opinions in response to decisions by

   this Court or any additional evidence, testimony, or other information that may be provided to me

   after the date of this Report, including at trial. I likewise reserve the right to supplement or amend

   my opinions based on additional opinions that Gilead and Gilead’s experts may present and

   information I may receive in the future or additional work I may perform, including any expert on

   patent practice and procedure, to amplify what is stated above, where necessary, and especially in

   view of information not presently known to me or new information presented by witnesses prior

   to, or at trial, and to supplement this Report should additional information be brought to my

   attention during the course of this proceeding. I also reserve the right to testify about matters that

   may be: (1) raised on cross-examination; (2) raised in depositions; (3) raised in expert reports I

   may receive in the future; (4) necessary to rebut any other matters about which experts may testify

   at deposition or trial; and (5) otherwise raised at trial by counsel, or this Court in relation to the

   matters set forth in this Report concerning which I am qualified to testify.

   VIII. CONCLUSION

           113.   Under USPTO procedure, issuance of the Gilead patent is neither significant nor

   relevant to the scope of the claims in ViiV’s ’385 patent.




                                                    33
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 64 of 113 PageID #: 3925




                           EXHIBIT B
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 65 of 113 PageID #: 3926




                              JAMES THOMAS CARMICHAEL
   EXPERIENCE

   2015-present Managing Member                      Carmichael IP, PLLC (Tysons Corner, VA)

               --Handling AIA post-grant review proceedings and reexaminations at USPTO
               --preparing and prosecuting patent applications at USPTO
               --due diligence, freedom to operate, expert testimony, consulting to USPTO

   2002-2015   Principal                             Miles & Stockbridge (Tysons Corner, VA office)

               --Preparing and prosecuting patent applications, interferences, AIA post-grant reviews,
               reexaminations, attorney discipline proceedings
                -- licensing, consulting to U.S. Patent and Trademark Office and private parties,
               opinions, due diligence, litigation, freedom to operate, expert testimony

   1999-2002   Managing Partner                      Lyon & Lyon (Washington, D.C. office)

               --managed ten-attorney office focusing on patent prosecution and freedom to operate

   1996-1999   Examiner in Chief/                    U.S. Patent and Trademark Office
               Administrative Patent Judge           Board of Patent Appeals and Interferences
                                                     (now Patent Trial and Appeal Board)

               --reviewed rejections of patent applications for electrical and computer-related inventions
               --authored two hundred opinions affirming or reversing patent examiners
               --examined applications and entered new grounds of rejection
               --Bronze Medal for Outstanding performance

   1991-1996   Associate Solicitor                   U.S. Patent and Trademark Office

               --Oversight of MPEP Sections on Duty of Disclosure and Reexamination
               --Consulted on PTO rule changes, e.g., 37 C.F.R. § 1.56 (“Rule 56”)
               --Evaluated hundreds of patent applications for intentional violations of Rule 56
               --Coordinator of attorney discipline proceedings
               --Represented PTO in federal courts
               --advised PTO on patent examination and drafted Office actions and petition decisions
               --PTO attorney of the year award from U.S. Department of Commerce

   1990-1991   Judicial Law Clerk to                 U.S. Court of Appeals for the Federal Circuit
               Hon. Howard T. Markey

   1987-1990   Associate                             Lyon & Lyon (Los Angeles office)

                                                    1
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 66 of 113 PageID #: 3927




                 --assisted in patent prosecution and litigation

   EDUCATION:

   Yale University              B.A. 1984 (summer job as computer programmer at State Farm Insurance)


   University of Wisconsin      J.D. cum laude 1987 (plus Electrical and Computer Engineering courses)
                                Assistant Editor, Wisconsin Law Review

   George Mason University      1990-95 Courses in Electrical and Computer Engineering (E.C.E.) as
                                candidate for M.S.E.C.E. (no degree)

   BAR MEMBERSHIPS:             U.S. Patent and Trademark Office, District of Columbia, and California

   OFFICES HELD:
                         Events Coordinator, American Association of Patent Judges, 2019-
                         Chair, AIPLA Professional Programs Topics SubCommittee, 2013
                         Secretary, Association of Patent Law Firms, 2001-2002
                         Chair, AIPLA Committee on Inventors, circa 1993-94


   PUBLICATIONS:

          A Possible USPTO Solution To PTAB Constitutionality Ruling, IP Law360 (November 13, 2019)
   co-author

           Despite Oil States, Inter Partes Review May Still Be Held Unconstitutional, IPWatchdog.com
   (April 25, 2018) co-author

         Federal Circuit Opens the Door to Extrinsic Evidence in Support of Patent Eligibility,
   IPWatchdog.com (March 19, 2018)

          Petitioning for Inter Partes Review, 41 New Matter 5 (Spring 2016) co-author

          Lawyers Weigh In On Obama ‘Patent Troll’ Initiatives, IP Law360 (June 5, 2013)

          Attorneys Discuss Impact Of CLS Bank Decision, IP Law360 (May 13, 2013)

          Beyond Affirmed: Will the Supreme Court Use In re Bilski to Restrict Patentable Subject Matter
   Even Further Than the Federal Circuit?, 78 BNA’s Patent, Trademark & Copyright Journal 807
   (October 30, 2009) co-author

          Ducking the Big Issues in Bilski?, IP Law360 (November 30, 2009)
                                                     2
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 67 of 113 PageID #: 3928




          Inequitable Conduct, Gross Negligence and the Kingsdown Decision, 8 John Marshall Law
   School Review of Intellectual Property 18 (Summer 2009) co-author

          How to Preempt New PTO 101 Rejections, IP Law360 (February 2009)

          A Radical Approach to Effective Patent Applications, 8 Terralex Intellectual Property Newsletter
   59 (June 2003) co-author

          Anmerkung (Festo), 6 Mitteilungen der deutschen Patentanwalte 286 (June 2002)

         The Unspoken Loss In Shareholder Value: Patent Rights Take A Hit, 8 MEALEY’S
   LITIGATION REPORTER 1 (April 2, 2001) co-author

          E-Commerce and Equivalence: Defining the Proper Scope of Internet Patents, introduction, 7
   UNIVERSITY OF MICHIGAN TELECOMMUNICATIONS AND TECHNOLOGY LAW REVIEW
   251 (2001) co-author

          Invention Tax Stifles Progress, THE NATIONAL LAW JOURNAL page A21 (April 9, 2001)

         The Untold Story of Edison’s Patent Files, 15 AMERICAN BAR ASSOCIATION SECTION
   OF INTELLECTUAL PROPERTY NEWSLETTER 1 (Winter 1997).

          Appealing PTO Decisions To Court In View Of The Twenty-Year Term, AMERICAN
   INTELLECTUAL PROPERTY LAW ASSOCIATION BASIC PATENT PRACTICE SEMINAR 61
   (1996)

         Summary Judgements Against Unauthorized Users of an Automobile Manufacturer’s
   Trademarks, 74 JOURNAL OF THE PATENT AND TRADEMARK OFFICE SOCIETY 34 (1992).

        Winning Bio-tech Patent Infringement Suits on Summary Judgment, 30 IDEA: THE JOURNAL
   OF LAW AND TECHNOLOGY 279 (1990).

         Protection of United States Semiconductor Chip Designs in Foreign Countries Under the
   Semiconductor Chip Protection Act of 1984, 12 RUTGERS COMPUTER AND HIGH TECHNOLOGY
   LAW JOURNAL 422 (1987).

   LECTURES:

   November 13, 2019     Rose PTAB Annual Institute
   Chicago, IL           The Future of ADR and PTAB Litigation

   June 25, 2019         IP Watchdog Patent Masters seminar
   Arlington, VA         PTAB Treatment of 35 U.S.C. 101

                                                      3
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 68 of 113 PageID #: 3929




   June 24, 2019        IP Watchdog Patent Masters seminar
   Arlington, VA        Best Practices Before the USPTO concerning patent eligibility

   September 18, 2018 IP Watchdog
   webinar            Best Practices for Avoiding Patent Prosecution Malpractice

   June 28, 2018        IP Watchdog
   webinar              Strategies for Responding to 101 Rejections at the PTO (co-presenter)

   March 8, 2018        IP Watchdog
   webinar              Breaking Through on Patent Eligibility, From Drafting to Litigation
                        (co-presenter)

   February 22, 2018    IP Watchdog
   webinar              Drafting Quality Patents: Avoiding 112 Rejections at the USPTO
                        (co-presenter)

   May 1, 2014          Association of Corporate Counsel, Washington Metropolitan Area Chapter
   Tysons Corner, VA    An Insider’s Practical Guide to New Procedures for Avoiding Costly IP Litigation

   December 11, 2013    American Intellectual Property Law Association webinar
   Tysons Corner, VA    Inter Partes Review

   October 26, 2013     AIPLA Annual Meeting
   Washington, D.C.     Therasense and its Aftermath

   September 26, 2013 IPXI First Annual Members Meeting
   Chicago, IL        Keynote address: Standard Essential Patents and FRAND

   May 7, 2013          Inside Counsel SuperConference
   Chicago, IL          An Insider’s Guide to Inter Partes Review (co-presenter)

   February 27, 2013    U.S. Patent and Trademark Office
   New York, NY         Software Patent Roundtable

   June 2012            Federal Circuit Bar Association
   San Diego, CA        Ethical Challenges in 21st Century Discovery (moderator)

   January 2011         C-5 Intellectual Property Conference
   Amsterdam, NL        U.S. Patent Law Update

   May 2010             American Intellectual Property Law Association
   New York, NY         Bilski v. Kappos – Prospective Impact Upon Patent Eligibility (moderator)

   2005                 John Marshall Law School
                                                    4
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 69 of 113 PageID #: 3930




   Chicago, IL           The Legacy of Judge Markey

   September 23, 2005    Federal Circuit Historical Society
   Washington, D.C.      Oral history of Judge Markey (co-presenter)

   February 10, 2004     Northern Virginia Patent Lawyers Club
   McLean, VA            New Requirements For Patent Attorneys Proposed by the PTO

   Spring 2003          Northern Virginia Patent Lawyers Club
   McLean, VA           Antitrust issues in patent law (moderator)

   February 4, 2003     Northern Virginia Patent Lawyers Club
   Reston, VA           A Radical Approach To Drafting and Prosecuting A Patent Application

   August 24, 2002      American Intellectual Property Law Association
   Washington, D.C.     Advanced Patent Prosecution Seminar
                        How to Win Appeals in Patent Cases

   Spring 2002          Eastern New York Intellectual Property Law Association
   White Plains, NY     Advanced patent prosecution strategies

   January 10, 2002     Association of Patent Law Firms
   Washington, D.C.     Virtual Roundtable: The Supreme Court Hearing in Festo

   October 24, 2001     Association of Patent Law Firms
   Washington, D.C.     Virtual Roundtable: Current Issues in Patent Law (moderator)

   October 23, 2000     George Washington University
   Washington, D.C.     Intellectual Property Law Conference
                        E-Commerce and Equivalence: Defining the Proper Scope of
                           Internet Patents (moderator)

   September 2000       American Intellectual Property Law Association
   Washington, D.C.     Patent Appeals

    January 19, 2000        Orange County Intellectual Property Law Association
    Costa Mesa, CA          Patent Cases in Court

    October 5, 1999         Quinnipiac Law School
    New Haven, CT           Patent Law Fundamentals

    September 9, 1999       San Diego Intellectual Property Law Association
    San Diego, CA           Effective Appellate Advocacy

    November 4, 1998        Southwestern Legal Foundation
                                                   5
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 70 of 113 PageID #: 3931




    Dallas, TX              Winning Appeals in Patent Cases

    June 12, 1998           American Intellectual Property Law Association
    San Diego, CA           Arguing Appeals at the Board of Patent Appeals and Interferences

    June 18, 1996           U.S. Patent and Trademark Office Legal Lecture Series
    Arlington, VA           Ethical Issues in Prosecution Before the Office

    June 14, 1996           American Intellectual Property Law Association
    San Francisco, CA       Appealing PTO Decisions to Court

    June 7, 1996            American Intellectual Property Law Association
    Chicago, IL             Appealing PTO Decisions to Court

    May 24, 1996           Federal Circuit Bar Association
    Washington, D.C.       Ethics In Arguing Cases at the Federal Circuit

    May 17, 1996           American Intellectual Property Law Association
    Arlington, VA          Appealing PTO Decisions to Court

    October 10, 1995        Los Angeles Intellectual Property Law Association
    Los Angeles, CA         Patent Appeals


   PRESS INTERVIEWS:

         Former APJ James Carmichael’s Firm Wins Most IPRs For Patent Owners at PTAB, IP
   Watchdog (September 4, 2019)

          USPTO Sued For Declaring Power Outage A ‘Federal Holiday’, IP Law360 (August 18, 2016)

          Late PTAB Judge McKelvey Recalled As Tireless Patent Leader, IP Law360 (April 4, 2016)

          After Supreme Court Clamps Down on Patents, Some New Guidance, Inc.com (June 27, 2014)

          Alice Loses U.S. Supreme Court case on software patents, InsideCounsel.com (June 19, 2014)

          Saying ‘Do It On A Computer’ Not Enough To Save Patent, Supreme Court Rules, Forbes.com
          (June 19, 2014)

          Will Supreme Court Patent Ruling Hobble the Trolls?, San Francisco Business Times Online
          (June 19, 2014)

          Justices Wary of Making Call on Patent Eligible Software, IP Law360 (March 31, 2014)

                                                    6
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 71 of 113 PageID #: 3932




         Supreme Court Justices Give Software Patents A Pass, Zero In On Business Methods,
         Forbes.com (March 31, 2014)

         Court Seeks to Draw the Line Between Abstract Ideas, Patentable Business Methods, Bloomberg
         BNA Patent Trademark & Copyright Law Daily (March 31, 2014)

         1st AIA Ruling Opens Door To More Patent Challenges, IP Law360 (June 12, 2013)

         America Invents Act (AIA) Reform: An Interview with a Former Patent Judge of the U.S. Patent
         and Trademark Office, National Law Review (May 29, 2013)

         1st AIA Review Hearing Less Like A Trial Than Expected,
         IP Law360 (April 18, 2013)

         Former Administrative Patent Law Judge Weighs in on Bilski,
         INTELLECTUAL PROPERTY LAWCAST recorded interview (December 14, 2009)

         Stakeholders Question Future of Business Method Patents After Bilski Oral Argument, BNA
         PATENT, TRADEMARK, & COPYRIGHT JOURNAL (November 13, 2009)

         Patent Case Goes to Supreme Court, WASHINGTON TIMES (November 9, 2009)

         Software Cos. Eye Key Patent Case in Supreme Court, ASSOCIATED PRESS (November 7,
         2009)

         Supreme Court May Invalidate Software Patents, WASHINGTON BUSINESS JOURNAL
         (November 6, 2009)

         Patents, NEW YORK TIMES (June 3, 2002)

         Supreme Court Bolsters Protections for Patents, LOS ANGELES TIMES (May 29, 2002)

         Supreme Court Supports Patent Protection, USA TODAY (May 29, 2002)

         U.S. Supreme Court Bolsters Rights of Patent Holders, BLOOMBERG.COM (May 28, 2002)

         Perspectives on Festo, ANDREWS LITIGATION REPORTER (January 22, 2002)

         Patent Law and the Supreme Court, LAWCAST recorded interview (January 21, 2002)

         This Web Site Is a Patent Pressure Cooker, BUSINESS WEEK ONLINE (March 5, 2001)

         British Telecom’s Internet Patent, KIPPLINGER LETTER (March 2001)

                                                   7
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 72 of 113 PageID #: 3933




         Tax on Invention, WASHINGTON INTERNET DAILY (January 24, 2001)

         Patent Upending, WIRED magazine (June 2000).


   EXPERT WITNESS TESTIMONY BY DEPOSITION

      1. ACTV v. the Walt Disney Corporation (S.D.N.Y. 2002)

      2. Donnelly Corporation v. Johnson Controls Technology Company (W.D. Mich. 2003)

      3. Ferring B.V. and Aventis Pharmaceuticals, Inc. v. Barr Laboratories, Inc., case No. 02-CV 9851
         (S.D.N.Y. 2004), aff’d (Fed. Cir. 2006), cert den. (2006)

      4. Accuweb v. Quarles & Brady, (E.D. Wis. 2004)

      5. PPC v. IBM, (S.D.N.Y. 2004)

      6. Gateway v. Hewlett-Packard, sub nom In the Matter of Certain Personal Computers, Monitors
         and Components Thereof, Inv. No. 337-TA-519 (Int’l Trade Commission 2005)

      7. ICU Medical v. B. Braun Inc. (N.D. Cal. 2005)

      8. Shufflemaster v. Mindplay (D. Nev. 2006)

      9. University of Texas v. BenQ et al. (W.D. Tex. 2006)

      10. Lucent v. Microsoft, Gateway, et al (S.D. Cal. 2007)

      11. DE Technologies v. Dell, Case No. 7:04-CV-00628 (W.D. Va. 2007)

      12. DePuy Spine, Inc., et al. v. Medtronic Sofamor Danek et al., Case No. 01-CV010165-EFH (D.
          Mass. 2007)
      13. Multimedia Patent Trust v. Microsoft (S.D. Cal. 2008)

      14. Medtronic v. Abbot Laboratories and Boston Scientific Corp. (N.D. Cal. 2008)
      15. Diagnostic Systems Corp. v. Oracle et al. (C.D. Cal. 2009)

      16. Semiconductor Electronics Laboratory v. Samsung (W.D. Wis. 2010)
      17. Software Tree, LLC v. Red Hat, Inc., et al, (E.D. Tex. 2010) Case No. 6:09-CV-0097-LED

      18. Kinetic Concepts, Inc. v. Smith & Nephew (W.D. Tex 2010) Case No. SA:08-CV-00102
      19. Arendi v. Microsoft (2010) (Civil Action No. 1:07-114)

                                                      8
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 73 of 113 PageID #: 3934



      20. Touchcom v. Bereskin & Parr (E.D. Va. 2010)

      21. PPC v. CMO, (E.D.N.Y. 2010)

      22. Sanofi-Aventis v. Genentech and Biogen Idec (N.D. Cal. 2010) Civil Action Nos. 08-cv-4909
          SI(BZ) and 09-cv-1419 SI

      23. Alcatel-Lucent USA Inc. v. Fraunhofer Gesellschaft (International Chamber of Commerce—
          International Court of Arbitration 2010) No. 16 457/VRO (C.16 65/VRO) no deposition;
          testimony at arbitration only

      24. Tecsec v. IBM (E.D. Va. 2010) Case 1:10-cv-00115-LMB/TCB

      25. Medtronic et al. v. NuVasive, Inc., (S.D. Cal. 2011) Case No. 3:08-cv—1512-MMA-AJB

      26. In the matter of Certain Personal Data and Mobile Communications Devices and Related
          Software,(Apple v. HTC) (U.S. International Trade Commission 2011) Investigation No. 337-
          TA-710

      27. Personalized Media Communications, L.L.C. v. Dish Network Corp.et al. (E.D. Texas 2011),
          Case No. 2:08-CV-00070 [TJW]

      28. In the matter of Certain Semiconductor Chips and Products Containing Same (Rambus v.
          Broadcom), (ITC 2011) Investigation No. 337-TA-753

      29. In the matter of Certain Light-Emitting Diodes and Products Containing Same (Osram v. LG)
          (ITC 2012) Investigation No. 337-TA-784
      30. Apple v. Samsung, Case No. 11-cv-01846-LHK (N.D. Cal. 2012)

      31. In the Matter of Certain Devices For Improving Uniformity Used In A Backlight Module And
          Components Thereof And Products Containing Same (ITRI v. LG) (ITC 2012) Investigation No.
          337-TA-805

      32. In the matter of Certain Light-Emitting Diodes and Products Containing Same (Osram v. Samsung
          and LG) (U.S. International Trade Commission 2012) Investigation No. 337-TA-775

      33. Intellect Wireless v. HTC, (N.D. Ill. 2012)
      34. ABT Systems and University of Central Florida v. Emerson Electric Co., Civil Action No. 4:11-
          cv-00374-AGF (E.D. Mo. 2012)

      35. VirnetX v. Cisco Systems, Inc., Apple Inc., and NEC Corp., Civil Action No. 6:10-cv-000417
          (LED) (E.D. Tex. 2012)

      36. Smartphone Tech. LLC v. Apple, Inc., Civil Action No. 6:10-cv-74-LED-JDL (E.D. Tex. 2013)
      37. Avanir Pharmaceuticals, Inc. et al. v. Actavis Inc., et al, Civil Action No. 11-704(LPS) (D. Del.
          2013)

                                                        9
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 74 of 113 PageID #: 3935




      38. Wi-LAN v. HTC, Apple, Alcatel-Lucent, Hewlett-Packard, Sierra Wireless, and Novatel Wireless,
          Case Nos. 2:11-cv-68-JRG and 2:12-cv-600-JRG (E.D. Tex. 2013)
      39. Lodsys, LLC, et al. v. Dell, Electronic Arts, Inc., Hoover’s, Lenovo, Samsung, and Symantec Case
          No. 2:11-cv-272-JRG (E.D. Tex. 2013)

      40. In the Matter of Certain Wireless Devices With 3G And/Or 4G Capabilities And Components
          Thereof, (Interdigital v. Nokia et al.) 337-TA-868 (U.S. International Trade Commission 2013)

      41. Creative Integrated Systems, Inc., v. Nintendo and Macronix, Case No. 10-CV-2735 PA (VBK)
          (C.D. Cal. 2013)

      42. GlaxoSmithKline v. Genentech, Case No. C.A. No. 10-799-GMS (D. Del. 2013)

      43. Teva Branded Pharmaceutical Products R&D and Norton Healthcare Ltd et al. v. Perrigo
          Pharmaceuticals and Catalent Pharma Solutions et al., CA No. 12-1101-GMS (D.Del. 2014)

      44. Southern Research Institute, Genzyme Corporation, and Sanofi Aventis v. Abon
          Pharmaceuticals, Civil Action No. 12-cv-4709 (JEI)(KMW) (D. N.J. 2014)

      45. In the Matter of Certain Antivenom Compositions and Products Containing the Same (BTG v.
          Bioclone et al.) Investigation No. 337-TA-903 (U.S. International Trade Commission 2014)

      46. Honeywell Int’l Inc. and Intermec, Inc. v. Maltseff, No. 2:14-cv-00283-JLR (W.D. Was. 2014)

      47. In the Matter of Certain Hemostatic Products and Components Thereof (Baxter v. Ferrosan and
          Ethicon) Investigation No. 337’TA-913 (U.S. International Trade Commission 2014)

      48. Munchkin v. Luv N’ Care et al., 2:13-CV-07228-ODW-AGR (C.D. Cal. 2014)

      49. VirnetX Inc., et al. v. Apple Inc. Civil Action No. 6:12-cv-855 (E.D. Tex. 2015)

      50. Oasis Research, LLC, v. Carbonite, Inc., et al, Case no. 4:10-cv-00435 (E.D. Tex. 2015)

      51. Magna Electronics v. TRW, 1:12-cv-006544 and 324 (W.D. Mich. 2015)
      52. Enzo Life Sciences, Inc. v. Illumina, Inc., C.A. No. 12-435-LPS (D. Del. 2016)

      53. Cipro Cases I and II, JCCP Nos. 4154 & 4220 (California State Superior Court 2016)
      54. Barry v. Medtronic, Inc., C.A. No. 1:14-cv-00104 (E.D. Tex. 2016)

      55. Enzo Life Sciences, Inc. v. Roche et al., C.A. No. 12-106-LPS (D. Del. 2016)
      56. In the Matter of Certain Radio Frequency Identification (“RFID”) Products and Components
          Thereof (Neology v. Kapsch), Investigation No. 337-TA-979 (International Trade Commission
          2016)
      57. Yodlee, Inc. v. Plaid Technologies, Inc., Case No. 14-1445-PLS-CJB (D. Del. 2016)


                                                     10
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 75 of 113 PageID #: 3936



      58. Elbit Systems et al. v. Hughes Network Systems, LLC, et al., Civil Action No. 2:15-cv-00037 RWS-
          RSP (E.D. Tex 2017)

      59. Enzo Life Sciences, Inc. v. Abbott Laboratories et al., C.A. No. 12-274-LPS (D. Del 2017)
      60. Papst Licensing GMBH & Co. KG v. LG Electronics, Lenovo, Samsung, and ZTE, C.A. Nos. 6:15-
          cv-01099, 01100, 01102, and 01111 (E.D. Tex. 2017)

      61. In the Matter of Certain X-Ray Breast Imaging Devices and Components Thereof (Hologic v.
          Fujifilm), Investigation No. 337-TA-1063 (International Trade Commission 2018)

      62. Serta Simmons Bedding, LLC et al. v. Casper Sleep Inc., C.A. No. 17-cv-7468 (S.D. NY 2018)

      63. Egenera v. Cisco Systems, Case No. 1:16-11613-RGS (D. Mass. 2018)

      64. Ball Seal Eng’g, Inc. v. Nelson Prods., Inc. Case No. SACV13-01880 JLS (RNBx) (C.D. Cal.
          2018)

      65. Sandbox Logistics, LLC et al v. Proppant Express Investments, LLC, et al., Civil Action No.
          4:17-CV-00589 (S.D. Tex. 2018)

      66. Galas et al. v. Alere Inc., Case No. 37-2017-00016861-CU-BC-CTL (California Superior Court,
          County of San Diego 2018)

      67. Williams v. Citigroup et al., No. 650481/2010 et al. (New York state court, County of New York
          2018)

      68. Whitewater West Indus. v. Pacific Surf Designs, Inc., et al. 3:17-CV-01118-BEN-BLM (S.D. CA
          2018)

      69. In the Matter of Certain Blow-Molded Bag-in-Container Devices etc. (Anheuser-Busch InBev
          S.A. v. Heineken N.V.), Investigation No. 337-TA-1115 (International Trade Commission 2018)

      70. In the matter of Certain Beverage Dispensing Systems and Components Thereof (Heineken N.V.
          v. Anheuser-Busch InBev S.A., Investigation No. 337-TA-1130 (International Trade Commission
          2019)

      71. In re: Copaxone 775 Patent Litigation, (Teva v. Sandoz et al.) Civil Action No. 16-1267-GMS
          (D. Del. 2019)

      72. Manufacturing Resources Int’l, Inc. v. Civiq Smartscapes, LLC et al, C.A. No. 17-269-RGA (D.
          Del. 2019)

      73. Power Integrations, Inc., v. ON Semiconductor Corp. et al., Case No. 16-cv-06371-BLF (N.D.
          Cal. 2019)

      74. Magna Mirrors of America, Inc. v. SMR Automotive Systems USA et al. C.A. No. 1:17-cv-00077-
          RJJ-PJG (W.D. Mich. 2019)
                                                  11
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 76 of 113 PageID #: 3937




      75. Edgewell Personal Care Brands, LLC, and International Refills Co. v. Munchkin, Inc., Case No.
          2:18-cv-03005-PSG-JPR (C.D. Cal. 2019)

      76. Bioverativ v. CSL Behring, C.A. No. 17-914-RGA (D. Del. 2019)


   EXPERT WITNESS TESTIMONY AT TRIAL

      1. ICU Medical v. B. Braun Inc. (N.D. Cal. 2005)

      2. Lucent v. Microsoft, Gateway, et al (S.D. Cal. 2007) (jury trial)

      3. Lucent v. Microsoft, Gateway, et al (S.D. Cal. 2007) (bench trial)

      4. Kinetic Concepts, Inc. v. Smith & Nephew (W.D. Tex 2010) Case No. SA:08-CV-00102

      5. Alcatel-Lucent USA Inc. v. Fraunhofer Gesellschaft (International Chamber of Commerce—
         International Court of Arbitration 2010) No. 16 457/VRO (C.16 65/VRO) no deposition;
         testimony at arbitration only)

      6. In the matter of Certain Semiconductor Chips and Products Containing Same (Rambus v.
         Broadcom), (ITC 2011) Investigation No. 337-TA-753 (written testimony only)

      7. Medtronic et al. v. NuVasive, Inc., (S.D. Cal. 2011) Case No. 3:08-cv—1512-MMA-AJB

      8. Intellect Wireless v. HTC, (N.D. Ill. 2012)

      9. Avanir Pharmaceuticals, Inc. et al. v. Actavis Inc., et al, Civil Action No. 11-704(LPS) (D. Del.
         2013)

      10. In the matter of certain Hemostatic Products (Ferrosan and Ethicon v. Baxter Healthcare Corp.)
          (ITC 2015) Investigation No. 337-TA-913 (written testimony only)

      11. In the Matter of Certain X-Ray Breast Imaging Devices and Components Thereof (Hologic v.
          Fujifilm), Investigation No. 337-TA-1063 (International Trade Commission 2018)

      12. Egenera v. Cisco Systems, Case No. 1:16-11613-RGS (D. Mass. 2019)

      13. In the matter of Certain Beverage Dispensing Systems and Components Thereof (Heineken N.V.
          v. Anheuser-Busch InBev S.A., Investigation No. 337-TA-1130 (International Trade Commission
          2019)




                                                       12
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 77 of 113 PageID #: 3938




                             EXHIBIT C
            Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 78 of 113 PageID #: 3939
                                                                                                                                                                                      3
                                                                                                                1   to the plaintiffs, as a result of Igen's tactics over the
                                            IN THE UNITED STATES DISTRICT COURT
                                                                                                                2   past six months, that there Is a strong desire on their part
                                            IN AND FOR THE DISTRICT OF DELAWARE
                                                                                                                3   to try to delay the trial date. And they are pursuing this

                                                                                                                4   through at least two different lines of tactics. One is an
   )                       F. HOFFMAN-LA ROCHE,

                                           Plaintiff,
                                                       LTD.,              Civil Action
                                                                                                                5   effort to blame us for all delays, regardless of how hard we

                                   v.
                                                                                                                6   try to make things available for them, never, never enough,

                           IGEN INTERNATIONAL, INC.,        :                                                   7   so that they can justify the delay as our fault. And second
                           ORGANON TEKNIKA CORPORATION, and :
                           ORGANON TEKNIKA B.V.,             :                                                  8   of all, to try to hinder our discovery In every way possible
                                           Defendants,                    No. 98-318-JJF                        9   so that they can try to persuade us to join them in
                  10
                                                                                                               10   requesting the delay.
                  11                                Wilmington, Delaware
                                                  Tuesday, October 24, 2000                                    11               Let me just give you a few examples.
                  12                                     9:30 a.m.
                                                                                                               12               The letter that the defendants sent to you last
                  13
                                                                                                               13   Friday makes much ballyhoo of the fact that over the past
                  14      BEFORE:       HONORABLE JOSEPH J. FARNAN, JR.,     U.S.D.C.J.

                  15      APPEARANCES:
                                                                                                               14   six weeks they have produced many witnesses for deposition,

                  16                    RICHARD K. HERRMANN, ESQ.                                              15   whereas we have not, and that In fact they are still trying
                                        Blank Rome Comisky & McCauley LLP
                  17                         -and-                                                             16   to get dates for Professor Hill and Leon Bushara. But that
                                        DANIEL A. BOEHNEN, ESQ., and
                  18                    GRANTLAND G.    DRUTCHAS, ESQ.                                         17   ignores the long history up to that, Your Honor.
                                        McDonnell Boehnen Hulbert & Berghoff
                  19                    (Chicago, Illinois)
                                                                                                               18               Professor Hillis an academic In the U.K.        Mr.
                  20                                    Counsel for Plaintiff
                                                                                                               19   Bushara Is a businessman In Switzerland. As the Court
                  21                    JACK B. BLUMENFELD, ESQ.,
                                        MARY B. GRAHAM, ESQ.,                                                  20   knows, It Is very common for the Europeans to take the month
                  22                    MARYELLEN NOREIKA, ESQ. ,
                                        KAREN JACOBS LOUDEN, ESQ., and                                         21   of August off for vacations.
                  23                    RitHARD W. ELLIS, ESQ.
                                        Morris, Nichols, Arsht & Tunnell
                  24                                                                                           22               Back in March, we began urging the defendants to
                                                        Counsel for Defendants
                  25                                                                                           23   schedule the depositions of European witnesses early in the

                                                                                                               24   summer, so that they could be scheduled and accomplished

    .                                                                                                          25   within the September 1st cutoff date. We urged this
        -~---------------------------------------------r----------------~--------------------------~--_,
        )                                        2                                                4
                                                                                                                1   repeatedly. Despite this, there was not any request for

             12                         THE COURT:       Good morning.                                          2   Professor Hill's deposition until late June. By that time,

             3                          MR. HERRMANN:           Good morning, Your Honor. Your                  3   he was off campus. He was going to various conferences

             4         Honor has already been introduced to Dan Boehnen and Grant                              4    around the world.   We weren't able to reach him until the

             5         Drutchas.                                                                                5   end of August. When we did reach him, we provided dates to

             6                          MR. BOEHNEN:           Good morning, Your Honor.                        6   the defendants at th·e end of September.      He needed to come

             7                          THE COURT:       Mr. Blumenfeld.                                        7   back to school, have the fall term start, but said he could

             8                          MR. BLUMENFELD: Your Honor, on the defendants'                          8   be available at the end of September.

             9         side, you know Mary Graham, Karen Jacobs Louden, Rich Ellis,                             9               The defendants rejected that date. We checked

            10         and Maryellen Noreika, all from our firm.                                           10       and got another date at the end of October. The defendants

            11                          THE COURT:       Good morning.                                     11       rejected that date. And we now have checked and I believe

            12                          I have the October 20 letters from the parties,                    12       agreed with the defendants on a date at the end November for

            13     and the statements that are in the letter. As I understand                              13       Professor HIll.

            14         it, we can't get over some of these discovery disputes.                             14                   As to Mr. Bushara, his deposition wasn't even

            15                          MR. HERRMANN: That's correct, Your Honor.                          15       requested until towards the end of August, along with some

            16                          THE COURT: As I read through the papers, the                       16       flurry of new deposition notices that came in just prior to

            17     disputes-- who wants to tell me. I want to give you an                                  17       the close of discovery. He was on vacation. When he got

            18     opportunity to tell me, and I will give you what the results                            18       back, he had a death In the family. Then, because of the

            19     are.                                                                                    19       vacation schedule, his calendar was filled through September

            20                          MR. BOEHNEN:           I am not sure about results, but            20       and October.

            21     we can start going through the issues.                                                  21                   We advised the defendants ttiat he could make two

            22                          I will be sharing comments with Mr. Drutchas,                      22       days available if they would come to London and conduct his

            23     Your Honor.                                                                             23       deposition at the same time they were going to be there

            24                          I think the first and the overriding point that                    24       anyway for Professor Hill. They refused, insisted that he

            25     I would like to make for the Court is that it's become clear                            25       had to come to the U.S. well, with travel days and
1 of 32 sheets                                                                             Page 1 to 4 of 78                                                   12/04/2008 03:00:01 PM
           Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 79 of 113 PageID #: 3940
                                                                               5                                                                                    7
           1   preparation dates, that means we are now talking about a                            1   identified and confirmed that the only source of documents
           2   full week.                                                                          2   that are available to determine sales and costs in the U.S.
           3                 So we have just given them his date. It again                         3   are electronic form of sales journal and a cost journal.
           4   is going to be in November. But had they taken him early,                           4   They have not produced either of those, either electronic
      )    5   had they agreed to cooperate and do him in London when they                         5   form or in paper form.
           6   were doing Professor Hill, all of this would have been done.                     6                  Igen produced a very short summary of sales, but
           7                 By contrast, we served them with notices of                        7      their own witness, 30(b)(6) witness on the point of damages,
           8   deposition in May. We started asking for dates in April.                         8      could not determine from this whether the sales were U.S. or
           9   They didn't get them to us. We just selected dates, served                       9      non-U.S.
          10   notices in May. One by one, they said, gee, that date isn't                     10                  Likewise, towards the end, they have now raised,
          11   available, let's reschedule it, we will get back to you. We                     11      after the close of discovery, that not-- they believe that
          12   agreed. They never got back to us.                                              12      not all of their sales were for specific binding assays,
          13                 Finally, because they just flat-out ignored our                   13      although the documents they have produced don't support
          14   request in July, we renoticed all of the deposition dates,                      14      that. So we have proposed to them a stipulation that would
          15   told them that we would not agree to defer them unless we                       15      eliminate the need for more discovery on that issue. They
          16   had an agreed new date in advance. Absent that, they were                       16      have not accepted this stipulation and have not agreed to
          17   obligated to go to the Court for protective order. They did                     17      any further discovery on the issue.
          18   neither. They just ignored the dates once again. They did                       18                  They produced no information whatsoever related
          19   not come to this Court for any protection. They refused our                     19      to development costs, no records to identify the nature of
          20   requests for getting dates.                                                     20      the assay. All of this with our expert reports due on
          21                 The point is, even as I sit here today, we have                   21      November 22.
          22   people who were noticed for deposition back in May and a                        22                  THE COURT: Most of what you are telling me is
          23   second time in July and we still haven't had their                              23      in the papers. My interest was, is there anything critical
          24   deposition.                                                                     24      that isn't in the papers that you want me to know about?
          25                 The only reason they had so many produced in                      25                  MR. BOEHNEN: On the issue of Dr. Steven Weber,

  )                                                                          6                                                                                      8
           1   September and October is because they didn't do any before                          1   who is one of our experts, technical expert, they have
           2   then.                                                                               2   objected to him --.
           3                 Conduct during the depositions has also been                          3               THE COURT: That whole two-prong test idea, you
           4   troubling.                                                                          4   are going to be able to have Dr. Weber as an expert witness.
           5                 They have repeatedly, or at least frequently,                         5               MR. BOEHNEN: Okay.
           6   given instructions not to answer on questions which they                            6               THE COURT: We are not going to have a problem
           7   deemed irrelevant, clearly improper under the current rules.                        7   with that. Obviously, I have been through the papers. I
           8                 They waited until the very last day of the                            8   can cut through some of that for you. If that is critical,
           9   discovery in order to tell us whether they were going to                         9      we will take care of that today.
          10   rely upon opinions of counsel as part of their defense on                       10                  MR. BOEHNEN: Fine. Those are all the points
          11   willful infringement. They turned those documents over to                       11      that I had to make, Your Honor. Let me ask Mr. Drutchas if
          12   us on the last day. And now, as we get into discovery on                        12      he had any points that are not already in the papers.
          13   those issues, they only allow witnesses to talk about                           13                  THE COURT: All right.
          14   questions directed to the specific documents. They refuse                       14                  MR. DRUTCHAS: Your Honor, with respect to the
          15   to allow the witnesses to get into other communications that                    15      motion, or I guess I should say letter regarding the
          16   are off the documents, even though they are on the same                         16      withheld documents of Organon and Igen, Mr. Boehnen already
          17   subject, and to ask the attorneys about the work that they                      17      referred to some of the types of documents or some of the
          18   have done elsewhere. They have selectively chosen a few                         18      testimony that we have been precluded from obtaining. There
          19   documents which they intend to shield and refuse to let us                      19      is one other area which has recently been identified, that
          20   get into the subject matter of those same issues across the                     20      is, for instance, attorneys' bills regarding work that the
          21   board.                                                                          21      attorneys did with respect to opinions of counsel, something
          22                 The damages documents, even today, they have not                  22      that was clearly communicated to the client via the bills
          23   produced, the most important damages information, even                          23      themselves. And we again think that is one more category of
          24   though we are now a month and a half after the close of                         24      withheld document that we are entitled to.
          25   discovery. Mr. Migausky was recently deposed. He                                25                  Finally, I am not certain how well this was
12/04/2008 03:00:01 PM                                                         Page 5 to 8 of 78                                                             2 of 32 sheets
               Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 80 of 113 PageID #: 3941
                                                                                 9                                                                                     11
               1   covered in the papers, it was addressed in their reply on                         1               There are a couple Issues, and I will let Ms.
               2   the privileged Issues, withheld Issues. But the opinions of                       2   Graham address a cou pie Issues. One Is something that came
               3   counsel, the last two opinions of counsel received, Igen and                      3   up In a letter just In the last couple days, It may have
     -         4   Organon Teknika, were clearly done by litigation counsel                          4   been yesterday. This has to do with the lab notebooks we

     ~-
          )    5   during the course of the litigation and constitute both                           5   raised back In July. We first got Sereno's lab notebooks on
               6   attorney-client and work product information, clearly                             6   July 5. To put this In context, what we got were two
               7   conveying the thoughts, mental impressions, etcetera, of                          7   complete notebooks and two partial notebooks. One of the
               8   litigation counsel.                                                               8   notebooks Is numbered 96, covers the period from March to
               9               And they have precluded us from getting any                           9   September of 1984. Another one, numbered 103, covers
              10   further discovery regarding those, any underlying drafts,                    10       September '84 to January of '85.
              11   any other communications that may have been conferred to the                 11                   The next notebook we got-- I will be glad to
              12   client with respect to those and with respect to other                       12       hand It up, If It helps-- Is a notebook that begins at Page
              13   opinions that may have been received by I itigation counsel.                 13       101 of the notebook. And It covers the period starting in
              14               THE COURT: All right.                                            14       July of '85, which Is the month that the patent application
              15                MR. DRUTCHAS: There are a couple of other                       15       In the United States was filed. But the first hundred
              16   Issues that have come up, more or less corollaries to the                    16       pages, which presumably cover the period February of 1985 to
              17   Steven Weber issue.                                                          17       July 1985, haven't been produced. This Is Important to us
              18               THE COURT: Hopefully, when you get that                          18       to know what work they were doing, particularly because we
              19   decision, that will give you some guiding light. If it                       19       don't have the data which underlies Figure 12 of the patent.
              20   doesn't, I will give you a spotlight on whatever the new                     20                   We have the data from the other notebooks that
              21   issue is.                                                                    21       underlies the other examples and the other figures In the
              22                MR. DRUTCHAS: Very good. Thank you.                             22       patent. Those are Figures 8, 9, 11 and some data in Column
              23               THE COURT: Mr. Blumenfeld.                                       23       7. In every one of those instances, the notebook in the
              24               MR. BLUMENFELD: Good mo rnlng, Your Honor.                       24       data Is different than the notebook in the patent. Bad data
              25               I was a little bit surprised by Mr. Boehnen's                    25       was deleted. Facts were misrepresented. We are very
                                                                                10                                                                                   12
 "       -~


               1   opening remarks. I am not going to respond in kind. But                           1   concerned when we don't have the data underlying Figure 12.
               2   the fact is that here we are, the end of October, and we are                      2               We have been asking for this ever since we got
               3   getting depositions in November. And these happened for                           3   these notebooks in July. And what we have been told is, we
               4   various reasons. With Dr. Hill, you know, they have now                           4   will take It under advisement. I don't believe we were ever
               5   offered him for November 22. We have been seeking him since                       5   told until last Friday, We don't have these notebook pages
               6   June. That date Is okay with us, as we have told them. My                         6   so we can't give them to you. It was always, We will check,
               7   only concern about it is we have agreed that opening expert                       7   we will take It under advisement. Our firm has reviewed
               8   reports, which means our reports on Invalidity and                                8   these. We have elected not to produce things that aren't
               9   unenforceability, are due that very day. So if we are going                       9   relevant.
              10   to do Dr. Hill's deposition that day, I want to move the                     10                   And It's hard to understand how-- this Is a
              11   expert reports. I have proposed to them just moving them a                   11       microfiche copy, Your Honor. How they microfiche a notebook
              12   week. We haven't gotten a response to that. But that seems                   12       started at Page 101 and didn't microfiche the first hundred
              13   fair to me, that we at least ought to have his deposition.                   13       pages-- we thInk we are entitled to know what searches were
              14               MR. BOEHNEN: We sent them a letter yesterday                     14       made, where the first half of the notebook went, what is
              15   agreeing to that, Your Honor. And we do agree to that.                       15       being withheld, what has been produced. And this Is very
              16               MR. DRUTCHAS: We just received their proposal                    16       Important data, particularly given--.
              17   yesterday, Your Honor. We have not yet responded. But we                     17                   THE COURT: Where are the first hundred pages?
              18   are agreeable to that.                                                       18       Give us an answer.
              19               THE COURT: It is not a discovery Issue. It is                    19                   MR. DRUTCHAS: On this Issue, you know, Your
              20   a communication Issue.                                                       20       Honor, first of all, let me say that roughly --that the
          \
              21               MR. BOEHNEN: We received their suggestion on                     21       three or four lab notebooks that have been produced in whole
-~)           22   that yesterday and we agree to it.                                           22       or In part are not combined on microfiche in any simple
              23               MR. BLUMENFELD: Okay. Mr. Bushara, we will get                   23       direct format. That is putting together roughly 12 to 15
              24   back to them. We just got a letter yesterday proposing a                     24       separate pages of microfiche. The original laboratory
              25   date. I am not going to address that.                                        25       notebooks, as we Informed defendants many, many months ago,
3 of 32 sheets                                                                  Page 9 to 12 of 78                                                  12/04/2008 03:00:01 PM
                  Case 1:18-cv-00224-CFC-CJB Document13 162 Filed 12/23/19 Page 81 of 113 PageID #: 3942
                                                                                                                                                                      15
                   1   were transferred by Serono to a company called BioChem in                     1               MR. DRUTCHAS: That's correct.
                   2   conjunction with the sale of this whole division. Certain                     2               MR. BLUMENFELD: Your Honor, if I can respond to
                   3   lab notebooks were recorded on microfiche.                                    3   a couple points. First, we did contact BioChem months ago.
 -                 4                                                                                 4
          ~




                                     We have obtained, our client has obtained the                       They told us they don't have the notebooks. So we have
              )    5   copies of the microfiche that were retained at the time, has                  5   tried that. It is not that we have sat on our hands and
                   6   had somebody go through, look, determine what it is in those                  6   haven't looked for those. But as for the first half of
                   7   microfiche pages that relate to the issues involved in this                   7   this, I am a little concerned by what Mr. Drutchas -- about
                   8   litigation, that relate to the '610 patent.                                   8   the microfiche, because I think he said --.
                   9                 We have produced everything that we have that                   9               THE COURT: What did BioChem tell you? They
                  10   relates to the '610 patent. To the extent that it hasn't                     10   don't have them?
                  11   been produced, Serono does not have it. We have withheld                     11               MR. BLUMENFELD: They told us they were unable
                  12   certain pages from some of the laboratory notebooks that are                 12   to locate them.
                  13   on projects that do not relate to this '610 patent, and                      13               THE COURT: Did they throw them out?
                  14   that's it. And we have told Mr. Blumenfeld--.                                14               MR. BLUMENFELD: They just couldn't locate them.
                  15                 THE COURT: So the notebook that we are talking                 15               This transaction happened in 1994, I believe.
                  16   about, which is provided, I think, in the papers, I think It                 16   So it's been a number of years and they were unable to find
                  17   says July 5, had another hundred pages which aren't in your                  17   the notebooks. They are not in the United States. I
                  18   possession, but they are on microfiche in a subsequent                       18   believe they are in Canada.
                  19   party's hands.                                                               19               THE COURT: So your remedy is to move for some
                  20                 MR. DRUTCHAS: The original laboratory notebooks                20   sort of preclusion. If you have some document that says
                  21   are in a subsequent party's hands, BioChem. Certain of                       21   BioChem can't find them and they say they don't have it,
                  22   those notebooks were microfiched or certain portions of the                  22   then you got to do something.
                  23   notebooks were microfiched.                                                  23               MR. BLUMENFELD: Well, I would like to talk--
                  24                 THE COURT: By whom?                                            24               THE COURT: Otherwise, you are just in
  ~   ~




                  25                 MR. DRUTCHAS: By Serono, just before                           25   conversation, which is interesting to both of you, I am
              '
          )                                                                        14                                                                                 16
                   1   transferring them.                                                           1    sure, but not resulting in anything. That is why I don't
                   2                 THE COURT: Before they went.                                   2    understand sometimes how these things degenerate into where
                   3                 MR. DRUTCHAS: Correct. And Serono retained the                 3    you are today on an issue like this, which is pretty
                   4   microfiche of those notebooks that it had microfiched.                       4    clear-cut to me. You don't have them. You sold them. They
                   5                 THE COURT: Do you know why they chose not to do                5    don't have them. They want to sue on them. If I was
                   6   the entire set of notebooks?                                                 6    litigating on your side, I would be in court saying, they
                   7                 MR. DRUTCHAS: No, I do not. For that matter,                   7    are the two facts I can establish and maybe they don't have
                   8   Serono may have had those at one time. But those have                        8    a lawsuit. Maybe they don't have an issue. I don't know.
                   9   subsequently been lost or misplaced. The fact is --.                         9    That would be the more efficient way, rather than wrangling
                  10                 THE COURT: You told them they had to go to the                10    back and forth.
                  11   third party to get the first hundred pages?                                 11                You don't have the hundred pages of microfiche.
                  12                 MR. DRUTCHAS: I am sorry?                                     12    Right?
                  13                 THE COURT: What did you tell them when they                   13                MR. DRUTCHAS: To the extent there are any
                  14   asked for the first hundred pages?                                          14    additional pages from that lab notebook, they do not relate
                  15                 MR. DRUTCHAS: We told them the originals were                 15    to the '610 patent. So we do not have the underlying
                  16   transferred to BioChem. They have done Hague Convention                     16    experimental data that they are requesting.
                  17   requests to our European parties in order to obtain those                   17                MR. BOEHNEN: We have the hundred pages of
                  18   documents. They could have and we believe should have done                  18    microfiche. We have gone through them carefully and there
                  19   that here.                                                                  19    is nothing there that relates to what they are seeking.
                  20                 THE COURT: But you don't have them.                           20               THE COURT: That is a little different.
              '
                \ 21                 MR. DRUTCHAS: We don't have them.                             21                MR. BOEHNEN: That is why I wanted to clarify.
              }
-~/

                  22                 MR. BOEHNEN: We told them this months ago.                    22               THE COURT: That is a little different than
                  23                 THE COURT: Under your transactional agreements,               23    where we were originally. All right. I understand, you are
                  24   BioChem has no obligation to provide you with any                           24    saying that they have nothing to do with the '610 patent.
                  25   assistance.                                                                 25               MR. BOEHNEN: Right.
12/04/2008 03:00:01 PM                                                             Page 13 to 16 of 78                                                            4 of 32 sheets
         Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 82 of 113 PageID #: 3943
                                                                          17                                                                                   19
         1                MR. BLUMENFELD: Your Honor, "We have the                          1   the hundred pages are, and what your position is on the
         2   hundred pages of microfiche" Is, I thought, directly                           2   hundred pages, either It has nothing in it or it has
         3   contrary to what Mr. Drutchas just said and what he told me                    3   protective Information. I am just using that as an example.
         4   last Friday. But putting that aside, the record on this Is                     4   I am not thinking that Is the realm of the dispute here, in
    )    5   very clear. These were Dr. Robinson's notebooks. He is one                     5   terms of conduct, believe me. And then I will give you
         6   of the named inventors. He was doing work on this invention                    6   answers to the issues that are presented on your papers.
         7   through February of 1985, when his last notebook leaves off.                   7                That might be more productive. Okay?
         8   He is doing work In July of 1985, July of 1985, where this                     8                Let me say this: If there Is a hundred pages
         9   one picks up. Figure 12 in that experiment was done In the                     9   out there -- I only use this as an example -- that has any
        10   period in between, it must have been, because It's not In                     10   relationship at all to the patent Issues in this case on the
        11   the period and before or later.                                               11   '610 patent, you got to give over the hundred pages. You
        12                When I took his deposition, I asked him what he                  12   know that.
        13   was doing during that period. He said he couldn't remember                    13                MR. DRUTCHAS: Right. Certainly true.
        14   without seeing his notebook but that he was continuing to                     14                THE COURT: Similarly, when they want to use an
        15   work on electrochemical projects for Serono. And, one, It's                   15   expert or a witness, and there Is some record of contact
        16   hard to believe that he just took five months and didn't do                   16   previously, but no clear establishing of a confidential
        17   anything having to do with this, regardless of whether this                   17   exchange, you have to let them have the witness.
        18   relates directly --.                                                          18                MR. BLUMENFELD: Your Honor, this is really Ms.
        19                THE COURT: The answer Is in the hundred pages.                   19   Graham's Issue. But we did have a clear confidentiality
        20                MR. BLUMENFELD:. Right. I think we are                           20   understanding with Dr. Weber. In fact, we had two signed
        21   entitled to the hundred pages to see what it Is.                             21    agreements with Dr. Weber.
        22                MR. DRUTCHAS: Let me correct something Mr.                      22                 THE COURT: But It has to relate -- If you
        23   Boehnen said. I don't know standing here whether we do have                  23    believe that, then you bring it to me. But it's clear under
        24   all hundred pages. I have no doubt that we have some                          24   the case law what that two-part test Is. And the couple
        25   portion of it. I am the one who reviewed those.                               25   times I have had this Issue before, these witnesses,

   )                                                                      18                                                                                   20
         1                THE COURT: Here is the question I would ask                       1   particularly In competitive markets, have those agreements
         2   both sides. How do you expect me to decide these things                        2   with everybody. Unless you have an employee, it's hard to
         3   when you don't know things like this? Unless it's strategy,                    3   restrict someone who works at a university, unless you can
         4   which is in my view confusing, you got to nail down what the                   4   show that It pertains specifically to the issue that will be
         5   facts are.                                                                     5   tried In this case. I think that Is fairly what the cases
         6                I have read the papers you gave me. I have                        6   say. If you think you have that, and you want to pursue
         7   thought carefully. But the factual predicates of decisions                     7   that position, we will take a look at it. What I saw didn't
         8   aren't really that clear. And probably you have all been                       8   convince me at all.
         9   writing letters rather than talking with each other and                        9                All right. Come back at 1:30, using your
        10   isolating your issues.                                                        10   agenda.
        11                Nobody has to rush away today, do they?                          11                MR. BLUMENFELD: I don't know what your day Is
        12                Here is what I am going to do: I am going to                    12    like. I was talking to Mary. She has a problem at 1:30. I
        13   order that both sides have a conversation. And the only                      13    have something from 12:30 to 1:30. Would it be possible to
        14   thing that can go on, that I am familiar with, Is the agenda                 14    come back later this morning before lunch?
        15   that was attached to your latest letter.                                     15                 THE COURT: I can tell you right away. I have
        16                MR. DRUTCHAS: Yes.                                               16   some folks here for a short hearing, and then I have an
        17                THE COURT: Plaintiff's latest letter. You can                    17   11:45, a 12:30 bankruptcy, which will be quick, at 1:00 I am
        18   add to that agenda. Although I think this Issue Is fairly                    18    taking a plea. I am available from 1:15 until 3:30.
        19   incorporated In your papers. You all have a discussion, and                  19                 MR. BLUMENFELD: Would It be possible to do It
        20   see how many of these issues, tal king to each other, you can                20    before your 11:45? We can talk In the courtroom right now
        21   work out between now and 1:30. And then I will have you                      21    and see whether we could pick this up.
        22   back here at 1:30, using this agenda and any supplement that                 22                 THE COURT: That would give you an hour and a
        23   the defendants put on it. And I will give you the answers                    23    half. That should be enough time. These are not difficult
        24   to the remaining issues.                                                     24    Issues. You ought to be able to work them out or know
        25                But when you come back, make sure you know where                25    exactly which ones you want me to tell you about. Sure, why
5 of 32 sheets                                                            Page 17 to 20 of 78                                                12/04/2008 03.00.01 PM
        Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 83 of 113 PageID #: 3944
                                                                           21                                                                                23
        1   don't you come back at, I will come back at 11:30 and I will                    1   either supplement, in the case of damages, in I think two
        2   see you for 15 minutes. Does that work for you?                                 2   weeks, or that they will supplement in two weeks and give us
        3                MR. BOEHNEN: I would say 11:15, Your Honor, so                     3   their damages contentions, or in the case of some other
        4   we have a half-hour.                                                            4   issues, the claim construction issues, et cetera, we will
        5                THE COURT: I was trying to give you more time                      5   talk to them and agree to a mutual exchange on that. And
        6   to talk.                                                                        6   that was one of our issues.
        7                MR. BOEHNEN: We will talk fast.                                    7               On an issue which I don't think they had briefed
        8                THE COURT: See you at 11:15.                                       8   but did mention when they spoke this morning having to do
        9                MR. HERRMANN: Can we use the courtroom, Your                       9   with a stipulation relating to what customers are doing,
       10   Honor?                                                                         10   that is an issue that I think we can resolve with them and
      11                 THE COURT: Absolutely. I have to take these                       11   we are going to discuss that further.
      12    folks behind you. You know what? This is a great                               12               So that is what we have resolved.
      13    opportunity to use one of our two new facilities in the                        13               What we haven't resolved, and I think we just
      14    courthouse, our Caleb M. Wright Lawyers Lounge, or our                         14   need Your Honor's, whatever your view is going to be in
      15    lawyers conference room.                                                       15   connection with privilege, and specifically the two issues
      16                 Can you call the clerk to see if you can get a                    16   that, as they are framed here are, one, whether or not
      17    key?                                                                           17   internal work product of the counsel who rendered the
      18                 We are setting up, close to setting up,                           18   opinions has to be produced, and it's our position that
      19    finishing those two rooms, one a work room for lawyers and                     19   under Thorn, if it wasn't communicated to the client, then
      20    one a lounge for lawyers. Only one has gotten a name, Caleb                    20   it's not relevant to the issue of willfulness. And we have
      21    M. Wright.                                                                     21
      22                 I think we are going to give you a nice room to                   22               THE COURT: If you read Thorn, it gives you the
      23    wait outside. Hopefully, we have a key.                                        23   answers. We just talked about this yesterday. We had a
      24                 (Recess taken.)                                                   24   meeting with lawyers. The one issue I raised in discussing
          25 _ _ _ _
  -.,/1-) _          _COURT:
                    THE ___  Good ___::__ _ _ _2_2_--t_ _25
                                _morning.                 __discovery disputes
                                                               __;___;_   __   was_
                                                                                  that
                                                                                     _ I think
                                                                                          __   this_
                                                                                                   Court
                                                                                                     _is--
                                                                                                         __I know
                                                                                                               _24---l


        1                MS. GRAHAM: Good morning. Your Honor, we have                      1   some of you folks were there. I talked about privilege.
        2   met for the last hour or so since we spoke, and there are a                     2   And I said to the four judges, aren't we all in the same
        3   number of issues that we have either resolved or essentially                    3   place on privilege? And everybody nodded and all the
        4   think that we can resolve and would propose to come back                        4   lawyers said yes. That is one of the things, I don't
        5   later if we in fact can't resolve those. One of those is                        5   understand how we keep getting disputes.
        6   with respect to the exchange of the privilege logs. We have                     6               MS. GRAHAM: I think Mr. Boehnen would say and
        7   now agreed to a procedure on that that moots that issue.                        7   my sense after our conference was just their concern was the
        8                We have agreed that with respect to the issue of                  8    Judge Sleet case in Mosei-Micron.
        9   redactions in defendants' opinions, that once we log what we                   9                THE COURT: That is why I did it yesterday with
      10    have redacted, that it is likely that they will not seek the                  10    Judge Sleet sitting there, and I went right down the row, if
      11    redacted portions of the opinions. So we will confer on                        11   you were there. Did anybody hear Judge Sleet speak up? No.
      12    that further.                                                                  12               MS. GRAHAM: I was there. Not for that part.
      13                 With respect to the issue of the 30(b)(6)                        13                THE COURT: It was a moment. Because that's the
      14    depositions of Serono for which they have said that Ms.                       14    one thing where we have been a little inconsistent on
      15    Gebhard has already testified, we have agreed to put that                     15    privilege. And so I said to the other three judges, are we
      16    issue on hold because it may become moot after Mr. Bushara                    16    all still consistent on that? And everybody went
      17    testifies.                                                                    17    (indicating). Were you there, Mr. Blumenfeld?
      18                 With respect to the lab notebooks, we have                       18                MR. BLUMENFELD: I was not.
      19    agreed to set up a procedure whereby we can inspect those                     19                MS. GRAHAM: I was there, but I didn't see his
      20    pages, and then if there is a further issue on that, we                       20    response.
      21    would come back to Your Honor later.                                          21                THE COURT: Did I miss something? Did Judge
      22                 So I think that the lab notebook issue is off                    22    Sleet jump up and say, no, I am off the reservation?
      23    the table for the present.                                                    23                MR. HERRMANN: I did not see Judge Sleet
      24                 With respect to contentions on damages and                       24    standing up and doing that, Your Honor.
      25    infringement, which were our issues, we have agreed to                        25                THE COURT: Thank you. Right after that, we
12/04/2008 03:00:01 PM                                                    Page 21 to 24 of 78                                                    6 of 32 sheets
         Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 84 of 113 PageID #: 3945
                                                                         25                                                                         27
         1   talked about predictability and consistency. So take Judge             1   the agreement was--.
         2   Sleet and throw it out, for purposes of privilege. And I am            2               THE COURT: I am talking about the opinions.
         3   saying that with respect. That was a particular case.                  3                MS. GRAHAM: Well, the agreement was to log, for
         4              We are trying to be predictable and consistent              4   Igen and Organon Teknika, to log up to the time of the
         5   as a Court. So you have to take that Judge Sleet case and              5   lawsuit. But we have produced anything that goes up to the
         6   throw it out for now and follow Judge McKelvie's view, which           6   time of the opinions that the clients would have on
         7   I think I have tried to follow, Judge Robinson has. We were            7   infringement. So I am not sure if I understood your
         8   probably a little there before that came out.                          8   question.
         9              I think you are correct, Ms. Graham, is the                 9               THE COURT: I am not sure if I understand what
        10   bottom line. Does that help?                                         10    you did. If you have a date, and you are telling me, Judge,
        11               MS. GRAHAM: That certainly helps on that side            11    we logged everything up to that date, am I understanding
        12   of it. I think there is a further issue with respect to the          12    that correctly?
        13   reliance on advice of counsel. That has to do with the               13                MS. GRAHAM: The logging issue is out because we
        14   date. And in this instance, we produced opinions from the            14    have produced it.
        15   early nineties, which are not relevant for this current              15                THE COURT: And you produced it.
        16   issue. But then both defendants supplemented those opinions          16                MS. GRAHAM: Right.
        17   shortly after the lawsuit was filed. And those opinions              17                THE COURT: You didn't assert anything against
        18   came from counsel other than our firm. In the one case it            18    it. After that date there is this little tail of things
        19   was Finnegan Henderson, who never took part in the                   19    that you are saying, when we determined that they were
        20   litigation. I think they briefly entered an appearance but           20    relevant to what we have produced, we produced that, too.
        21   essentially they were litigation counsel.                            21                MS. GRAHAM: Right.
        22              In the case of Igen, a week after the complaint           22                THE COURT: But there is other stuff, Judge,
        23   was filed, a Mr. Evans rendered a supplemental opinion to            23    that we haven't produced.
        24   opinions that he had rendered previously. The approach that          24                MS. GRAHAM: What would be o~her stuff would be
   '•·,,___________...;__________......;...:.._.:.._;,;__ _,1-________;;;,___..;,__ __;,_____.:.._.:..___. . : . ,____,
        25   we took was essentially -- it's often common to say, okay,           25    not relating to the opinions, but would be, like, talking to
    )                                                                    26                                                                        28
         1   the start of the suit is the time when you cut off what you            1   the client about how we answer contention interrogatories on
         2   provide. We took the position that essentially the time the           2    infringement. I think that is the kind of thing they are
         3   opinions were rendered, albeit they were shortly after the            3    seeking, because it was a communication with the client to
         4   lawsuit, essentially this was all supplementation, you know           4    work out our position in the litigation. They claim that
         5   you are in litigation, let's check, and then that was the             5    that should be produced. They have gotten the material that
         6   end of it. So we produced communications to the clients up            6    relates to the opinions.
         7   through the time of the opinion, or if there is something             7                THE COURT: And they know about that material
         8   that is immediately after because it discusses the opinion,           8    existing because...
         9   obviously, that either has or would be produced.                      9                MS. GRAHAM: The opinions in the lawsuits?
        10              I am double-checking with the clients we have             10                THE COURT: The stuff that you gave advice to
        11   got and everything that we thought we have.                          11    the client on, for instance, how do they know it exists,
        12              But I think their position is that material,              12    that causes them to seek it?
        13   whether from our firm or Mr. Evans, that in any way relates          13                MS. GRAHAM: They don't know and I don't know
        14   to the issue of an infringement after that time should be            14    what, for sure, exists relating to infringement. Only that
        15   produced. And our position is that it shouldn't. At that             15    obviously when you are in a lawsuit--
        16   point you are now getting into things like we might be               16                THE COURT: Because you never logged it.
        17   talking about what the experts are going to say or what              17                MS. GRAHAM: Because we were not going to be
        18   responses are to contention interrogatories.                         18    logging -- the agreement was not to have to log after the
        19              THE COURT: I don't mean to interrupt you. But             19    lawsuit was filed. If we were to log information relating
        20   I want to understand. Let's assume that you appropriately            20    to infringement after the lawsuit, we would essentially be
        21   have made the cutoff. All of the other references you are            21    logging, you know, the exchange of work product with the
        22   citing to me are on your log?                                        22    client, or in the case of both our clients, there is
        23              MS. GRAHAM: We would not be logging after the             23    internal lawyers that you are working with.
        24   time that suit was filed. Certainly with respect to the              24                THE COURT: I understand.
        25 opinions, we would log up to the time of the opinions. But              25               MS. GRAHAM: They don't know specific documents
7 of 32 sheets                                                    Page 25 to 28 of 78                                        12/04/2008 03:00:01 PM
        Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 85 of 113 PageID #: 3946
                                                                          29                                                                                31
        1   on that. They would just assume that there exists drafts,                       1   documents. What I will do is bring you over, carry the
        2   for example, of contentions.                                                    2   documents, I will tell them which ones they get and which
        3                 THE COURT: You are saying because they gave you                   3   not. That solves it. Then they have some satisfaction that
        4   stuff after the date, and they are telling you there is some                    4   you are not arbitrarily providing things after the date that
        5   universe of stuff out there, you need to see it all.                            5   you all agree on is a good date.
        6                 MR. BOEHNEN: I think that is fair to say, Your                    6               MS. GRAHAM: We can do that.
       7    Honor. After the lawsuit was filed, they have a lawyer who                      7               The next issue relates to Dr. Weber. I
       8    goes and creates a letter to send to the client for the                         8   understand Your Honor's concerns about him. I recognize the
       9    purpose of --.                                                                  9   concern about sort of knocking out an expert because they
      10                  THE COURT: That they give you.                                   10   happen to have some communications ten years ago. And I
      11                  MR. BOEHNEN: -- of creating a defense against                    11   think what is important here is -- and I gather Your Honor
      12    willfulness and they give that to us. When they do that,                       12   has read the papers and knows there was a confidentiality
      13    this is now a post-litigation document. We are entitled to                     13   agreement and you are aware of the communications. But I
      14    the discovery behind that document so that we can show, this                   14   think your question earlier or your point earlier was to
      15    is something that was created post-litigation solely for the                   15   what do they relate.
      16    purpose of supporting this defense.                                            16               THE COURT: I even allowed it in a case where
      17                  MS. GRAHAM: Now he is talking about discovery                    17   they not only signed the agreement but it was about the
      18    behind it, which gets into the work product not exchanged.                     18   case. And then the expert, there was a lack of consummation
      19                  THE COURT: First he is talking about you went                    19   of the written documents. And I let the expert go to the
      20    beyond the date to give them something favorable that he                       20   other side and come in.
      21    would allege was created. That is where I was having the                       21               MS. GRAHAM: Addressing the concern that you had
      22    misunderstanding, I didn't have a clear understanding. Was                     22   raised earlier, or trying to address that concern, what I
      23    that something you logged and after a request gave up? And                     23   would suggest is that the issue for the client and where Dr.
      24    the answer is, no, you gave it up real easily even though It                   24   Weber really was partaking of the client's knowledge,
      25    was after the date because in your judgment you thought it                     25   getting confidential Information and giving advice, and I
                                                                          30                                                                                32
        1   pertained.                                                                      1   would say that happened over a two-year period, with six
        2                 And he is saying, if you gave us something that                   2   days of visits and followup in each instance, really relates
        3   was after the date, we want everything you have that                            3   to the issue of assay performance and sensitivity of the
        4   supports that, or give us a log, I think that is what he is                     4   assays.
        5   saying, of things that might be in the closed universe of                       5               The assays are performed on the instrumentation
        6   that issue.                                                                     6   that they were developing. That process of the development
        7                 MR. BOEHNEN: Well, they have now waived it. So                    7   that went on while he was engaging in communications with
        8   logging isn't sufficient.                                                       8   the client is an issue for discovery that they have pursued,
        9                 THE COURT: Don't go too far.                                      9   and in particular they have focused on what happened to our
      10                  MR. BOEHNEN: We want all the documents that                      10   assays before the magnet was introduced in 1989 and what
      11    relate to that issue. As to documents that relate to other                     11   happened after, how would you compare the performance of the
      12    issues --.                                                                     12   assays that were run and the sensitivity.
      13                  THE COURT: If they want to hold them back, the                   13               And that, with that particular area, he did
      14    only way to get to decide it for me is if they logged them,                    14   specifically advise on issues as to what extent you could
      15    you move for them and I take a look at them. That is what I                    15   improve sensitivity without the magnet, and we don't have
      16    am trying to get to, a process. I understand what you are                      16   his subsequent advice after the magnet was introduced. But
      17    saying, you didn't log them. I am saying, that's where I                       17   certainly, he gave advice on how to improve the sensitivity
      18    can't get into a process.                                                      18   of the assay when there wasn't a magnet but when there were
     19                   MS. GRAHAM: Are we talking about communications                 19    magnetic particles being used.
     20     with the client relating to infringement? Is that the log                     20                I would suggest that he should be foreclosed
   I 21     that you are asking about?                                                    21    from testifying in those particular areas of assay
._) 22                    THE COURT: I would log them, let them see the                   22    performance and sensitivity in which he had intimate
      23    log, under the way we operate logs in this district, which                    23    discussions with the client and gained confidential
      24    will have a little description. If they want to challenge                     24    information and advised them, for which he paid him to come
      25    the log, then I will have to take a quick look at the                         25    up to speed and think about these issues. And that would be
12/04/2008 03:00:01 PM                                                    Page 29 to 32 of 78                                                         8 of 32 sheets
          Case 1:18-cv-00224-CFC-CJB Document
                                           33
                                              162 Filed 12/23/19 Page 86 of 113 PageID #: 3947
                                                                                                                                                               35
          1   in particular with respect to the client's ECL instrument,                       1   are going to be able to do, you should be able to go off and
          2   not with respect to somebody else's instrument.                                  2   do it by extension to other witnesses and issues. If you
          3               THE COURT: You should bring that up as a motion                      3   can't, come back and we will get specific.
          4   in limine, in the context of a pretrial, and if you prevail,                     4               MS. GRAHAM: With that, Your Honor, we will also
          5   it will be on the discrete issue on a full record or report                      5   produce Mr. Wohlstadter to them for deposition.
          6   and deposition. And if you are successful, you will keep it                      6               I think the rest of the issues are Mr.
          7   out. If you fail, it will be great cross-examination. That                       7   Blumenfeld's.
          8   is the way to handle it. But I don't know enough -- I                            8               I did neglect to say, there is one other issue
          9   wouldn't on the basis of what you have been able to present                      9   that I am hopeful we can resolve with plaintiff, which is
         10   in the papers at this point knock that witness out for them.                    10   documents of Roche Diagnostics on certain narrow topics
         11               MS. GRAHAM: I think Mr. Blumenfeld will address                     11   relating specifically to the Gear quit claim and the patent
         12   another expert issue, which has to do with Goolcasian. They                     12   purchase. We are going to talk some more about that
         13   have also asked for another expert, Dr. Kissinger, and there                    13   shortly.
         14   were some early discussions between us as to him back in                        14               Thank you.
         15   early October. They raised the issue again recently. They                       15               THE COURT: On depositions, I can only add one
         16   just gave us some more information about Dr. Kissinger                          16   item, which is, we have a February trial date that we are
         17   yesterday. It appears that he may be a competitor. But I                        17   not going to lose. This is for both sides. So whatever the
         18   talked to Mr. Drutchas. I think we need to talk about                           18   scheduling is, you have to make it work so that we can do
         19   exactly what Dr. Kissinger does. I would propose if we                          19   all the things to keep the trial date.
         20   can't resolve that issue, we bring that one back to Your                        20               MS. GRAHAM: Your Honor, I did note, we have
         21   Honor after today.                                                              21   noted in the past that it starts on a Friday. I assume that
         22               THE COURT: This is Peter Kissinger. I think                         22   was intentional.
         23   you ought to be able to resolve it. If you can't, I can                         23               THE COURT: No, that wasn't. In preparation for
         24   with a little more information give you an answer.                              24   this conference, I noticed that. We can adjust that a
         25               MS. GRAHAM: Okay. I think we don't have enough                      25   little bit. I don't know how that happened. That must have

     )                                                                       34                                                                             36
          1   information at this point. They have said he sells                               1 been a misread when we did it. Did somebody remember me
          2   products, sells instruments for analytical purposes, as I                        2 saying let's start on a Friday?
          3   understand it, assays into the drug development area, and                        3              MS. GRAHAM: The scheduling order got sent out.
          4   that is precisely an area of competition with at least Igen.                     4              MR. BLUMENFELD: I have a trial starting Friday
          5   We need more information from them and we need to talk to                        5 this week with Judge McKelvie.
          6   our client to see if we can resolve it.                                          6             THE COURT: I like to start them on Tuesday,
          7               THE COURT: That is the kind of information I                         7   actually. I saw that. We will get it corrected to a
          8   will need, then I will know what it is that creates the                          8   date-- we are in February.
          9   problem or doesn't.                                                              9               MS. GRAHAM: Thank you, Your Honor.
         10               MS. GRAHAM: Another issue is with respect to                       10                THE COURT: Is it a typical ten-day trial that
         11   the depositions of Humer and Meier. Bertarelli is out                           11   starts on Friday?
         12   there, but we have agreed the rulings on Humer and Meier                        12               MR. BLUMENFELD: No. The reason we are starting
         13   will apply to Bertarelli. It is our position that these                         13   on Friday is because we only needed six days. So we are
         14   individuals should have to be produced for deposition.                          14   starting on Friday.
         15   These are not -- they are not cumulative and they are not                       15               There were a couple other issues, but I think
         16   without knowledge.                                                              16   Mr. Boehnen was anxious to say some things first.
         17               THE COURT: You are going to get to depose them.                    17                MR. BOEHNEN: Your Honor, I have been biting my
         18               MS. GRAHAM: Okay.                                                  18    tongue for 20 minutes. I even asked my counsel, Mr.
         19               THE COURT: I have read the papers. Don't think                     19    Herrmann, how I could interrupt, and he thought I shouldn't.
         20   I am deciding on one side. I am anxious to get to the                          20                I must say, I have a lot of disagreement with
         21   issues you want resolved. That was the point of letting you                    21    what Igen counsel just represented. She presented all of
       )
I   ·-   22   go talk and come back. I already came in with some                             22    this as if we had agreement on all of these points and that
         23   decisions on the basis of the letters. A lot of these                          23    she was the designated spokesperson to explain them to the
         24   overlap even on things that you kind of subliminally have                      24    Court. I just don't believe that's true.
         25   talked about in the papers. Once you get the idea what you                     25                I had the impression that we were going to come
9 of 32 sheets                                                               Page 33 to 36 of 78                                              12/04/2008 03:00:01 PM
            Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 87 of 113 PageID #: 3948
                                                                             37                                                                                  39
            1   back in and, taking our agenda, which the Court said we were                   1                  MR. BOEHNEN: And I didn't want to interrupt
            2   going to follow, we were going to go down these things and                     2   counsel, so --.
            3   give a clear, simple statement where we are. I think if we                     3               THE COURT: Here is what we are going to do:
  ..   )    4   try to do that, we are going to find that there remains much                   4   The way I left it, we will start at the beginning, which is
            5   disagreement and much need for the Court to issue your                         5   the end of our last session, I said there is this agenda
            6   ruling on these things.                                                        6   that I was going to recognize, attached to the latest letter
            7              THE COURT: I thought you had --                                     7   I got, and that I offered that defendants could add any
            8              MR. BOEHNEN: When we came in here--.                                8   issue they wanted to this agenda, and I was prepared to have
            9              THE COURT: I thought you worked it out and I                        9   you go down it and address it, either to agree to a
           10   thought Ms. Graham was speaking for all of you.                               10   resolution, and if not, to get my ruling or direction on it.
           11               MR. BOEHNEN: Not at all. I was shocked to hear                    11                  What I am going to do, I have some folks that I
           12   her present that as if she were the designated spokesperson.                  12   don't want to keep beyond the 45 minutes to an hour that I
           13   When I came in, I turned to Mr. Herrmann, and said, Richard,                  13   promised them I would keep them here, at 11:45. But what I
           14   did we agree on anything? And he said, no, not a thing.                       14   will do is go talk to them. I will ask both sides to go
           15              So I would like to start over with the agenda of                   15   down this agenda, and if you have agreement, tell me. When
           16   the Court. And if the parties -- if they can state a clear                    16   I come back -- I will recognize you first, so we don't have
           17   and simple point of agreement, we will agree to it and have                   17   that problem again, that you have an agreement. If you
           18   that on the record. But, you know, she was jumping all                        18   don't have an agreement, just say, Judge, there is no
           19   around to different issues and extended discussion and                        19   agreement, you have to decide it.
           20   qualification. I don't think there is any clear agreement                    20                And I am prepared to decide -- then, Mr.
           21   on these points.                                                             21    Blumenfeld, add on any issue that you would like to have
           22              I am fully prepared to have the Court rule and                    22    decided today that isn't on this document so that it's a
           23   we go forward on it. So I suggest we start one by one and                    23    composite document in a real sense. Okay? I will ask your
           24   state what is the supposed agreement or what the outcome is.                 24    indulgence. It will take ten minutes to go down there, so

       '   25              MR. BLUMENFELD: Your Honor, I thought the whole                   25    you can answer me directly and I can give you direct rulings

       )                                                                     38                                                                                  40
            1   purpose of taking an hour off and talking was to see whether                   1   on the items you don't address. I apologize to you.
            2   we could eliminate some of these issues. And when we sat in                    2                  MS. GRAHAM: Your Honor, in my defense, I
            3   the room for an hour, there were some issues which I think                     3   thought we had agreement on all these things. Plus, I was
            4   we did reach agreement on. For example, that we would                          4   indicating where we didn't have a specific agreement now but
            5   supplement contentions. We didn't reach an agreement on                        5   where we had agreed to discuss further.
            6   specifically what the date would be. But we would do that.                     6               THE COURT: Further conversation.
            7   And other things, we agreed that we would talk a little more                   7                  MS. GRAHAM: Right. To me, that is an agreement
            8   and we thought we could reach agreement. I don't understand                    8   to proceed. It is not a resolution.
            9   why it is that Mr. Boehnen now wants the Court to rule on                      9               THE COURT: I wasn't there. I thought that's
           10   these things anyway. I thought the whole point was to                         10   what was going on. But, you know, we have had a little
           11   eliminate these. The lab notebooks, if he wants a ruling,                     11   misunderstanding. I know you have to go somewhere. But
           12   he can ask Your Honor for a ruling.                                          12    maybe Mr. Blumenfeld or Ms. Louden can finish up here. Just
           13              MR. BOEHNEN: Let's take that issue, on the                        13    so I can get you the rulings on the things you can't resolve
           14   contentions. Just before we started talking, you asked if                    14    before you leave today. That is what I am trying to do. I
           15   we had agreed on the contentions, and I said, No, Jack. I                    15    have some time today, until 3:30 I can be available.
           16   don't know. I will agree on anything you want to do on them                   16               MS. GRAHAM: Are we going to be revisiting the
           17   as long as it is mutual. But what you have proposed so far                    17   rulings you made--.
           18   is a one-sided burden for us to supplement our contentions.                   18               THE COURT: They are not going to change,
           19   I said I don't agree to that. I will agree to any procedure                  19    because they are based on what I thought.
          20    you want as long as it is mutual. That is where it was                       20                MR. BOEHNEN: Your Honor, if it is fastest,
       '· 21    left.                                                                        21    perhaps you can go down the rulings, and if we want to talk
·._) 22                    THE COURT: Here is what we are going to do. I                     22    and reach a stipulation to modify a ruling afterwards, we
           23   apologize to you. I am so slow, I thought that you had all                   23    can do that.
           24   talked and I was getting your summary, and I was prepared                    24                THE COURT: It is faster. But you know what I
           25   to, as I was doing, make rulings in the context of that.                     25    am trying to do. Let me bare my soul to you. We just had a
12/04/2008 03:00:01 PM                                                       Page 37 to 40 of 78                                                         10 of 32 sheets
             Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 88 of 113 PageID #: 3949
                                                                                41                                                                                  43
             1   Third Circuit conference. You know what they told us at the                      1   will move on. If not, then I will leave it for you to rule,
             2   Third Circuit conference? And we just talked to some                             2   Your Honor.
             3   lawyers yesterday. You know, the rules are changing and                          3                First, on the fully briefed motions, the first
             4   there is going to now be claim discovery as opposed to                           4   one is the qualification of Dr. Weber under the protective
             5   subject matter, all this stuff. Now there is all these--                         5   order. Basically, you have already ruled.
             6   we used to have Rule 11 meetings. We don't have those                            6                Do you accept that the Court has ruled and
             7   anymore. Now we are having discovery meetings. The one                           7   granted that Professor Weber is going to be allowed?
             8   thing they tried to drive home is, you know what? We got                         8                MS. GRAHAM: I understand Judge Farnan's ruling.
             9   the Federal Rules because the idea was that you are all                          9                THE COURT: You don't agree with that, but you
            10   officers of the Court. We are not supposed to be involved                       10   have the ruling. That can be taken off the agenda.
            11   in discovery except when there is a break, then you are                         11                MR. BOEHNEN: That one is done.
            12   supposed to come in under Rule 37. You are supposed to, as                      12                Under the second motion, to compel the withheld
            13   officers of the Court, get this all done. That doesn't                          13   document logs from Igen and Organon, we understand that
            14   happen, and that is fine. But I am a believer that the                          14   Organon and Igen are going to be providing logs of all
            15   process should occur with the officers of the Court to the                      15   withheld documents up to the date of the suit. And we
            16   point where there is a breakdown.                                               16   understand that, in terms of actually producing those
            17                Now, yesterday's meeting, adding on to our                         17   documents -- I guess that's the first point-- that they
            18   Hershey conference, brought this to light. When we have                         18   will be producing all documents up to the date of the suit.
            19   breakdowns in this district, the way we can keep patent                         19   And there is an issue that we will get to later about
            20   cases moving is if we get a sense of the parties, and if we                     20   documents dated after the filing of the suit.
            21   can't stay on top of it, maybe we should appoint special                        21                MS. GRAHAM: Your Honor, Igen has already logged
            22   masters and send you to them. And I am going to become, as                      22   documents up to the date of the suit. To the extent there
            23   I represented yesterday, an advocate in a strong way of that                    23   is supplementation, as there always is in discovery when you
            24   procedure.                                                                      24   have additional documents, Organon Teknika will log up to
  ···       25                So my view is, first instance, you do it. I am                     25   the date of the suit. The issue there was what Hoffman- La
        )
        ·~----~~~~~~~~----~--~~----~--~~--------~
                                                                                42                                                                                  44
             1   trying to see if you can do it. If you can't, I have got to                      1   Roche was going to do. The agreement is they are going to
             2   do it. Then this case has to go forward and I have to                            2   log their documents up to the time that they became a
             3   decide whether you are going to be so irreconcilable in your                     3   plaintiff. So that was the resolution.
             4   differences that you have to go to a master and I will take                      4                In exchange for that resolution, we gave up on
             5   appeals.                                                                         5   some other things we were pressing for, as far as privileged
             6                So that is what is going on here. I am trying                       6   documents.
             7   to provide all this new continuing legal education I have                        7                MR. BOEHNEN: Your Honor, there are two issues.
             8   gotten over the last two weeks -- you are the first case                         8   Organon had not produced a log, Igen, although it has, has
             9   that came in front of me with all this new information.                          9   descriptions of the documents which are wholly inadequate
            10   Isn't that great?                                                               10   for us to be able to challenge the basis for withholding it.
            11                MR. BOEHNEN: We are happy to be the guinea                         11                MS. GRAHAM: That is an issue I am not aware of.
            12   pigs.                                                                           12   And I would need to know which descriptions that they are
            13                THE COURT: That is why I am asking you to go                       13   talking about are wholly inadequate. I guess we could have
            14   back, because you should do it in the first instance. If                        14   a discussion as to their log when we get it and ours. But
            15   you can't, I have to get a flavor of that, give you                             15   that is news to me.
            16   decisions, and bring you back here with me and send you to a                    16                MR. BOEHNEN: We pointed out in our motion, Your
            17   master and keep you moving. That is all that is going on.                      17    Honor, that only a single description of a single document
            18                All right. I will talk to some folks and I will                    18   even references the '610 patent. None of the others give
            19   be back in about a half-hour to 40 minutes.                                     19   any description of any relationship to the '610 patent.
            20                (Recess taken.)                                                   20                 MS. GRAHAM: This was not raised in either of
      )     21                MR. BOEHNEN: Your Honor, we have tried to use                     21    the discussions we had today on this score. We are going to
  /         22   the time productively, and we have made some progress.                         22    be supplementing Igen's log.
            23   Again, I propose to basically go down our agenda one by one.                   23               THE COURT: You don't agree, is my conclusion.
            24   I will try to state clear and simply on the record where I                     24    I am going to grant the motion, because I think the motion
            25   think it stands. If there is an agreement, terrific. We                        25    is something you probably have agreed to, the premises of
11 of 32 sheets                                                                 Page 41 to 44 of 78                                               12/04/2008 03:00:01 PM
         Case 1:18-cv-00224-CFC-CJB Document
                                           45
                                              162 Filed 12/23/19 Page 89 of 113 PageID #: 3950
                                                                                                                                                      47
         1   the motion, as I understand it. But if I am wrong, you can                1   So reliance is what they are going to tell the jury they
         2   come back. But we will mark that up as being granted.                     2   relied on to show that they weren't willful infringers.
         3               MS. GRAHAM: If I could have clarification, I am               3               MR. BOEHNEN: So they can easily then put forth
         4   not sure exactly what it is we are being ordered to do.                   4   the stuff that they want the jury to know about.
         5               THE COURT: Give up the log. I don't think the                 5               THE COURT: That they relied upon.
         6   premise of the motion requires a further specification of                 6               MR. BOEHNEN: I am interested in the stuff the
         7   any document. But if that is something you can work out                   7   lawyer told them that may have contradicted that. So that,
         8   just by providing amplified descriptions, you should                      8   for example, let's say --.
         9   probably do that. The premises of the motion are granted on               9               THE COURT: I understand that. This isn't my
        10   the production issue.                                                    10   first trial or case. But you have to take it in stages.
        11               MS. GRAHAM: Except we had agreed to that.                    11   Now, we are first focused on the question of willfulness,
        12               THE COURT: I know. I am working through this                 12   and then we are focused on their effort to get out from
        13   as best I can to get answers for you. So that motion is                  13   under your charge of willfulness by reliance on the opinion
        14   granted.                                                                 14   of counsel. Now, there is no question in your mind that--
        15               MR. BOEHNEN: The next point is the work product              15   and this is what they are going to put in front of the jury
        16   related to infringement. The Court has made clear that the               16   to show that they relied on, that they had a reasonable
        17   Thorn decision will apply. But I think there is a couple of              17   belief to rely upon the opinion of counsel.
        18   issues here that are not really illuminated by the Thorn                 18               Are you satisfied that you have gotten all the
        19   decision.                                                                19   opinions that they intend to tell the jury they relied upon?
        20               And that is, first, that there are other--                   20               MR. BOEHNEN: I will take their word for that.
        21   there may well be other internal documents that are just                 21               THE COURT: Now, have you produced everything
        22   within the attorney, that he may not necessarily have sent               22   you are going to tell the jury that you relied upon?
        23   as a document to his counsel, but which is a memo to the                 23               MS. GRAHAM: Yes, Your Honor.
        24   file or in some other way references the communications he               24               THE COURT: Okay. Now, the next issue has
  ..    25   has had with his attorney.                                               25   nothing to do with reliance.

    )
       ·~--------~--------------~----~------------------~
                                                                       ~                                                                              ~

         1               I submit it would be a shambles if an attorney                1               MR. BOEHNEN: I don't agree with that, Your
         2   was allowed to prepare a letter that he sent to the client                2   Honor.
         3   and then they take notes of other conversations they have                 3               THE COURT: Really?
         4   had with clients or they have memos of conversations with                 4               MR. BOEHNEN: Because if at the same time they
         5   clients relating to the same issue and they don't have to                 5   gave to the client --.
         6   produce any of those.                                                     6               THE COURT: No, no. You have to go through the
         7               THE COURT: But you are discovering on the                     7   whole logic of conducting a trial. Now what we are talking
         8   willfulness issue.                                                        8   about is impeachment.
         9               MR. BOEHNEN: That's right.                                    9               MR. BOEHNEN: Okay.
        10               THE COURT: On the extent that you are                        10               THE COURT: That is what you are really looking
        11   discovering on attorney opinions, you are discovering on the             11   for. They have given you reliance. Now, you think they are
        12   reliance issue, as I understand it.                                      12   liars. So what you want to do is impeach the reliance issue
        13               MR. BOEHNEN: That is true, Your Honor. But                   13   evidence.
        14   what I am saying is, the reliance-- we are entitled to have              14               MR. BOEHNEN: Fair enough.
        15   discovery of any documents that relate to the communications             15               THE COURT: It's a different category of
        16   that the attorney has had with the client. Now, they have                16   document.
        17   given to us the written opinions that the cttorney has given             17               Now, on impeachment of their reliance issue
        18   to the client. But there may well be lots of verbal                      18   opinion, what is it that you think they have that you
        19   communications that the attorney has had with the client and            19    haven't gotten?
        20   on which the client is relying or knows about.                          20                MR. BOEHNEN: We think we are entitled to any
        21               THE COURT: If the client is relying on it, you              21    documents they have, or any information, whether it is
        22   would know about it.                                                    22    documentary or otherwise they have, that relates to any
        23               MR. BOEHNEN: Not necessarily, Your Honor.                   23    communication between the attorneys and the client on the
        24               THE COURT: How are they going to rely on it?                24    issue of infringement.
        25  The way it ultimately works is, you got to get to the jury.              25                THE COURT: Ms. Graham, what is your view about
12/04/2008 03:00:01 PM                                               Page 45 to 48 of 78                                                 12 of 32 sheets
                Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 90 of 113 PageID #: 3951
                                                                                                     49                                                                                                                 51
                1   it?                                                                                                         1                      THE COURT: That is essentially the question.
                2                   MS. GRAHAM: Well, I think essentially, Your                                                 2     And what were you told?
                3   Honor, what you indicated earlier will probably moot this.                                                  3                      MS. GRAHAM: Right. And what you said back and
1-,···-..       4   I might have to expand slightly what was the exchange                                                       4     what you thought of it.
                5   between Your Honor and myself there. But we left it that,                                                   5                      THE COURT: You can ask that question, and they
                6   it is my understanding was we would be logging the                                                          6     are not going to object.
                7   communications with the clients on infringement. I had                                                      7                      MR. BOEHNEN: Maybe what we need is a motion
                8   considered, but it seems to me to be something we could do,                                                 8     now, because we believe they have objected and have
                9   in fact, I doubt there is anything, but to log on that not                                                  9     instructed the witness not to answer.
               10   only the documents that were the communications but the                                                   10                       THE COURT: I can't get into the past. I am
               11   documents that would reflect a communication if there was                                                 11      with AI Gore. I am looking toward the future here. I am
               12   notes of communication about infringement, we could log                                                   12      not living in that past. I am trying to go through these
               13   that. Then they could determine if in fact they have an                                                   13      very clearly so everybody has a roadmap. We are going to
              14    issue to be pursued.                                                                                      14      look at the documents. We are working on impeachment now.
              15                   THE COURT: You are going to log the universe of                                            15      You have gotten reliance. You can ask the questions at a
              16    documents that fall within the category described by the                                                  16      deposition in that category of impeachment. Ms. Graham
              17    plaintiff of infringement, and we will have that log by                                                   17      agrees you can ask about infringement and what were you
              18    when?                                                                                                     18      told.
              19                    MS. GRAHAM: I would say two weeks from Friday.                                           19                        MS. GRAHAM: Your Honor, I would like to go back
              20                   THE COURT: Okay.                                                                          20       to one thing, so there is no question about it.
              21                    MS. GRAHAM: That would be November 10th.                                                 21                        As far as notes of counsel, for example, if it
              22                   MR. BOEHNEN: Your Honor, even under Thorn, I                                              22       was reflecting a conversation with the client, we just sent
              23    don't understand their basis for not producing those.                                                    23       you the opinion and we have now just talked about it, and
              24                   THE COURT: I don't know, either, because I                                                24       here is what I told the client and here is what the client

  ,' .,,'··..,._2_5__d_o_n_'t_k_n_o_w_w_h_a:....t_t_h_e_d_o_c_u_m_e_n_ts_a_re_._I_d_o_n...,'t_t_h_in_k_t_h_e~y_k_n_o_w_+___2_5__s_a_id...:.,_I_d_o_n_'t_t_h_in_k_th_e_r_e_a_r_e_a_n..:.y_o_f_t_h_os_e_do_c_u_m_e_n_t_s;..'_b_ut_if_---l
        )                                                                                            w                                                                                                                  ~
                1   yet. They are going to log them. When you get that log on                                                  1     there are, we will either log them or produce them if we
                2   November 10th, your obligation is to move against any                                                      2      conclude that --.
                3   suspect listing in the category that I have described, which                                               3                       THE COURT: It is up to you to decide whether to
                4   would be the impeachment issue category. And once you give                                                 4      produce or log them. But I am assuming that they probably
                5   me the list of the things you think you ought to be able to                                                5      don't exist or there is something you want to protect about
                6   have, I will take a look at those documents.                                                               6     them, because otherwise, you would give them over, like you
                7                  MR. BOEHNEN: Your Honor, we are not talking                                                 7      are agreeing you would.
                8   just about documents. There is also deposition questioning,                                                8                       MS. GRAHAM: Right.
                9   where, when they produce a witness who was involved in these                                               9                      THE COURT: I don't find this that difficult.
              10    discussions on infringement, if we try to ask any question                                               10                        MS. GRAHAM: I don't think it is, really, Your
              11    about communications with the attorney other than the                                                    11       Honor.
              12    opinion that they have set forth and they relied upon--.                                                 12                        MR. BOEHNEN: The third point here on the list
              13                   THE COURT: If it falls within the impeachment                                             13      is the production of unredacted opinions. I believe on this
              14    category, you are going to be able to ask the witness, did                                               14      point it is clear --
              15    you tell him anything that would indicate to them that they                                              15                       THE COURT: Unredacted opinions it is agreed you
              16    did infringe? That is a permissible question. They are not                                               16      are going to get.
              17    going to object to that. Are you?                                                                        17                        MR. BOEHNEN: Yes. And/or, and they will
              18                   MS. GRAHAM: The only issue I think that might                                             18      produce any things that have been redacted that relate
              19    come up is where it is a discussion with counsel.                                                        19      either to infringement of the '610 patent or claim
              20                   THE COURT: The question I asked, you wouldn't                                             20      construction issues. This is my understanding, Your Honor.
            ·. 21   object to that question, would you?                                                                      21      I will leave it to them to clarify. And if they continue to
,_) 22                             MS. GRAHAM: I wouldn't object to a question of                                            22      redact portions other than those, they will be logged.
              23    the client who received the advice as to -- and haven't as                                               23                       THE COURT: You jumped up real quickly. I got a
              24    to whether or not they discussed with counsel infringement,                                              24      little nervous.
              25    if that was your question.                                                                               25                       MS. GRAHAM: I always have this feeling that we
13 of 32 sheets                                                                                      Page 49 to 52 of 78                                                                          12/04/2008 03:00:01 PM
                 Case 1:18-cv-00224-CFC-CJB Document
                                                   53
                                                      162 Filed 12/23/19 Page 91 of 113 PageID #: 395255
                 1   are being accused of these things.                                            1                MS. GRAHAM: I had understood Your Honor to have
                 2               THE COURT: Yes, you are.                                          2   ruled on this. They will be producing Humer and Meier. In
                 3               MS. GRAHAM: I have told them several times, we                    3   view of that, we will be producing Mr. Wohlstadter.
                 4   have produced the portions of the opinion that relate to                      4                THE COURT: And the application will be denied.
                 5   infringement broadly construed, including on claim                            5   I am trying to think of the context, that is how it would
                 6   construction. It just disturbs me when my adversary, I                        6   work out. Bottom line, the applications as presented would
                 7   feel, they continue to accuse me of things which I haven't                    7   be denied.
                 8   done. Now, I told them that's what we have done. The rest                     8                MS. GRAHAM: Your Honor, I think this also
                 9   of the redactions, I have told them, and I thought we had                     9   applies to Mr. Bertarelli. The parties agreed the ruling
                10   agreed, I thought when I stood up before that I made that                    10   would apply to him.
                11   clear, that we will log the redactions. And we will do it                    11                THE COURT: You had said once you got guidance
                12   in a way that if they have something else that they think                    12   on the first two you would go with him in the same context.
                13   they need to raise about it, then they can do that.                          13   Yes. It does.
                14               MR. BOEHNEN: Your Honor, I am trying to avoid                    14                MS. GRAHAM: Just so it is clear, are they
                15   getting into the finger-pointing. But now I must defend                      15   required to produce them in the United States, since they
                16   myself.                                                                      16   are the plaintiff? Your Honor had said earlier that that
                17               I told counsel when you sent us out before, I                    17   was the rule that would apply when we were discussing
                18   told counsel in at least one instance they produced two                      18   Serono's witnesses. Humer and Meier are--.
                19   versions of a privileged document. One had some things                       19                THE COURT: They like to come to the United
                20   redacted. The other disclosed it. The one that disclosed                     20   States. Give them a free trip.
                21   it showed they should have never been redacted on the first                  21                MR. BOEHNEN: Your Honor, I have to interpose
                22   version. That raises a question in my mind as to what else                   22   here. I have got to do one of the things lawyers always
                23   they have redacted.                                                          23   hate to do, which is to advise.the Court that my client is
                24              THE COURT: I am trying to look to the future.                     24   going to have a very strong disagreement with this. We
                25   So we are working through this pretty well. You know, I                      25   believe the record is crystal-clear that these people had no

        /
            )                                                                    54                                                                                 56
   ""

                 1   have a boat, and I only go down on weekends. When I get to                    1 direct involvement. Indeed, the people who were hands-on
                 2   the boat on Saturday morning, it Is not clean, I don't                        2 have been deposed and they testified that the CEOs had no
                 3   really care what happened or who drove it last or which kid,                  3 direct involvement.
                 4   I just want it cleaned up. That is what we are trying to do                   4              A company like Roche, which is involved in I
                 5   here. We are trying to get cleaned up.                                        5 don't know how many suits all the time, cannot allow its CEO
                 6              I don't think there is any bad faith on either                     6 to be deposed in a situation like this, because it would
                 7   part. I think communication has broken down. I can explain                    7 have a chilling effect on his ability to conduct business
                 8   the first one coming redacted because an associate saw it,                    8 and talk with other CEOs.
                 9   it got reviewed and pushed out. Anything can happen.                          9              So I am willing to provide an affidavit from the
                10               MR. BOEHNEN: Absolutely.                                         10 CEO confirming that he has no direct information and did not
                11              THE COURT: But don't suspect each other. Let's                    11   have any direct activity in this and ask for
                12   just try to get you what you need on both sides. That way,                  12    reconsideration.
                13   you can avoid all the recrimination, because it has                         13                 THE COURT: Does he think he is busier than I
                14   absolutely no effect on me until I get to the point where I                 14    am? You tell him to show up. Let them take his deposition,
                15   think someone is not telling the truth.                                     15    and it will work out fine. And tell him I am unreasonable.
                16               MR. BOEHNEN: Let's move on.                                     16                 MR. BOEHNEN: I guess then, Your Honor, my other
                17              THE COURT: I was telling you both that. You                      17    question would be to seek guidance from the Court on how we
                18   don't have to respond.                                                      18    could best get this issue on appeal. I certainly don't want
                19              MR. BOEHNEN: Thank you.                                          19    to anger the Court.
                20              The next point here are the motions for                          20                 THE COURT: I don't get angry. You are the
   ',

            ) 21     protective orders of the CEOs. And I think you had made                     21    litigant. You tell me how to get it on appeal. I just make
 , j 22              some indications on that earlier. This is the motion for                    22    the decision here. Sometimes these folks, because their
                23   protective order that we have filed with respect to Mr.                     23    company is large, they want to be plaintiffs but they don't
                24   Humer, Mr. Meier, the CEO of Roche. I don't think we have                   24    want to be exposed. I don't know what they want to ask.
                25   an agreement with the other side on this issue.                             25    But there is a premise for it, based on the record they have
12/04/2008 03:00:01 PM                                                           Page 53 to 56 of 78                                                        14 of 32 sheets
               Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 92 of 113 PageID #: 3953
                                                                              57                                                                                  59
               1   made.                                                                        1   killed and raped, and I hope nobody took offense to me
               2               Tell him to show up. His company brought a                       2   personally because I was defending somebody. Not that these
               3   piece of litigation and he has got to appear.                                3   folks kill and rape.
  -            4               MR. BOEHNEN: Okay.                                               4                MR. BOEHNEN: Thank you.
          )    5               THE COURT: I don't know how you get it on                        5               The next item here is our motion to try to get
               6   appeal, though. I would help you if I could.                                 6   samples of their instruments and reagents, of the
               7               MR. BOEHNEN: We will be taking steps to do                       7   defendants' products. We have offered to pay them cost.
               8   that.                                                                        8                MR. BLUMENFELD: Your Honor, I have never
               9               THE COURT: A writ of mandamus might do it. I                     9   understood this. I didn't understand this in July and I
              10   won't be offended.                                                          10   don't understand it now. I wrote them a letter in July,
              11               MR. BOEHNEN: We might have to seek a contempt                   11   telling them that we would sell them these items at certain
              12   citation in advance.                                                        12   prices. The instruments are expensive instruments. And we
              13               THE COURT: Then a writ of mandamus.                             13   offered to sell them at half of list price, which I am told
              14               MR. BOEHNEN: On HLR's motion to compel, this                    14   by people at Igen is a very favorable price, you know, among
              15   was obtaining copies of samples of instruments.                             15   the most favorable prices that clients get.
              16               THE COURT: I want to make sure you file it                      16               If they want them, we will sell them to them,
              17   before I execute on the contempt.                                           17   and they can have them.
              18               MR. BOEHNEN: We will be responsible for that,                   18               THE COURT: Here is my view of this. This isn't
              19   so we will try to make sure it gets done. The reason I                      19   uncommon in this case. There is a product that has an
              20   raise it, Your Honor--.                                                     20   actual cost to it. Then there is a handling fee. And some
              21               THE COURT: I understand. I used to have                         21   folks think that is all they ought to have to pay. But
              22   clients.                                                                    22   there is, In the context of this kind of work, a little
              23               MR. BOEHNEN: I am not saying that is a foregone                 23   something extra that has to be paid because while they are
              24   conclusion. But I was instructed to reserve that.                           24   producing this for you, they are not producing it for the
              25               THE COURT: Tell him it is reserved. Tell his                    25   huge profit they usually make.
          )                                                                   58                                                                                  60
               1   general counsel it has been reserved. Tell them I am                         1               Now, those three categories of add-ons I can set
               2   unreasonable and you fought harcj.                                           2   arbitrarily, or you can reasonably discuss them. But my
               3               I honestly don't get where they can't spend some                 3   view is, you got to pay the actual cost, you got to pay the
               4   time.                                                                        4   handling, and then you got to pay not a full kicker, but you
               5               I had that with Hercules, and somebody couldn't                  5   got to pay them a kicker, because you are taking their time
               6   find Giacco. They laid a lot of people off. I don't know                     6   that is diverted from doing it for someone else. And why
               7   if you remember this. He didn't want to be deposed. They                     7   should they lose all of that just because you sue them and
               8   said he is out of the town. Every Saturday morning, I see                    8   we don't even know if they are liable yet?
               9   him at Graylyn Crest Elementary School. His grandson plays                   9               I don't know what those numbers are. You can
              10   soccer with my son. He never misses a game. Just go there.                  10   probably work that out, though. But that is the principle I
              11   I think the next game is like 8:30.                                         11   give you to resolve this. You got to sell it and you got to
              12               MR. BOEHNEN: I am not saying I can't find the                   12   pay for it. And you got to pay cost, handling, and a little
              13   guy. I suspect that person was actually involved in the                     13   bit of a kicker for the distraction.
              14   decision.                                                                   14               MR. BOEHNEN: Five percent above cost and
              15               THE COURT: No. Giacco said he didn't know                       15   handling?
              16   anything about laying these people off. They were suing on,                 16               THE COURT: Typically, you have to give me some
              17   what was it, age discrimination or something. And I don't                  17    numbers. When I sell real estate, if it is $10,000, it is a
              18   know if he did or not. But his company got sued. He is the                 18    bigger commission than if it's a lot more money. Sliding
              19   head of it. You know, they probably don't have anything to                 19    scale. What are we talking about here in actual cost?
              20   do with most of the decisions they make. But they go to                    20                MR. DRUTCHAS: If I could give you some numbers.

      )       21   stockholders' meetings.                                                    21    They have offered to sell us one piece of equipment for
--            22               Tell him I don't see the problem. It's not that                22    $35,000, Igen has. And Igen --
              23   bad coming over. But, you know, I want you to understand                   23                THE COURT: What is the actual cost of the
              24   something, that I am not upset with the lawyers when you                   24    $35,000?
              25   represent your client. I used to represent people that                     25                MR. DRUTCHAS: Igen on demand can obtain these
15 of 32 sheets                                                               Page 57 to 60 of 78                                               12/04/2008 03:00:01 PM
           Case 1:18-cv-00224-CFC-CJB Document
                                             61
                                                162 Filed 12/23/19 Page 93 of 113 PageID #: 395463
           1   systems from Organon Teknika for less than $16,000,                         1   documents as to who has access, basically requiring us to be
           2   according to their supply agreement. Whereas we are not                     2   under a protective order that we think isn't equally applied
           3   adverse to making some small premium above that $16,000,                    3   across the board.
           4   paying nearly double that seems to me highway robbery.                      4               THE COURT: It should be a two-tier order. As I
           5               THE COURT: It is a lot of money. Let me help                    5   understand the presentations, that would work. I don't know
           6   you out.                                                                    6   what else to tell you.
           7               MR. BLUMENFELD: I don't know what the cost                      7               MR. BOEHNEN: Two tiers equally across the
           8   information is.                                                             8   board.
           9               THE COURT: Here is what I would say. If it is                   9               THE COURT: Yes. If you want to have a carveout
          10   $5,000, and there is some handling, and that is somewhat                   10   for something unusual, call me.
          11   concrete, soft concrete, then I don't think you ought to be                11               MR. BOEHNEN: The next issue, Your Honor, gets
          12   able to make a hundred-percent profit. But if you got a                    12   Into some other expert witnesses. The first one is a patent
          13   20-percent kicker, that would be fair.                                     13   attorney named John Goolcasian. We submitted his curriculum
          14               MR. BLUMENFELD: Your Honor, I am sure we can,                  14   vitae and they have refused to agree to let him have access
          15   with those guidelines, we can work this out. There is more                 15   under the protective order.
          16   than one device, and the other device I think is more                      16               MR. BLUMENFELD: Your Honor, this is a very
          17   expensive. We will work that out.                                          17   narrow issue. Mr. Goolcasian is a patent lawyer down in
          18               THE COURT: Give me that number roughly. What                   18   Virginia. And when we got the undertaking, my
          19   would that number be roughly?                                              19   presumption-- this, by the way, is a Bench trial. This
          20               MR. BLUMENFELD: I don't know the answer to                     20   isn't a jury trial. My presumption was that they wanted
          21   that. I don't know what the cost number is. I know what                    21   him--
          22   the list price is. We can go back and get that information.                22               THE COURT: Patent law expert.
          23   I think we can work this out.                                              23               MR. BLUMENFELD: We are the defendant. It is
          24               THE COURT: You have the three categories. If                   24   their patent. I said why does he need access to our
          25   you can't agree, give me the hard numbers on the first two                 25   confidential information? The response I got was, oh, no,

      )                                                                  62                                                                                 64
           1   and I will tell you what the kicker is going to be.                         1   he is also going to testify on willfulness. And my
           2               MR. BOEHNEN: We have been asked for the cost of                 2   understanding of the law on willfulness is that It's the
           3   goods and haven't been able to get it.                                      3   client's state of mind. I don't think Mr. Goolcasian is
           4               THE COURT: You are going to get it sold. So                     4   going to have much to add about the client's state of mind.
           5   the application is granted on the principles discussed.                     5   If Your Honor wants to hear from him, then I guess we can
           6               MR. BOEHNEN: Would you direct the defendants to                 6   let him see it. When I asked Mr. Boehnen this morning, what
           7   give us their information on the cost of goods sold? We                     7   is it you want him to see, and he said I want to have him
           8   should be getting that for damages anyway.                                  8   have the ability to see any of the 175,000 pages of
           9               THE COURT: Yes. He said he is going to do that                  9   documents --.
          10   and I have ordered that.                                                   10               THE COURT: He didn't really say that. You
          11               MR. BLUMENFELD: That information has been                      11   misunderstood him.
          12   provided.                                                                  12               MR. BLUMENFELD: It's close enough.
          13               THE COURT: You should be able to get that.                     13               MR. DRUTCHAS: If I can respond, Your Honor. As
          14               MR. BOEHNEN: Okay, Your Honor. I believe that                 14    far as Mr. Goolcasian's testimony goes, there is really two
          15   brings us up to (e) on the next page. The protective order,                15   aspects. One, getting to the ultimate trial issue, and
          16   this is the generic kind of protective order that is                       16   whether you want to have his testimony or not is something
          17   normally entered at the outset of a case, both sides have                 17    that we should really be resolving in a motion in limine,
          18   presented them, and the essential issue I will turn over to               18    not at this stage. We are certainly entitled to have the
          19   Mr. Drutchas. Or maybe you know what your ruling is, have                 19    assistance of an expert such as Mr. Goolcasian assist us
          20   had a chance to read it.                                                  20    with preparing the case and potentially be an expert,

      ) 21                 MR. DRUTCHAS: You may be fully aware. Two                     21    assuming that this Court ultimately--.
 ~~     22     protective orders, HLR has proposed one that has the same                 22                THE COURT: Not really. If you want assistance
          23   terms for all the parties. The defendants have proposed one               23    in preparing the case, hire him as special litigation
          24   that has two tiers for Igen documents, or Igen or HLR                     24    counsel. If you want him to come under the rules of an
          25   documents, and two separate tiers for Organon Teknika                     25    expert witness, you are in a different ballgame. And in
12/04/2008 03:00:01 PM                                                   Page 61 to 64 of 78                                                           16 of 32 sheets
            Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 94 of 113 PageID #: 3955
                                                                              65                                                                                67
            1   this district, when you get into that patent law/expert/et                      1               MR. DRUTCHAS: I accept that.
            2   cetera area, we have a very consistent view. And the view                       2               THE COURT: So, I am giving you what we would --
            3   is that they are not helpful. And not only do we mostly                         3               MR. BOEHNEN: Your Honor, granted you have
            4   exclude them on Bench trials, but in jury trials they are so                    4   expressed it may not be helpful and granted that is going to
            5   severely limited, I can't figure out why anybody continues                      5   cause us to re-think how and if at all we use him at trial.
            6   to propose them. It's been called the anti-Manbeck,                             6   I guess the fact remains In our view we should be entitled
            7   whatever that guy's name is, employment decision, the former                    7   to proceed with him and get his views on this, even as a
            8   Commissioner. But at any given period of time, it started                       8   potential expert witness.
            9   with Chisum, we put him out of here and we have gone through                    9               THE COURT: But, see, you have to have a place
           10   different-- I am trying to be helpful to you in a way that                     10   to put him, so that I can make a ruling on what you want him
           11   makes you understand -- he didn't really get to see all the                    11   to have access to. On the two places you have tried to put
           12   information they have because we don't have a place for him                    12   him, I have rejected that as a basis to get access to their
           13   in the expert column.                                                          13   information.
           14               MR. BOEHNEN: Can I ask, what would the Court's                     14               MR. BOEHNEN: Okay.
           15   view be of an expert witness on the competency of opinion of                   15               The next one, Your Honor, is Dr. Kissinger. He
           16   counsel? Their defense to willfulness is reliance on                           16   has got a small business that's got a website that makes it
           17   opinion of counsel. One of the things they have to show is                     17   very clear that he sells a variety of reagents and does work
           18   that it is a competent opinion.                                                18   in relation to diagnostics. We think it is very, very clear
           19               MR. DRUTCHAS: Let me add to that, Your Honor.                      19   that he is not a competitor of Igen. Igen has asked for a
           20   The Federal Circuit, in a case, In Re Hayes, and                               20   little more time to consider some recent information we have
           21   Microcomputer Products, relied on that specific type of                        21   given to them.
           22   testimony in order to determine that the conduct of the                       22                Beyond that, I think, you know, if you have
           23   defendant in that case was in fact fully justified as being                    23   comments, everybody is interested to hear them. But I
           24   a willful infringement. So again, the fact that the Federal                    24   think--
           25   Circuit explicitly identified that testimony--.                                25               THE COURT: I think there would have to be some

       )                                                                      66                                                                                68
            1               THE COURT: How about this: Who was the panel?                       1   strong reason to not permit him to be an expert and have
            2               MR. DRUTCHAS: I don't have that in front of me.                     2   access in this case
            3               THE COURT: You know, I understand what--                            3               MR. BOEHNEN: The next point relates to damages.
            4   because you want to cover every base when you are                               4   We have had a disagreement with Igen on whether their sales
            5   litigators. But the helpfulness of that on the opinion is                       5   and their customers use their products in electrochemical
            6   minimal. What is helpful is the expert witness on the                           6   specific binding assays. And this is an issue that has come
            7   technology read into the legal opinion, then the                                7   up fairly recently because of recent depositions. We are in
            8   cross-examination or impeachment attack on the expert that                      8   a position where absent an ability to reach a stipulation
            9   offered the opinion. And so you have that two-prong attack                      9   with them on that, or perhaps in parallel with our efforts
           10   from your technical expert, which is really helpful.                           10   to reach a stipulation, we are going to have to start
           11               And that is what is most helpful to juries when                    11   pursuing depositions and discovery from their customers
           12   we talk to them afterwards. It is not two lawyers, Give me                     12   because that Is the only ultimate source of the information.
           13   the patent and let me go get a couple opinions for you. We                     13               We have proposed to them a stipulation that may
           14   are getting worse than accountants, who tell you what a                       14    avoid the need for discovery from their customers. The
           15   company is worth. It is not very helpful.                                     15    parties are working on that stipulation. But given the
           16               MR. DRUTCHAS: I understand that it is not                          16   timing, we are going to have to begin pursuing third-party
           17   necessarily very helpful, Your Honor. But the question is                      17   discovery in the meantime.
           18   whether someone is competent to serve as an expert or not in                  18                THE COURT: Why don't we say, if you can't work
           19   this instance. And in this particular case, it's clear that                   19    it out by November 3rd, you tell me In a brief letter
           20   the Federal Circuit has relied on this type of testimony to                   20    presentation what the disagreement is and call to get a

   )       21   find that there was willfulness.                                              21    five- or ten-minute phone conversation and decision. So you
  ..       22               THE COURT: No. What the Federal Circuit had to                    22    will get a chance to work it out. If you don't work it out,
           23   do was they had to accept the reliance placed on it by a                      23    call me.
           24   trial court, unless they become a de novo court. You do                       24                MR. BOEHNEN: Thank you.
           25   want to say that in this record.                                              25                MS. GRAHAM: Your Honor, if I might just
17 of 32 sheets                                                               Page 65 to 68 of 78                                              12/04/2008 03:00:01 PM
             Case 1:18-cv-00224-CFC-CJB Document69 162 Filed 12/23/19 Page 95 of 113 PageID #: 395671
             1       interrupt. I understand that by that then that Mr. Boehnen                                                                                       1         point on what we understood today. So it is reasonable
             2       will not be proceeding with subpoenaing our--.                                                                                                   2         royalty.
             3                             THE COURT: There should be no third -- no                                                                                  3                                    MS. GRAHAM: We have been told reasonable
             4       customer discovery at this point.                                                                                                                4         royalty and we were given a range. That is the extent of
             5                             MR. BOEHNEN: Not between now and November 3rd.                                                                             5         what we were told. But they will supplement that in two
             6                             THE COURT: Yes. Is that the correct term,                                                                                  6         weeks time.
             7       customer discovery?                                                                                                                              7                                    Also, we have tied to that, have asked that they
             8                             MR. BOEHNEN: I guess. Third-party customer                                                                                 8         go back and talk to Mr. Bushara so we can see about getting
             9       discovery.                                                                                                                                       9        that supplementation prior to his deposition. He Is a
          10                               Point (c) I think has been covered up above.                                                                           10            damages witness on behalf of Serono. And they will check
          11                              The last thing is on some documents. And this                                                                           11            with him on his schedule. He is currently scheduled to give
          12         gets back to these microfiche lab notebooks. And I do think                                                                                  12            his deposition or they have asked him to give his deposition
          13         we have an agreement on how we are proceeding here. By at                                                                                    13            next week. He apparently has time then. I guess they are
          14         least Friday of this week, we will make available in Mr.                                                                                     14            going to revisit times with him.
          15         Herrmann's office whatever copies of documents we have that                                                                                  15                                       With respect to other contentions --
          16         are in this Page 1 to 100. I am not sure we have all of                                                                                      16                                       MR. BLUMENFELD: Your Honor, there Is one other
          17         them. Whatever we have that is within that range will be                                                                                     17            point that relates to that and the damages contentions we
          18         available for Igen's inspection. And at least that way we                                                                                    18            discussed during the break. That is, we have had a dispute
          19         can more sharply narrow whether there are one, two, five or                                                                                  19           for several months as to whether we are entitled to Serono
          20         however many pages we are talking about. And hopefully we                                                                                    20           financial documents. Presumably, Serono would be the
          21         will be able to resolve the whole thing. At least we will                                                                                    21            hypothetical licensor In the hypothetical negotiation. They
          22         make it more clear.                                                                                                                          22           have taken the position that it Is not relevant.
          23                              THE COURT: These will be In Mr. Herrmann's                                                                              23                                       I am not sure where we are on that. We did
          24         office. And they are where now?                                                                                                              24           raise this. I think Mr. Drutchas at least agreed that they

                                                                                                                                               + __.:.2:..:5_.:...w..:..o::..u.:...l_d..:g:...o_b.:...a_c::_k_a.:.:n..:..d_.:...ta_l__k..:to.:.....:S..:e..:..ro.:...n..:..o::...:...a.:...nd.:.....:ta--k_e_o_ne_m_o_r_e_s_h_o_t_a_t_ _--l
  ···. r-.:...2..:5_ _ _ _ __.:...M.:...R.:...·..:B.:...O.:...E.:...H.:.:N.:.:E.:...N..:..:~C::..h--ic.:...a::.:g:.:o.:...._ _ _ _ _ _ _ _ _ _ _
                                                                                                                               70                                                                                                                                                                                  72
             1                             MR. DRUTCHAS: In our offices.                                                                                             1         this. I hope I am right about that. If I am not, we
             2                             MR. BOEHNEN: We believe the documents don't                                                                               2         probably ought to get It resolved.
             3       relate to the '610 patent. We will give them a chance to                                                                                        3                                     MR. DRUTCHAS: I think, actually, the suggestion
             4       look at them and we can talk about them and see if we can at                                                                                    4         was we might be able to provide financial statements or
             5       least better crystallize the issue.                                                                                                             5         annual reports. But that generally, given that Serono was
             6                            THE COURT: Okay.                                                                                                           6         not a --
             7                             MR. BOEHNEN: That was everything on our agenda,                                                                           7                                     MR. BOEHNEN: The company that was the patentee
             8       Your Honor.                                                                                                                                     8         does not make or sell any products. So In any normal sense
             9                            THE COURT: Ms. Graham.                                                                                                     9         it doesn't have -- Serono Laboratoires S.A. didn't make or
          10                              MS. GRAHAM: Some of this may be repetitious of                                                                          10           sell products. Certainly, It didn't make or sell the
          11         what I mentioned earlier, Your Honor, but just so the record                                                                                 11           accused products.
          12         is complete.                                                                                                                                 12                                      THE COURT: Revolving around Serono S.A. is
          13                              At this point, with respect to contentions, as I                                                                        13           there any commercialization of the product, that there would
          14         understand it, on damages, we have been seeking the damages                                                                                  14           be even a dotted line drawn to them?
          15         contentions from plaintiff. They will give us damages                                                                                        15                                      MR. BOEHNEN: No. The entire parent
          16        contentions In two weeks time.                                                                                                                16           organization did not at any point in time ever make or sell
          17                              With respect to the other contentions --.                                                                               17           the product that falls within the scope of the patent. That
          18                              THE COURT: Can I ask a question?                                                                                       18            Is why they sold the division in 1995.
          19                              MS. GRAHAM: Yes.                                                                                                       19                                       MR. BLUMENFELD: Your Honor, but whether or not
          20                              THE COURT: As of today, under what theories are                                                                        20            they made a product that falls within the scope of the
      ) 21           plaintiffs seeking damages other than --                                                                                                    21            claims, they had a diagnostic division. That is what was
  j       22                              MR. BOEHNEN: We have told them that we are                                                                             22            sold in, I thought It was '94. '94, '95, whatever It was.
          23         pursuing reasonable royalty.                                                                                                                23            They had an ongoing business In this diagnostic area back In
          24                              THE COURT: Reasonable royalty, okay. That just                                                                         24            the eighties and in the early nineties which was a Serono
          25        helps me understand in case something comes up from this                                                                                     25            company. It was Serono something. I don't know what the
12/04/2008 03:00:01 PM                                                                                                         Page 69 to 72 of 78                                                                             18 of 32 sheets
          Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 96 of 113 PageID #: 3957
                                                                          73                                                                                75
          1   name of it was.                                                               1   words, she had given her deposition in a personal capacity
          2                 It seems to me that in a hypothetical                           2   and they have now suggested that she could -- we should
          3   negotiation, they are out there trying to get as many                         3   accept her testimony as though it was taken in a 30(b)(6)
          4   documents as they can from Igen and from Organon Teknika                      4   capacity. We have discussed that we may be able to moot
          5   about what was your financial situation, how were you                         5   that issue.
          6   looking at this. I think we are entitled to things on the                     6                 We will proceed to take Mr. Bushara, they are
          7   other side.                                                                   7   going to consider whether they could prepare him on
          8                 What was Sereno's financial situation? What was                 8   information that Ms. Gebhard might have, and hopefully that
          9   it doing in the diagnostics business? And, you know, the                      9   will all be mooted. If it is not, we would come back to
         10   fact that they say they didn't make, and I accept this, the                  10   Your Honor if we still have an issue.
         11   patented invention, that doesn't mean that ther financial                    11                 MR. DRUTCHAS: Your Honor, to that extent-- let
         12   information wouldn't have been relevant in a hypothetical                    12   me just clarify. I think Ms. Graham may have misstated. I
         13   negotiation. They were in this business.                                     13   don't think we agreed to have Mr. Bushara educated into
         14                 THE COURT: Well, I think they are going to try                 14   areas that Ms. Gebhard had already testified on. But
         15   to get you some financial information, from what I                           15   clearly, the problem is that, for instance, there are
         16   understand of the representation. And we will see what they                  16   several topics here, such as the infringement investigation
         17   come up with. And then we will take a look at it. This is                    17   that was done by Sereno that they deposed Ms. Gebhard at
         18   the whole move to get out of Georgia-Pacific and into                        18   length on. The only people who had responsibility at Sereno
         19   something meaningful. Luckily, this will be a Bench trial,                   19   during this period of time for this was Ms. Gebhard and the
         20   if we have to take it up. But let's see what they give you                   20   other witness that we are now offering up. In that type of
         21   firSt.                                                                       21   a situation, the defendants have presented witnesses saying,
         22                 MR. BLUMENFELD: Thank you.                                     22   well, we are presenting this witness as a 30(b)(6) witness
         23                 MS. GRAHAM: To complete what I was saying                      23   within the scope of his personal knowledge or her personal
         24   before--                                                                     24   knowledge. And we are really basically -- are just simply
         25                 THE COURT: Before you were interrupted by                      25   doing the same thing with respect to this.

     )                                                                    74                                                                                76
          1   Blumenfeld. Let's make that clear.                                            1                 They will now have had the two people with
          2                 MS. GRAHAM: That's right. I have to remember                    2   personal knowledge of this event, series of events, at
          3   where I was.                                                                  3   Sereno. So I guess I am not sure whether we have any issue
          4                 With respect to contentions, we had been seeking                4   or not. I think they are going to take Bushara's
          5   further contentions from plaintiff on claim construction.                     5   deposition, see whether that    s adequate, and come back to
          6   And we have told them specifically what we are primarily                      6   the Court.
          7   interested in, which is their contentions on specific                         7                 MS. GRAHAM: Right.
          8   binding assays and whether or not their contention with                       8                 The final thing was with respect to Roche
          9   respect to the meaning of electrochemical assay is something                  9   Diagnostics documents, from the depositions of Mr.
         10   that they contend was well known at the time or was                          10   Montandon, who was a Roche witness, an F. Hoffman-LaRoche
         11   something that the inventors came up with, because this                      11   witness, and Peter Hamberg, who was a witness on behalf of
         12   makes a difference, to try to collect art and rebut their                   12    the Roche-- who was employed by the Roche Diagnostic
         13   argument if they are going to say that their meaning was                    13    entities, is employed by those entities, we believe that
         14   well-understood in the art at the time.                                     14    it's well established, the interaction, collaboration and
         15                 And what we have agreed is that there wll be                  15    joint effort of F. Hoffman-la Roche and the two Roche
         16   some kind of mutual supplementation, and we are leaving it                  16    Diagnostic entities formerly, called Boehringer in
         17   up to them to come back to us. If they want to limit it to                  17    connection with the entire patent purchase efforts. And we
         18   infringement, we can mutually supplement on that. If they                   18    have asked them to consider producing the Roche Diagnostics
         19   want to involve the validity issues, fine, we will mutually                 19    documents to us that relate to the patent purchase as well
         20   supplement on all of that. But they are going to get back                   20    as to the related issue of the Gear quit claim. And they
I
         21   to us on that. My understanding is, we will reach                           21    are going to go back and consider doing that. They will
,,       22   resolution on that.                                                         22    take that up. If it is still an issue, we would come back
         23                 As I think I had mentioned earlier, with respect              23    to Your Honor.
         24   to our concerns about their designation of Gebhard to                       24                  THE COURT: All right. What I am going to do
         25  testify as a 30(b)(6) witness after the fact, in other                       25    is, I think we have resolved what was pending from a dispute
19 of 32 sheets                                                           Page 73 to 76 of 78                                           12/04/2008 03.00.01 PM
         Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 97 of 113 PageID #: 3958
                                                                        77
         1   point of view on the discovery issues.
         2                Just so that we are clear, though, I am going to
         3   ask that the plaintiff prepare an order that sets out item
         4   by item what occurred here today, with reference to a docket
         5   item number, probably most generally 266. I meant to say
         6   263, I think. So we can track it. And then a reference, a
         7   recital at the opening of the order to this hearing and that
         8   there is a transcript, and essentially present that with
         9   notice. And I will sign it. That way we can track where we
        10   go from today forward on the these issues.
        11                And I know you have a lot to do. But if I get
        12   that in the next ten days or so, that would be helpful.
        13                Okay. Anything else?
        14                 MS. GRAHAM: So we are clear, when you say
        15   present with notice, you are asking that they talk to us
        16   about it and see if we can come up with something that is
        17   agreed.
        18                THE COURT: I don't think you could agree. I am
        19   saying that --
        20                MR. BOEHNEN: We will try.
        21                THE COURT: On notice, in my view, meant that
        22   when they mail it to me they make sure you get a copy of it.
        23   And simultaneously, then, if you want to comment on anything
        24   you think is outrageous, you get a chance to write me a
        25   letter telling me that. I don't want it from them and I am
    '
  )                                                                     78
         1   going to enter it. I want them to send it to you at the
         2   same time they submit it to the Court. It is really kind of
         3   like something for me to work out, but I will take your
         4   thoughts on it because you will have notice of what they are
         5   giving to me. If we can get your submission to me in the --
         6   basically I am asking you to do my work.
         7                MR. BOEHNEN: We are happy to narrow it down for
         8   you a little bit.
         9                THE COURT: On this transcript. And if I get
        10   that in about ten days, we will have it tracking going
        11   forward. In case we are back on the same issue, we will
        12   have a transcript and the order that I enter.
        13                MR. BOEHNEN: Thank you.
        14                THE COURT: Okay. Thank you.
        15                (Conference concluded at 2:52p.m.)
        16
        17   Reporter: Kevin Maurer
        18
        19
        20

  )     21
        22
        23
        24
        25
12/04/2008 03:00:01 PM                                                  Page 77 to 78 of 78   20 of 32 sheets
        Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 98 of 113 PageID #: 3959
                                                                                                                                                  1



                                       263 [1] - 77:6              accept (51 - 43:6,          10:15, 10:22, 23:5,     appear[1J- 57:3
                        $                                           66:23,67:1,73:10,         31:5, 37:14, 37:17,      appearance 111 -
                                       266 [1] - 77:5
                                       2:52 [1]- 78:15              75:3                      38:16, 38:19, 39:9,       25:20
            $10,000 [1] - 60:17                                    accepted[1]-7:16           43:9,44:23,48:1,         APPEARANCES 111 -
            $16,000 [2]- 61:1'                                                                61:25,63:14,77:18
                                                   3               access (61- 63:1,                                    1:15
             61:3                                                   63:14,63:24,67:11,       agreeable 111-10:18       application [31 -
            $35,000 [2] - 60:22,                                    67:12, 68:2              agreed (24]- 4:12, 5:5,    11:14, 55:4, 62:5
             60:24                     30(b)(6 [5]- 7:7,           accomplished 111-          5:12, 5:16, 7:16,        applications 111 - 55:6
            $5,000 [1]- 61:10           22:13, 74:25, 75:3,         3:24                       10:7, 22:7, 22:8,       applied 111-63:2
                                        75:22                                                 22:15, 22:19, 22:25,
                                                                   according 111 - 61 :2                               applies 111 - 55:9
                         I             37[1]-41:12                                            34:12, 38:7, 38:15,
                                                                   accountants 111 -                                   apply [41 - 34:13,
                                       3:30 [2] - 20:18, 40:15      66:14                     40:5,44:25,45:11,         45:17, 55:10, 55:17
                                       3rd 121 - 68:19, 69:5       accuse 111- 53:7           52:15, 53:10, 55:9,      appoint 111 - 41:21
            '610(10]-13:8, 13:10,
                                                                   accused 121- 53:1,         71:24, 74:15, 75:13,     approach 111- 25:24
              13:13, 16:15, 16:24,
              19:11,44:18,44:19,
                                                   4                72:11                     77:17                    appropriately 111 -
                                                                   Action 111 - 1:4          agreeing 121 - 10:15,      26:20
              52:19, 70:3
                                                                   activity111- 56:11         52:7                     April 111 - 5:8
            '84[1]-11:10               40[1]-42:19
                                                                   actual 141 - 59:20,       agreement[24J- 27:1,      arbitrarily 121- 31:4,
            '85[2]-11:10, 11:14        45[1]-39:12
                                                                    60:3, 60:19, 60:23        27:3,28:18, 31:13,        60:2
            '94 (2]- 72:22                                                                    31:17,36:22,37:17,
                                                                   add (7]-18:18, 35:15,                               area[6]-8:19, 32:13,
            '95 (1]- 72:22                         5                                          37:20, 37:24, 38:4,       34:3, 34:4, 65:2,
                                                                    39:7, 39:21' 60:1'
                                                                    64:4, 65:19                38:5, 38:8, 39:15,       72:23
                        1              5 [2]-11 :6, 13:17          add-ons 111- 60:1           39:17, 39:18, 39:19,    areas 121 - 32:21,
                                                                   adding 111-41:17           40:3, 40:4, 40:7,         75:14
                                                                                              42:25, 44:1' 54:25,
            1 [1]- 69:16                           7               additional (2]-16:14,
                                                                                              61:2,69:13
                                                                                                                       argument[1J-74:13
            100 [1]- 69:16                                          43:24                                              Arsht 111 - 1:23
                                                                   address [61- 10:25,       agreements [31 -          art[2J-74:12, 74:14
            101 [2]- 11:13, 12:12
                                       7[1]-11:23                                              14:23, 19:21, 20:1
            103 [1]-11:9                                            11:2, 31:22,33:11,                                 aside 111- 17:4
   )        10th (2]- 49:21' 50:2
            11 [2] - 11 :22, 41 :6
                                                   8
                                                                    39:9, 40:1
                                                                   addressed 111-9:1
                                                                                             agrees 111- 51:17
                                                                                             Al111- 51:11
                                                                                                                       aspects 111-64:15
                                                                                                                       assay (51 - 7:20, 32:3,
                                                                   Addressing 111 -          albeit111- 26:3            32:18,32:21,74:9
            11:15 [2]- 21:3, 21:8
                                                                    31:21                    allege 111- 29:21         assays [BJ- 7:12,
            11:30[1]-21:1              8[1]-11:22
                                                                   adequate 111- 76:5        aiiOW[3]- 6:13, 6:15,      32:4, 32:5, 32:10,
            11:45 (3]- 20:17,          8:30 (1]- 58:11
                                                                   adjust 111 - 35:24          56:5                     32:12, 34:3, 68:6,
           I 20:20. 3.9:13 .                                                                 allowed [3]- 31:16,
                                                                   advance 121-5:16,                                    74:8
            12[4]-11.19, 12.1,                     9                                           43:7,46:2
             12:23, 17:9                                            57:12                                              assert 111 - 27:17
                                                                   adversary 111 - 53:6      amplified 111- 45:8       assist 111-64:19
            12:30 [2]- 20:13,
                                       9 [1]- 11:22                adverse 111 - 61:3        analytical 111- 34:2      assistance [31- 14:25,
             20:17
                                       96[1]-11:8                  advice (61- 25:13,        AND111-1:2                 64:19, 64:22
            15 [2] - 12:23, 21:2
                                       98-318-JJF 111- 1:9          28:10, 31:25, 32:16,     anger111- 56:19           associate 111 - 54:8
            175,000 [1] - 64:8
                                       9:30(1]-1:12                 32:17, 50:23             angry 111 - 56:20         assume (31 - 26:20,
            1984 [1] - 11 :9
                                                                   advise 121-32:14,         annual 111- 72:5           29:1, 35:21
            1985 [5]-11 :16,
                                                   A                55:23                    answer [91 - 6:6,         assuming 121 - 52:4,
             11:17, 17:7, 17:8
                                                                   advised 121- 4:21,          12:18, 17:19,28:1,       64:21
            1989 [1]- 32:10
                                                                    32:24                     29:24, 33:24, 39:25,     attached 121 - 18:15,
            1994[1]-15:15              a.m[1]-1:12
                                                                   advisement 121 - 12:4,      51:9, 61:20              39:6
            1995 [1]- 72:18            ability (31 - 56:7, 64:8,
                                                                    12:7                     answers [41 - 18:23,      attack 121 - 66:8, 66:9
            1:00[1]-20:17               68:8
                                                                   advocate 111 - 41 :23       19:6, 23:23, 45:13      attorney[10J- 9:6,
            1:15[1]-20:18              able (161 - 4:4, 8:4,
                                                                   affidavit111- 56:9        anti 111 - 65:6            45:22, 45:25, 46:1'
            1:30 [5]- 18:21' 18:22,     20:24, 33:9, 33:23,
                                                                   afterwards 121 - 40:22,   anti-Manbeck 111 -         46:11,46:16,46:17,
             20:9, 20:12, 20:13         35:1,44:10, 50:5,
                                                                    66:12                     65:6                      46:19,50:11,63:13
            1st 111- 3:25               50:14, 61:12, 62:3,
                                                                   age 111-58:17             anxious 121 - 34:20,      attorney-client111-
                                        62:13, 69:21, 72:4,                                   36:16
                                                                   agenda(12]-18:14,                                    9:6
                        2               75:4                                                 anyway (31 - 4:24,
                                                                     18:18, 18:22, 20:10,                              attorneys (31- 6:17,
                                       absent111- 68:8                                         38:10, 62:8
                                                                    37:1, 37:15, 39:5,                                  8:21, 48:23
                                       Absent[1J- 5:16
    )        20 [2]- 2:12, 36:18
             20-percent 111 - 61 :13
                                       absolutely 111-54:14
                                                                    39:8, 39:15, 42:23,
                                                                    43:10, 70:7
                                                                                             apologize 121 - 38:23,
                                                                                               40:1
                                                                                                                       attorneys' 111 - 8:20
                                                                                                                       August[3J- 3:21,4:5,
                                       Absolutely[2J- 21:11,                                 appeal [3]- 56:18,
             2000 [1] - 1: 11                                      ago 141- 12:25, 14:22,                               4:15
                                        54:10                                                 56:21,57:6
             22 [2]- 7:21' 10:5                                     15:3,31:10                                         available (91- 3:6, 4:8,
                                       academic 111-3:18                                     appeals 111- 42:5
             24[1]-1:11                                            agree [171- 5:15,                                    4:22, 5:11' 7:2,

21 of 32 sheets                                                        Page 1 to 1 of 12                                            12/04/2008 03:00:01 PM
        Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 99 of 113 PageID #: 3960
                                                                                         2


            20:18, 40:15, 69:14,      blame 111 - 3:5           71:18                     CE0(3J - 54:24, 56:5,        75:15
            69:18                     Blank 111- 1:16          breakdown 111 - 41:16        56:10                     clerk 111-21:16
           avoid [31- 53:14,          Blumenfeld (8]- 2:7,     breakdowns 111-            CE0S(3]- 54:21,             client [291 - 8:22, 9:6,
            54:13, 68:14               9:23, 13:14, 24:17,      41:19                       56:2, 56:8                 9:12, 13:4, 23:19,
           aware (3]- 31:13,           33:11, 39:21,40:12,     brief111- 68:19            Certain [2]-13:2,            28:1,28:3,28:11,
            44:11' 62:21               74:1                    briefed 121- 23:7, 43:3      13:21                      28:22, 29:8, 30:20,
                                      BLUMENFELD 1211 -        briefly 111- 25:20         certain [5]- 8:25,           31:23, 32:8, 32:23,
                      8                1:21' 2:8, 9:24,        bring !51- 19:23, 31:1,      13:12, 13:22, 35:10,       34:6, 46:2, 46:16,
                                       10:23, 15:2, 15:11'      33:3, 33:20, 42:16          59:11                      46:18, 46:19, 46:20,
                                       15:14, 15:23, 17:1,     brings 111- 62:15          Certain ly[3]-19:13,         46:21, 48:5, 48:23,
           B.V[1J-1:8                                                                                                  50:23, 51:22, 51:24,
                                       19:18,20:11,20:19,      broadly 111 - 53:5           26:24, 72:10
           Bad 111 - 11 :24            24:18, 36:4, 36:12,                                certain Iy [4] - 25: 11 '    55:23, 58:25
                                                               broken 111 - 54:7
           bad 121 - 54:6, 58:23       37:25, 59:8, 61:7,                                   32:17, 56:18, 64:18       client's [41- 31:24,
                                                               brought 121 - 41:18,
           ball game 111- 64:25        61:14,61:20,62:11,                                 cetera 13]- 9:7, 23:4,       33:1,64:3,64:4
                                                                57:2
           ballyhoo 111 - 3:13         63:16, 63:23, 64:12,                                 65:2                      clients (91 - 26:6,
                                                               burden 111 - 38:18
           bankruptcy 111-20:17        71:16, 72:19, 73:22                                challen ge 121 - 30:24,      26:10, 27:6, 28:22,
                                                               Bushara [8J - 3:16,
           bare 111 - 40:25           Blumenfeld's 111 -                                    44:10                      46:4, 46:5, 49:7,
                                                                3:19, 4:14, 10:23,
           base 111- 66:4              35:7                                               chance (4]- 62:20,           57:22, 59:15
                                                                22:16, 71:8, 75:6,
           based 121- 40:19,          BLUMENFELD: 111-          75:13                       68:22, 70:3,77:24         close (5]- 4:17, 6:24,
            56:25                      17:20                                              change (1]- 40:18            7:11,21:18,64:12
                                                               Bushara's 111 - 76:4
           basis (51- 33:9, 34:23,    board (31- 6:21, 63:3,                              changi ng [1]-41:3          closed 111 - 30:5
                                                               busier111- 56:13
            44:10, 49:23, 67:12        63:8                                               charge [1]-47:13            collaboration 111 -
                                                               business [51- 56:7,
           became 111 - 44:2          boat 121 - 54:1, 54:2     67:16, 72:23, 73:9,       check[3]- 12:6, 26:5,        76:14
           because .. 111 - 28:8      BOEHNEN (82]-1:17,        73:13                       71:10                     collect111 -74:12
           become (41 - 2:25,          2:6, 2:20, 7:25, 8:5,   businessman 111 -          checke d [2]- 4:9, 4:11     Column 111- 11:22
            22:16, 41 :22, 66:24       8:10, 10:14, 10:21,      3:19                      checki ng 111-26:10         column 111-65:13
           BEFORE [1]-1:14             14:22, 16:17, 16:21,                               Chicag 0 [2]-1:19,          combined 111- 12:22
           began 111 - 3:22
           begin 111-68:16
                                       16:25, 21:3, 21:7,
                                       29:6,29:11,30:7,
                                                                          c                 69:25                     coming 121 - 54:8,
                                                                                                                       58:23
                                                                                          chilling [1]- 56:7
           beginning 111- 39:4         30:10, 36:17, 37:8,                                Chisu m(1J-65:9             Comisky[1]-1:16
           begins(1]-11:12             37:11, 38:13, 39:1,     Caleb 121- 21:14,                                      comment 111- 77:23
                                                                                          chose[1]-14:5
           behalf[2J-71:10,            40:20, 42:11, 42:21'     21:20                                                 comments 121 - 2:22,
                                                                                          chosen (1]- 6:18
            76:11                      43:11,44:7,44:16,       calendar 111 - 4:19                                     67:23
                                                                                          Circuit (6]- 41:1, 41:2,
           behind (31- 21:12,          45:15, 46:9,46:13,      campus 111 - 4:3                                       commercialization 111
                                                                                            65:20, 65:25, 66:20,
            29:14, 29:18               46:23, 47:3, 47:6,      Canada [1]-15:18                                        -72:13
                                                                                            66:22
           belief111- 47:17            47:20,48:1,48:4,        cannot 111- 56:5           citatio n 111-57:12         commission 111-
           believer[1J- 41:14          48:9, 48:14, 48:20,     capacity 121 - 75:1,                                    60:18
                                                                                          citing11 ]- 26:22
           Bench [3]- 63:19,           49:22, 50:7, 51:7,       75:4                                                  Commissioner 111-
                                                                                          Civil111 -1:4
            65:4, 73:19                52:12,52:17, 53:14,     care 121 - 8:9, 54:3                                    65:8
                                                                                          claim(81- 23:4, 28:4,
           Berghoff[1J-1:18            54:10, 54:16, 54:19,    carefully(2J-16:18,                                    common 121 - 3:20,
                                                                                            35:11, 41:4,52:19,
           Bertarelli (31 - 34: 11,    55:21,56:16,57:4,        18:7                                                   25:25
                                                                                            53:5, 74:5, 76:20
            34:13, 55:9                57:7,57:11,57:14,       carry 111 - 31:1                                       communicated 121 -
                                                                                          claims [1]- 72:21
           best121- 45:13, 56:18       57:18, 57:23, 58:12,    carveout 111- 63:9                                      8:22, 23:19
                                                                                          clarific ation 111- 45:3
           betterr11- 70:5             59:4, 60:14, 62:2,      case [26]- 19:10,                                      communication [61 -
                                                                                          clarify[3]- 16:21,
           between [6]-17:10,          62:6, 62:14, 63:7,       19:24, 20:5, 23:1'                                     10:20, 28:3, 48:23,
                                                                                            52:21, 75:12
             18:21, 33:14, 48:23,      63:11' 65:14, 67:3,      23:3, 24:8, 25:3,                                      49:11,49:12,54:7
                                                                                          clean11 ]- 54:2
            49:5,69:5                  67:14, 68:3, 68:24,      25:5, 25:18, 25:22,                                   communications [131
                                                                                          cleane d [2]- 54:4,
           Beyond 111 - 67:22          69:5, 69:8, 69:25,       28:22, 31:16, 31:18,                                   - 6:15, 9:11, 26:6,
                                                                                            54:5
           beyond 121 - 29:20,         70:2, 70:7, 70:22,       42:2, 42:8, 47:10,                                     30:19,31:10,31:13,
                                                                                          clear124]- 2:25, 16:4,
            39:12                      72:7, 72:15, 77:20,      59:19, 62:17, 64:20,                                   32:7, 45:24, 46:15,
                                                                                            17:5, 18:8, 19:16,
                                       78:7, 78:13              64:23, 65:20, 65:23,                                   46:19,49:7,49:10,
           bigger111- 60:18                                                                 19:19, 19:23, 29:22,
                                      Boehnen [9]-1:18,         66:19, 68:2, 70:25,                                    50:11
           bills 121 - 8:20, 8:22                                                           37:3, 37:16, 37:20,
                                       2:4, 8:16, 17:23,        78:11                                                 company[8J-13:1,
           binding [3]- 7:12,                                                               42:24, 45:16, 52:14,
                                       24:6, 36:16, 38:9,      cases 121 - 20:5, 41 :20                                56:4, 56:23, 57:2,
            68:6,74:8                                                                       53:11, 55:14, 55:25,
                                       64:6, 69:1              categories 121 - 60:1,                                  58:18, 66:15, 72:7,
           BioChem 111 - 13:1,                                                              66:19, 67:17, 67:18,
                                      Boehnen's 111 - 9:25      61:24                                                  72:25
             13:21, 14:16, 14:24,                                                           69:22, 74:1, 77:2,
                                      Boehringer111- 76:16     category 171 - 8:23,                                   compare 111- 32:11
             15:3, 15:9, 15:21                                                              77:14
           bit [4] - 9:25, 35:25,     Bottom 111 - 55:6         48:15, 49:16, 50:3,                                   compel 121-43:12,
                                                                                          clear-c Ut(1]-16:4
                                      bottom 111-25:10          50:4, 50:14, 51:16                                     57:14
            60:13, 78:8                                                                   clearly [6]- 6:7, 8:22,
           biting 111-36:17           break 121-41:11,         causes 111-28:12                                       competency 111 -
                                                                                          . 9:4,9: 6, 51:13,

12/04/2008 03:00:01 PM                                             Page 2 to 2 of 12                                                         22 of 32 sheets
           Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 100 of 113 PageID #:
                                               3961                                       3


             65:15                    19:15                     47:14, 47:17, 50:19,      60:23, 61:5, 61:9,         5:3, 5:10, 5:16, 10:6,
            competent[2J- 65:18,     contempt [21 - 57:11,      50:24, 51:21,53:17,       61:18, 61:24, 62:4,        10:25, 25:14, 27:10,
             66:18                    57:17                     53:18, 58:1,64:24,        62:9, 62:13, 63:4,         27:11' 27:18, 29:4,
            competition [11- 34:4    contend [1]- 74:10         65:16, 65:17              63:9, 63:22, 64:10,        29:20, 29:25, 30:3,
            competitive [1] - 20:1   contention [31 - 26:18,   couple [91 - 9:15,         64:22, 66:1' 66:3,         31:4, 31:5, 35:16,
            competitor [21 -          28:1, 74:8                11:1' 11 :2, 11 :3,       66:22, 67:2, 67:9,         35:19, 36:8, 38:6,
             33:17, 67:19            contentions [161-          15:3, 19:24, 36:15,       67:25, 68:18, 69:3,        43:15, 43:18, 43:22,
            complaint[1J- 25:22       22:24, 23:3, 29:2,        45:17, 66:13              69:6, 69:23, 70:6,         43:25
            complete[3J-11:7,         38:5, 38:14, 38:15,      course [11 - 9:5           70:9, 70:18, 70:20,       dated [11 - 43:20
             70:12, 73:23             38:18, 70:13, 70:15,     court[3J-16:6, 66:24       70:24, 72:12, 73:14,      dates [BJ- 3:16, 4:5,
            composite [11 - 39:23     70:16,70:17, 71:15,      Court [23]- 2:25, 3:19,    73:25, 76:24, 77:18,       5:1, 5:8, 5:9, 5:14,
            concern [51- 10:7,        71:17,74:4,74:5,          5:17, 5:19, 23:25,        77:21, 78:9, 78:14         5:18, 5:20
             24:7, 31:9, 31:21'       74:7                      25:5, 36:24, 37:1'       Court's [11- 65:14         days [71 - 4:22, 4:25,
             31:22                   context [61 - 11 :6,       37:5, 37:16, 37:22,      courthouse [11-             11:3, 32:2, 36:13,
            concerned [21 - 12:1,     33:4, 38:25, 55:5,        38:9,41:10,41:13,         21:14                      77:12, 78:10
             15:7                     55:12, 59:22              41:15, 43:6, 45:16,      courtroom [21 - 20:20,     de [11 - 66:24
            concerns [21- 31:8,      continue [21 - 52:21,      55:23, 56:17, 56:19,      21:9                      death [11- 4:18
             74:24                    53:7                      64:21' 76:6, 78:2        cover[2J-11:16, 66:4       decide [61 - 18:2,
            conclude [11- 52:2       continues [11 - 65:5      COURT[162]-1:1,           covered [21 - 9: 1,         30:14, 39:19, 39:20,
            concluded [11- 78:15     continuing [2]-17:14,      2:2, 2:7, 2:11,2:16,      69:10                      42:3,52:3
            conclusion [21 -          42:7                      7:22, 8:3, 8:6, 8:13,    covers [3J- 11:8, 11:9,    decided [11- 39:22
             44:23, 57:24            contradicted [11 -         9:14, 9:18, 9:23,         11:13                     deciding [11 - 34:20
            concrete [21 - 61:11      47:7                      10:19, 12:17, 13:15,     created [2]- 29:15,        decision [71- 9:19,
            conduct [41 - 4:22,      contrary[1]-17:3           13:24, 14:2, 14:5,        29:21                      45:17, 45:19, 56:22,
             19:5, 56:7, 65:22       contrast [11- 5:7          14:10, 14:13, 14:20,     creates [21- 29:8, 34:8     58:14, 65:7, 68:21
            Conduct [1] - 6:3        Convention [11 -           14:23, 15:9, 15:13,      creating [11 - 29:11       decisions [4]-18:7,
                                      14:16                     15:19, 15:24, 16:20,     Crest[1J- 58:9              34:23, 42:16, 58:20
            conducting [11 - 48:7
                                     conversation [51 -         16:22, 17:19, 18:1,      critical [21 - 7:23, 8:8   deemed [11 - 6:7
            confer[1J- 22:11
                                      15:25, 18:13, 40:6,       18:17, 19:14, 19:22,     cross [21 - 33:7, 66:8     defend [11- 53:15
            Conference [11-
                                      51:22,68:21               20:15, 20:22, 21:5,      cross-examination [21      defendant [21 - 63:23,
             78:15
                                     conversations [21 -        21:8,21:11,21:25,         -33:7, 66:8                65:23
            conference [61 -
                                      46:3,46:4                 23:22, 24:9, 24:13,      crystal [11 - 55:25        Defendants [21- 1:9,
             21:15, 24:7, 35:24,
                                     conveying [11- 9:7         24:21, 24:25, 26:19,     crystal-clear [11 -         1:24
             41:1,41:2,41:18
                                     convince [11 - 20:8        27:2, 27:9, 27:15,        55:25                     defendants [141 -
            conferences [11- 4:3
                                                                27:17, 27:22, 28:7,      crystallize [11 - 70:5      3:12, 3:22, 4:6, 4:9,
            conferred [11 - 9: 11    cooperate [11- 5:5
                                                                28:10, 28:16, 28:24,     cumulative[1J- 34:15        4:10,4:12,4:21,
            confidential [41 -       copies [3]- 13:5,
                                                                29:3, 29:10, 29:19,      current[2J- 6:7, 25:15      12:25, 18:23, 25:16,
             19:16, 31:25, 32:23,     57:15,69:15
                                                                30:9, 30:13, 30:22,                                  39:7, 62:6, 62:23,
             63:25                   copy [21 - 12:11, 77:22                             curriculurn[1J- 63:13
                                                                31:16, 33:3, 33:22,                                  75:21
            confidentiality [21 -    corollaries [11- 9:16                               customer [3J - 69:4,
                                                                34:7, 34:17, 34:19,                                 defendants' [3J - 2:8,
             19:19,31:12             CORPORATION [11-                                     69:7,69:8
                                                                35:15, 35:23, 36:6,                                  22:9,59:7
            confirmed [11- 7:1        1:7                                                customers [41 - 23:9,
                                                                36:10, 37:7, 37:9,                                  defending [11- 59:2
            confirming [11- 56:10    Correct[1J- 14:3                                     68:5,68:11,68:14
                                                                38:22, 39:3, 40:6,                                  defense [51 - 6:10,
            confusing [11- 18:4      correct[5J- 2:15,                                   cut[3J- 8:8, 16:4, 26:1
                                                                40:9, 40:18, 40:24,                                  29:11' 29:16, 40:2,
            conjunction [1]- 13:2     15:1' 17:22, 25:9,                                 cutoff[2J- 3:25, 26:21
                                                                42:13, 43:9, 44:23,                                  65:16
            connection [21 -          69:6
                                                                45:5, 45:12, 46:7,                                  defer [11 - 5:15
             23:15, 76:17            corrected [11 - 36:7
                                                                46:10, 46:21,46:24,                 D
                                     correctly [11 - 27:12                                                          degenerate [11 - 16:2
            consider [41 - 67:20,                               47:5, 47:9, 47:21'
             75:7, 76:18, 76:21      cost[12]-7:3, 59:7,                                                            DELAWARE [11- 1:2
                                                                47:24, 48:3, 48:6,       damages [141 - 6:22,
            considered [11 - 49:8     59:20, 60:3, 60:12,                                                           Delaware [11 - 1:11
                                                                48:10, 48:15, 48:25,      6:23,7:7, 22:24,
            consistency [11- 25:1     60:14, 60:19, 60:23,                                                          delay [31 - 3:3, 3:7,
                                                                49:15, 49:20, 49:24,      23:1,23:3, 62:8,
                                      61:7, 61:21' 62:2,                                                             3:10
            consistent[3J- 24:16,                               50:13, 50:20, 51:1,       68:3, 70:14, 70:15,
                                      62:7                                                                          delays [11- 3:5
             25:4,65:2                                          51:5, 51:10,52:3,         70:21, 71:10,71:17
                                     costs [21- 7:2, 7:19                                                           deleted [11 - 11 :25
            constitute [11 - 9:5                                52:9, 52:15, 52:23,      Dan[1J- 2:4
                                     Counsel [21 - 1:20,                                                            demand [11- 60:25
            construction [41 -                                  53:2, 53:24, 54:11'      DANIEL[1J-1:17
                                      1:24                                                                          denied [21 - 55:4, 55:7
             23:4, 52:20, 53:6,                                 54:17, 55:4,55:11,       data[BJ-11:19, 11:20,
             74:5                    counsel [261 - 6:10,                                                           depose [11 - 34:17
                                                                55:19, 56:13, 56:20,      11:22, 11 :24, 12:1'
            construed [11 - 53:5      8:21' 9:3, 9:4, 9:8,                                                          deposed [51 - 6:25,
                                                                57:5, 57:9, 57:13,        12:16, 16:16
            consummation [11 -        9:13, 23:17, 25:13,                                                            56:2, 56:6, 58:7,
                                                                57:16, 57:21,57:25,      date [291 - 3:3, 3:25,
             31:18                    25:18,25:21,36:18,        58:15, 59:18, 60:16,                                 75:17
                                                                                          4:9,4:10,4:11,4:12,       deposition [231- 3:14,
            contact [21 - 15:3,       36:21' 39:2, 45:23,

23 of 32 sheets                                                    Page 3 to 3 of 12                                            12/04/2008 03:00:01 PM
           Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 101 of 113 PageID #:
                                               3962                                       4


            4:2, 4:14, 4:16, 4:23,   discovery [271 - 2:14,     64:9, 69:11' 69:15,       76:15                      26:13
            5:8, 5:14, 5:22, 5:24,    3:8, 4:17, 6:9, 6:12,     70:2, 71:20, 73:4,      efforts[2J- 68:9,           event111- 76:2
             10:10, 10:13, 17:12,     6:25,7:11,7:15,           76:9, 76:19               76:17                     events 111 - 76:2
            33:6, 34:14, 35:5,        7:17, 9:10, 10:19,       done 1121-5:6, 6:18,     eighties 111 - 72:24        evidence[1J-48:13
            50:8, 51:16,56:14,        23:25, 29:14, 29:17,      9:4, 14:16, 14:18,      eithen121- 7:4, 19:2,       exactly [31 - 20:25,
            71:9,71:12,75:1,          32:8,41:4,41:7,           17:9,41:13,43:11,         22:3, 23:1, 26:9,          33:19,45:4
            76:5                      41:11,43:23,46:15,        53:8, 57:19, 75:17        39:9, 44:20, 49:24,       examination 121 -
           depositions [91 - 3:23,    68:11,68:14,68:17,       dotted 111 - 72:14         52:1' 52:19, 54:6          33:7,66:8
            6:3, 10:3, 22:14,         69:4, 69:7, 69:9,        double 121 - 26:10,      elected [1)-12:8            example [61 - 19:3,
            34:11,35:15, 68:7,        77:1                      61:4                    electrochemical [31 -        19:9, 29:2, 38:4,
            68:11,76:9               discrete 111 - 33:5       double-checking 111 -      17:15, 68:5, 74:9          47:8, 51:21
           described 121-49:16,      discrimination 111 -       26:10                   electronic 121 - 7:3,       examples 121 - 3:11,
            50:3                      58:17                    doubt(2J-17:24, 49:9       7:4                        11:21
           description [31 -         dis cuss (31 - 23: 11 ,   down (12]-18:4,          Elementary111- 58:9         except111- 41:11
            30:24, 44:17, 44:19       40:5,60:2                 24:10, 37:2, 39:9,      eliminate [3) - 7:15,       Except111- 45:11
           descriptions [31 -        discussed (41 - 50:24,     39:15,39:24,40:21,        38:2, 38:11               exchange [61 - 19:17,
            44:9, 44:12, 45:8         62:5,71:18,75:4           42:23, 54:1' 54:7,      ELLIS 111 - 1:23             22:6, 23:5, 28:21'
           designated 121 -          discusses 111 - 26:8       63:17, 78:7             Ellis 111 - 2:9              44:4,49:4
            36:23, 37:12             discussing 121-           Dr[14J- 7:25, 8:4,       elsewhere 111-6:18          exchanged 111 - 29:18
           designation 111-           23:24, 55:17              10:4, 10:10, 17:5,      employed 121-76:12,         exclude 111 - 65:4
            74:24                    discussion [41 -           19:20, 19:21, 31:7,       76:13                     execute111- 57:17
           desire 111- 3:2            18:19, 37:19, 44:14,      31:23,33:13,33:16,      employee 111- 20:2          exist111- 52:5
           Despite 111 - 4:1          50:19                     33:19, 43:4, 67:15      employment 111 - 65:7       existing 111-28:8
           determine [51 - 7:2,      discussions !41 -         drafts 121- 9:10, 29:1   end [101- 4:5, 4:6, 4:8,    exists [31 - 28: 11 ,
            7:8, 13:6, 49:13,         32:23,33:14,44:21,       drawn 111-72:14            4:10, 4:12, 4:15,          28:14, 29:1
            65:22                     50:10                    drive[1]-41:8              7:10, 10:2, 26:6,         expand 111 - 49:4
           determined 111-27:19      dispute [31 - 19:4,       drove 111 - 54:3           39:5                      expect111- 18:2
           developing 111 - 32:6      71:18,76:25              drug 111 - 34:3          engaging 111 - 32:7         expensive 121- 59:12,
           development [31 -         disputes !41- 2:14,       Drutchas [8]- 2:5,       enter 121 - 78: 1, 78: 12    61:17
            7:19, 32:6, 34:3          2:17, 23:25, 24:5         2:22,8:11, 15:7,        entered 121 - 25:20,        experiment[1J-17:9
           device 121- 61:16         distraction 111-60:13      17:3, 33:18, 62:19,       62:17                     experimental 111-
           diagnostic 121- 72:21,    DISTRICT 121 - 1:1, 1:2    71:24                   entire[3J-14:6,              16:16
            72:23                    district[3J - 30:23,      DRUTCHAS (291 -            72:15, 76:17              expert (241 - 7:20, 8:1,
           Diagnostic 121 - 76:12,    41:19,65:1                1:18,8:14,9:15,         entities [3J - 76:13,        8:4, 10:7, 10:11,
            76:16                    disturbs 111 - 53:6        9:22, 10:16, 12:19,       76:16                      19:15,31:9,31:18,
           diagnostics 121 -         diverted 111 - 60:6        13:20, 13:25, 14:3,     entitled [1o]- 8:24,         31:19,33:12,33:13,
            67:18, 73:9              division [31 - 13:2,       14:7, 14:12, 14:15,       12:13, 17:21, 29:13,       63:12, 63:22, 64:19,
           Diagnostics [31 -          72:18, 72:21              14:21, 15:1, 16:13,       46:14, 48:20, 64:18,       64:20, 64:25, 65:13,
            35:10, 76:9, 76:18       docket 111- 77:4           17:22, 18:16, 19:13,      67:6,71:19, 73:6           65:15, 66:6, 66:8,
           difference [1]-74:12      document 1121- 8:24,       60:20, 60:25, 62:21'    equally 121 - 63:2, 63:7     66:10, 66:18, 67:8,
           differences 111 - 42:4     15:20, 29:13, 29:14,      64:13, 65:19, 66:2,     equipment 111 - 60:21        68:1
           different [BJ- 3:4,        39:22, 39:23, 43:13,      66:16,67:1,70:1,        ESQ[B]-1:16, 1:17,          experts 121 - 8:1,
            11:24, 16:20, 16:22,      44:17, 45:7, 45:23,       72:3, 75:11               1:18, 1:21, 1:21,          26:17
            37:19, 48:15, 64:25,      48:16, 53:19             due 121- 7:20, 10:9        1:22, 1:22, 1:23          explain 121 - 36:23,
            65:10                    documentary 111-          during [51 - 6:3, 9:5,   essential 111-62:18          54:7
           difficult 121 - 20:23,     48:22                     17:13,71:18,75:19       essentially (91- 22:3,      explicitly 111- 65:25
            52:9                     documents [481 -                                     25:21' 25:25, 26:2,       exposed 111 - 56:24
           direct (7] - 12:23,        6:11, 6:14, 6:16,                   E               26:4, 28:20, 49:2,        expressed 111 - 67:4
            39:25, 56:1, 56:3,        6:19,6:22,7:1,7:13,                                 51:1,77:8                 extended 111-37:19
            56:10,56:11,62:6          8:16, 8:17, 14:18,                                establish 111- 16:7         extension 111- 35:2
                                                               early (61 - 3:23, 5:4,
           directed 111-6:14          28:25, 30:10, 30:11'                              established 111-            extent[7J-13:10,
                                                                25:15, 33:14, 33:15,
           direction 111-39:10        31:1,31:2, 31:19,                                   76:14                      16:13, 32:14, 43:22,
                                                                72:24
           directly [31 - 17:2,       35:10, 43:15, 43:17,                              establishing 111 -           46:10,71:4, 75:11
                                                               easily121- 29:24, 47:3
            17:18, 39:25              43:18, 43:20, 43:22,                                19:16                     extra 111 - 59:23
                                                               ECL 111- 33:1
           disagreement [51-          43:24, 44:2, 44:6,                                estate111- 60:17
                                                               educated 111- 75:13
                                      44:9,45:21, 46:15,
            36:20, 37:5, 55:24,
                                      48:21,49:10,49:11,       education 111 - 42:7
                                                                                        et121- 9:7, 23:4                         F
            68:4, 68:20                                                                 European 121 - 3:23,
                                      49:16, 49:25, 50:6,      effect121- 54:14, 56:7
           disclosed 121 - 53:20                                                          14:17
                                      50:8, 51:14, 51:25,      efficient[1J- 16:9                                   facilities 111 - 21 : 13
           discovering [31- 46:7,                                                       Europeans 111 - 3:20
                                      62:24, 62:25, 63:1'      effort[3J- 3:5, 47:12,                               fact[13J- 3:13, 3:15,
            46:11                                                                       Evans 121 - 25:23,

12/04/2008 03:00:01 PM                                            Page 4 to 4 of 12                                                            24 of 32 sheets
            Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 102 of 113 PageID #:
                                                3963                                       5



               10:2, 14:9, 19:20,       finishing [11- 21:19                                  grant [11 - 44:24           Herrmann [21- 36:19,
                                                                               G
              22:5, 49:9, 49:13,        Finnegan [11- 25:19                                   Grant [1J - 2:4              37:13
              65:23, 65:24, 67:6,       firm [41- 2:10, 12:7,                                 granted [71- 43:7,          HERRMANN [51 -
              73:10, 74:25                25:18, 26:13               gained [11 - 32:23        45:2, 45:9, 45:14,          1:16, 2:3, 2:15, 21:9,
            facts [21- 16:7, 18:5       First[3J-15:3, 29:19,        game [21- 58:10,          62:5, 67:3, 67:4            24:23
            Facts [11 - 11 :25            43:3                        58:11                   GRANTLAND [11 -             Herrmann's [21-
            factual [1)-18:7            first [261 - 2:24, 11 :5,    gather[1J- 31:11          1:18                        69:15, 69:23
            fail [11 - 33:7               11:15, 12:12, 12:14,       Gear[2J-35:11, 76:20     Graylyn [11 - 58:9          Hershey [11- 41:18
            Fair[1J- 48:14                12:17, 12:20, 14:11,       Gebhard [61- 22:15,      great[3J- 21:12, 33:7,      highway [11- 61:4
            fair[3J- 10:13, 29:6,         14:14, 15:6, 36:16,         74:24, 75:8, 75:14,      42:10                      Hill [61- 3:16, 3:18,
              61:13                       39:16, 41:25,42:8,          75:17, 75:19            guess [9J- 8:15,             4:13, 4:24, 5:6, 10:4
            fairly [31 - 18:18, 20:5,     42:14, 43:3, 43:17,        gee [11- 5:10             43:17, 44:13, 56:16,       Hill's [21 - 4:2, 10:10
              68:7                        45:20, 47:10, 47:11'       general [11 - 58:1        64:5, 67:6, 69:8,          hinder[1J- 3:8
            faith [11 - 54:6              53:21, 54:8, 55:12,        generally [21 - 72:5,     71:13, 76:3                hire [11 - 64:23
            fall [2J- 4:7, 49:16          61:25,63:12, 73:21          77:5                    guidance [21 - 55:11,       history[1J- 3:17
            falls[3J-50:13, 72:17,      five[3J-17:16, 68:21,        generic [11 - 62:16       56:17                      HLR [21 - 62:22, 62:24
              72:20                       69:19                      Georgia [11 - 73:18      guidelines [11 - 61:15      HLR's [11- 57:14
            familiar[1J- 18:14          Five [11 - 60:14             Georgia-Pacific [11 -    guiding [1J- 9:19           HOFFMAN [11- 1:4
            family[1J- 4:18             flat[1J- 5:13                 73:18                   guinea [1)- 42:11           Hoffman [31 - 43:25,
            far[5J- 30:9, 38:17,        flat-out[1J- 5:13            Giacco [21 - 58:6,       guy [1J- 58:13               76:10, 76:15
              44:5,51:21' 64:14         flaVOr[1)- 42:15              58:15                                               Hoffman-La [21 -
            FARNAN[1]-1:14              flurry[1J- 4:16              given [121 - 5:3, 6:6,              H                 43:25, 76:15
            Farnan's [11 - 43:8         focused [3J - 32:9,           12:16,46:17,48:11,                                  HOFFMAN-LA [11 -
            fast [11- 21:7                47:11,47:12                 65:8, 67:21,68:15,                                   1:4
                                                                      71:4, 72:5, 75:1        Hague[1J-14:16
            faster [11 - 40:24          folks [8J- 20:16,                                                               . Hoffman-LaRoche [11
                                          21:12,24:1,39:11,          glad [11 - 11:11         half[7J- 6:24, 12:14,
            fastest[1J- 40:20                                                                                              -76:10
                                          42:18, 56:22, 59:3,        goods [2J- 62:3, 62:7     15:6, 20:23, 21:4,
            fault [11- 3:7                                                                                                hold [21 - 22:16, 30: 13
                                          59:21                      Goolcasian [5J -          42:19, 59:13
            favorable [3J - 29:20,                                                                                        Hamberg [11- 76:11
     )        59:14, 59:15              foiiOW[3]- 25:6, 25:7,
                                          37:2
                                                                      33:12, 63:13, 63:17,
                                                                      64:3, 64:19
                                                                                              half-hour [21 - 21 :4,
                                                                                               42:19
                                                                                                                          home[1J-41:8
                                                                                                                          honestly [11 - 58:3
 ···'"      February [41 - 11:16,
                                        followup [11 - 32:2          Goolcasian's [11 -       hand [11 - 11:12
               17:7, 35:16, 36:8                                                                                          Honor [751 - 2:3, 2:4,
                                        F0R[1J-1:2                    64:14                   handle [11 - 33:8
            Federal [51- 41:9,                                                                                             2:6, 2:8, 2:15, 2:23,
                                        foreclosed [1J - 32:20       Gore [11- 51:11          handling [51 - 59:20,
              65:20, 65:24, 66:20,                                                                                         3:17,8:11,8:14,
                                                                     GRAHAM[60J-1:21,          60:4, 60:12, 60:15,
              66:22                     foregone [11 - 57:23                                                               9:24, 10:15, 10:17,
                                                                      22:1, 24:6, 24:12,       61:10
            fee [11 - 59:20             form [3J- 7:3, 7:5                                                                 12:11, 12:20, 15:2,
                                                                      24:19, 25:11' 26:23,    hands [41- 13:19,
            few[2J-3:11, 6:18           format[1J-12:23                                                                    17:1, 19:18,21:3,
                                                                      27:3, 27:13, 27:16,      13:21' 15:5, 56:1
            figure [1J- 65:5            former[1J - 65:7                                                                   21:10,22:1,22:21,
                                                                      27:21' 27:24, 28:9,     hands-on [1)- 56:1
            Figure[3J-11:19,            formerly[1J-76:16                                                                  24:24,29:7,31:11,
                                                                      28:13, 28:17, 28:25,    happy [21 - 42:11, 78:7
               12:1, 17:9               forth[3J-16:10, 47:3,                                                              33:21' 35:4, 35:20,
                                                                      29:17, 30:19,31:6,      hard [6J- 3:5, 12:10,        36:9, 36:17, 37:25,
            figures [11 - 11 :21          50:12
                                                                      31:21, 33:11,33:25,      17:16, 20:2, 58:2,          38:12, 40:2, 40:20,
            Figures [11 - 11 :22        forward [41 - 37:23,
                                                                      34:10, 34:18, 35:4,      61:25                       42:21' 43:2, 43:21'
            file [21 - 45:24, 57:16       42:2, 77:10, 78:11
                                                                      35:20, 36:3, 36:9,      hate [11 - 55:23             44:7, 44:17, 46:13,
            filed[7J-11:15, 25:17,      fought[1J- 58:2
                                                                      40:2, 40:7, 40:16,      Hayes [11- 65:20             46:23, 47:23, 48:2,
              25:23, 26:24, 28:19,      four[2J-12:21, 24:2
                                                                      43:8, 43:21' 44:11'     head [11 - 58:19             49:3, 49:5, 49:22,
              29:7,54:23                framed [11- 23:16
                                                                      44:20, 45:3,45:11,      hear[4J- 24:11,              50:7,51:19,52:11,
            filing [11 - 43:20          free [11- 55:20
                                                                      47:23, 49:2, 49:19,      37:11' 64:5, 67:23          52:20, 53:14, 55:1'
            filled [11 - 4:19           frequently [11 - 6:5
                                                                      49:21, 50:18, 50:22,    hearing [21- 20:16,          55:8, 55:16, 55:21,
            final [11 - 76:8            Friday[11J- 3:13,
                                                                      51:3, 51:19,52:8,        77:7                        56:16, 57:20, 59:8,
            Finally[2J- 5:13, 8:25        12:5, 17:4, 35:21,
                                                                      52:10, 52:25, 53:3,     help [3J- 25:10, 57:6,       61:14,62:14,63:11,
            financial [6J - 71:20,        36:2, 36:4, 36:11,
                                                                      55:1, 55:8, 55:14,       61:5                        63:16, 64:5, 64:13,
              72:4, 73:5, 73:8,           36:13, 36:14, 49:19,
                                                                      68:25, 70:10, 70:19,    helpful [9J - 65:3,          65:19, 66:17, 67:3,
              73:11' 73:15                69:14
                                                                      71:3, 73:23,74:2,        65:10, 66:6, 66:10,         67:15,68:25, 70:8,
            Fine [1J- 8:10              front[3J- 42:9, 47:15,
                                                                      76:7, 77:14              66:11,66:15,66:17,          70:11,71:16,72:19,
            fine [3J- 41:14, 56:15,       66:2
                                                                     Graham [8J - 2:9,         67:4,77:12                  75:10, 75:11' 76:23
              74:19                     full [3J - 5:2, 33:5, 60:4
                                                                      11 :2, 25:9, 37:10,     helpfulness [1J - 66:5      Honor's [21- 23:14,
            finger[1J- 53:15            fully [41 - 37:22, 43:3,
                                                                      48:25, 51:16, 70:9,     helps [3J - 11:12,           31:8
            finger-pointing [11 -         62:21' 65:23
                                                                      75:12                    25: 11, 70:25             HONORABLE [11 -
              53:15                     future[2J- 51:11,
                                                                     Graham's[1J-19:19        Henderson [11- 25:19         1:14
            finish [11 - 40:12            53:24
                                                                     grandson [11 - 58:9      Hercules [11 - 58:5         hope [21 - 59:1, 72:1


25 of 32 sheets                                                         Page 5 to 5 of 12                                             12/04/2008 03:00:01 PM
           Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 103 of 113 PageID #:
                                               3964                                       6


           hopeful 111- 35:9           32:17                    interaction 111-76:14      issues [371- 2:21,           35:19, 39:12, 39:13,
           Hopefully 121 - 9:18,     IN121 -1:1, 1:2            interest 111 - 7:23          6:13, 6:20, 9:2, 9:16,     41:19,42:17
            21:23                    inadequate 121 - 44:9,     interested (31 - 47:6,       11:1, 11:2, 13:7,         Kevin 111 - 78:17
           hopefully 121- 69:20,       44:13                      67:23,74:7                 18:10, 18:20, 18:24,      key 121-21:17, 21:23
            75:8                     INC 111-1:7                interesting 111- 15:25       19:6, 19:10, 20:24,       kicker (51 - 60:4, 60:5,
           hour !71- 20:22, 21:4,    including 111 - 53:5       internal [31- 23:17,         22:3, 22:25, 23:4,         60:13,61:13,62:1
            22:2, 38:1, 38:3,        inconsistent 111 -           28:23, 45:21               23:6, 23:15, 30:12,       kid [1] - 54:3
            39:12, 42:19               24:14                    INTERNATIONAL111-            32:14, 32:25, 34:21'      kill [1] - 59:3
           huge 111 - 59:25          incorporated 111-            1:7                        35:2, 35:6, 36:15,        killed 111 - 59: 1
           Hulbert111- 1:18            18:19                    interpose 111 - 55:21        37:19, 38:2, 38:3,        kind [81 - 10:1, 28:2,
           Humer[5J- 34:11,          Indeed 111-56:1            interrogatories 121 -        44:7, 45:18, 52:20,        34:7, 34:24, 59:22,
            34:12, 54:24, 55:2,      indicate 111-50:15           26:18, 28:1                74:19,77:1,77:10           62:16, 74:16, 78:2
            55:18                    indicated 111- 49:3        interrupt (41 - 26:19,     item [5J- 35:16, 59:5,      Kissinger [51 - 33:13,
           hundred 1111 - 11:15,     indicating 111- 40:4         36:19, 39:1,69:1           77:3, 77:4, 77:5           33:16, 33:19, 33:22,
            12:12, 12:17, 13:17,     indicating) 111-24:17      interrupted 111 - 73:25    items 121 - 40: 1, 59: 11    67:15
            14:11, 14:14, 16:11,     indications 111 - 54:22    intimate 111- 32:22                                    knock 111 - 33:10
            16:17, 17:2, 17:19,      individuals 111- 34:14     introduced J3J - 2:4,                  J               knocking 111-31:9
            17:21, 17:24, 19:1,      indulgence 111- 39:24        32:10, 32:16                                         knowledge J5J -
            19:2, 19:8, 19:11,       information [271-          invalidity 111 - 10:8                                   31:24, 34:16, 75:23,
                                                                                            JACK 111 - 1:21
            61:12                      6:23, 7:18, 9:6, 19:3,   invention 121- 17:6,                                    75:24,76:2
                                                                                            Jack 111 - 38:15
           hundred-percent 111-        28:19, 31:25, 32:24,       73:11                                                known 111-74:10
                                                                                            JACOBS 111 - 1:22
            61:12                      33:16, 33:24, 34:1,      inventors 121- 17:6,                                   knows J3J - 3:20,
                                                                                            Jacobs 111 - 2:9
           hypothetical 141 -          34:5, 34:7, 42:9,          74:11                                                 31:12,46:20
                                                                                            Januaryr11 -11:10
            71:21,73:2,73:12           48:21' 56:10, 61 :8,     investigation 111-
                                                                                            John 111-63:13
                                       61:22,62:7,62:11,          75:16
                                                                                            join 111- 3:9
                                                                                                                                   L
                         I             63:25, 65:12, 67:13,     involver11 -74:19
                                                                                            joint111 -76:15
                                       67:20, 68:12, 73:12,     involved J5J- 13:7,
                                                                                            JOSEPH[1J-1:14             LA111 -1:4
                                       73:15, 75:8                41:10, 50:9, 56:4,
           idea J3J - 8:3, 34:25,                                                           journal 121 - 7:3
   )         41:9
                                     informed 111- 12:25
                                     infringe 111-50:16
                                                                  58:13
                                                                involvement121-
                                                                                            JRJ1J-1:14
                                                                                                                       lab J9J - 11:4, 11:5,
                                                                                                                         12:21, 13:3, 16:14,
           identified [31- 7:1,                                                             Judge [141 - 24:8,           22:18, 22:22, 38: 11'
                                     infringement1211-            56:1, 56:3
             8:19, 65:25                                                                      24:10,24:11,24:21,         69:12
                                       6:11' 22:25, 26:14,      irreconcilable 111 -
           identify111 -7:19                                                                  24:23, 25:1' 25:5,       Laboratoires 111-
                                       27:7, 28:2, 28:14,         42:3
           IGEN 111- 1:7                                                                      25:6, 25:7, 27:10,         72:9
                                       28:20, 30:20, 45:16,     irrelevant 111- 6:7
           lgen 1211-7:6, 8:16,                                                               27:22, 36:5, 39:18,      laboratory[3J- 12:24,
                                       48:24, 49:7, 49:12,      isolating 111-18:10
             9:3, 25:22, 27:4,                                                                43:8                       13:12, 13:20
                                       49:17, 50:10, 50:24,     issue 1721-7:15, 7:17,
             34:4, 36:21' 43:13,                                                            judges 121 - 24:2,         lack 111-31:18
                                       51:17, 52:19, 53:5,        7:25, 9:17, 9:21'
             43:14,43:21,44:8,                                                                24:15                    laid 111 - 58:6
                                       65:24,74:18, 75:16         10:19, 10:20, 12:19,
             59:14, 60:22, 60:25,                                                           judgment111- 29:25         large 111 - 56:23
                                     infringers 111 - 47:2        16:3, 16:8, 18:18,
             62:24, 67:19, 68:4,                                                            July[12J- 5:14, 5:23,      LaRoche 111 - 76:10
                                     insisted 111 - 4:24          19:19, 19:25,20:4,
             73:4                                                                             11:5, 11:6, 11:14,       last[13J- 3:12, 6:8,
                                     inspect 111 - 22:19          22:7, 22:8, 22:13,
           lgen's [31- 3:1, 44:22,                                                            11:17, 12:3, 13:17,        6:12,9:3, 11:3, 12:5,
                                     inspection 111-69:18         22:16, 22:20, 22:22,
             69:18                                                                            17:8, 59:9, 59:10          17:4, 17:7, 22:2,
                                     instance J9J - 8:20,         23:7, 23:10, 23:20,
           ignored 121-5:13,                                                                jump 111 - 24:22             39:5, 42:8, 54:3,
                                       25:14, 28:11' 32:2,        23:24, 25:12, 25:16,
             5:18                                                                         · jumped 111- 52:23            69:11
                                       41:25,42:14,53:18,         26:14, 27:13, 30:6,
           ignores 111 - 3:17                                                               jumping 111-37:18          late 111 - 4:2
                                       66:19, 75:15               30:11,31:7,31:23,
           Illinois 111- 1:19                                                               June 121 - 4:2, 10:6       latest[3J- 18:15,
                                     instances 111 - 11 :23       32:3, 32:8, 33:5,
           illuminated 111 - 45:18                                33:12, 33:15, 33:20,      juries 111 - 66:11           18:17, 39:6
                                     instructed 121- 51 :9,
           immediately 111 - 26:8                                 34:10, 35:8, 37:5,        jury J8J - 46:25, 47:1,    law[3J- 19:24, 63:22,
                                       57:24
           impeach 111-48:12                                      38:13, 39:8, 39:21,         47:4, 47:15, 47:19,        64:2
                                     instructions 111 - 6:6
           impeachment 111 -                                      43:19, 43:25, 44:11'        47:22, 63:20, 65:4       law/expert/et 111 -
                                     instrument 121 - 33: 1,
             48:8, 48:17, 50:4,                                   45:10, 46:5, 46:8,        justified 111 - 65:23        65:1
                                       33:2
             50:13, 51:14, 51:16,                                 46:12, 47:24, 48:12,      justify111- 3:7            lawsuitJ8J -16:8,
                                     instrumentation 111-
             66:8                                                 48:17, 48:24, 49:14,                                   25:17, 26:4, 27:5,
                                       32:5
           important 141 - 6:23,
                                     instruments [51 -            50:4, 50:18, 54:25,                  K                 28:15, 28:19, 28:20,
              11:17,12:16,31:11                                   56:18,62:18,63:11,                                     29:7
                                       34:2, 57:15, 59:6,
           impression 111 - 36:25                                 63:17, 64:15, 68:6,                                  lawsuits 111 - 28:9
                                       59:12                                               KAREN 111 - 1:22
           impressions 111- 9:7                                   70:5, 75:5, 75:10,                                   lawyer[3J- 29:7, 47:7,
                                     intend 121-6:19,                                      Karen 111 - 2:9
           improper[1J- 6:7                                       76:3, 76:20, 76:22,                                    63:17
                                       47:19                                               keep J7J - 24:5, 33:6,
           improver21- 32:15,                                     78:11                                                Lawyers 111 - 21:14
                                     intentional 111 - 35:22

12/04/2008 03:00:01 PM                                             Page 6 to 6 of 12                                                              26 of 32 sheets
            Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 104 of 113 PageID #:
                                                3965                                       7



             lawyers [10J- 21:15,         44:22, 45:5, 49:9,      McKelvie [11 - 36:5      moment[1J- 24:13           44:16, 45:15, 46:9,
   )/
               21:19, 21:20, 23:24,       49:12, 49:15, 49:17,    McKelvie's [11 - 25:6    money [21 - 60: 18,        46:13, 46:23, 47:3,
               24:4, 28:23,41:3,          50:1' 52:1' 52:4,       mean [21- 26:19,          61:5                      47:6, 47:20, 48:1'
               55:22, 58:24, 66:12        53:11                    73:11                   Montandon [11- 76:10       48:4, 48:9, 48:14,
             laying [11- 58:16          logged [6J- 27:11,        meaning [21- 74:9,       month [3J - 3:20, 6:24,    48:20, 49:22, 50:7,
             least [10J- 3:4, 6:5,        28:16, 29:23, 30:14,     74:13                    11:14                     51:7,52:12,52:17,
               10:13, 34:4, 53:18,        43:21' 52:22            meaningful [11- 73:19    months [61 - 3:2,          53:14, 54:10, 54:16,
               69:14,69:18,69:21,       logging [61 - 26:23,      means [21 - 5:1, 10:8     12:25, 14:22, 15:3,       54:19, 55:21' 56:16,
               70:5, 71:24                27:13,28:18,28:21,      meant[2J- 77:5,           17:16,71:19               57:4,57:7,57:11,
             leave [3J- 40:14, 43:1,      30:8,49:6                77:21                   moot[3J- 22:16, 49:3,      57:14, 57:18, 57:23,
               52:21                    logic [1J - 48:7          meantime [11- 68:17       75:4                      58:12, 59:4, 59:8,
             leaves [11- 17:7           logs [41 - 22:6, 30:23,   meeting [21 - 23:24,     mooted [11- 75:9           60:14, 60:20, 60:25,
             leaving [1J- 74:16           43:13, 43:14             41:17                   moots [11 - 22:7           61:7,61:14, 61:20,
             left [3J- 38:21, 39:4,     London [21 - 4:22, 5:5    meetings [31 - 41 :6,    morning [121- 2:2,         62:2, 62:6, 62:11'
               49:5                     look [91- 13:6, 20:7,      41:7, 58:21              2:3,2:6,2:11,9:24,        62:14,62:21, 63:7,
             legal [21- 42:7, 66:7        30:15, 30:25, 50:6,     Meier[5J- 34:11,          20:14, 21:25, 22:1,       63:11' 63:16,63:23,
             length [11 - 75:18           51:14, 53:24, 70:4,      34:12, 54:24, 55:2,      23:8, 54:2, 58:8,         64:12,64:13,65:14,
             Leon [11- 3:16               73:17                    55:18                    64:6                      65:19, 66:2, 66:16,
             less [21- 9:16, 61:1       looked [11 - 15:6                                  Morris [11 - 1:23          67:1, 67:3, 67:14,
                                                                  memo [11 - 45:23
                                        looking [31 - 48:10,                               Mosel [11- 24:8            68:3, 68:24, 69:5,
             letter[14J- 2:13, 3:12,                              memos [11 - 46:4
               8:15, 10:14, 10:24,        51:11,73:6                                       Mosei-Micron [11 -         69:8, 69:25, 70:1'
                                                                  mental [11 - 9:7
                                        lose [2J- 35:17, 60:7                               24:8                      70:2, 70:7, 70:22,
               11:3, 18:15, 18:17,                                mention [1)- 23:8
                                        lost[1J- 14:9                                                                 71:16,72:3, 72:7,
               29:8, 39:6, 46:2,                                  mentioned [21 - 70:11,   Most [11 - 7:22
                                        LOUDEN [11 - 1:22                                                             72:15, 72:19, 73:22,
               59:10, 68:19, 77:25                                 74:23                   most [51 - 6:23, 58:20,
                                                                                                                      75:11' 77:20, 78:7,
             letters [3J- 2:12, 18:9,   Louden [2J- 2:9,          met [11 - 22:2            59:15,66:11,77:5
                                                                                                                      78:13
               34:23                      40:12                   Microcomputer[1J-        mostly [1J - 65:3
                                                                                                                     MS [59J- 22:1, 24:6,
             letting [11- 34:21         Lounge [11 - 21:14         65:21                   motion [15J- 8:15,
                                                                                                                      24:12,24:19,25:11,
             liable [11- 60:8           lounge [11- 21:20         microfiche [15J-          33:3, 43:12, 44:16,
                                                                                                                      26:23, 27:3, 27:13,
   )         liars [1)- 48:12
             licensor [11- 71:21
                                        LTD[1]-1:4
                                        Luckily [11 - 73:19
                                                                   12:11' 12:12, 12:22,
                                                                   12:24, 13:3, 13:5,
                                                                                            44:24, 45:1' 45:6,
                                                                                            45:9,45:13, 51:7,
                                                                                                                      27:16, 27:21' 27:24,
                                                                                                                      28:9, 28:13, 28:17,
             light[2]- 9:19,41:18       lunch[1J- 20:14            13:7, 13:18, 14:4,       54:22, 57:14, 59:5,
                                                                                                                      28:25, 29:17, 30:19,
             likely [11 - 22:10                                    15:8, 16:11, 16:18,      64:17
                                                                                                                      31:6, 31:21' 33:11'
             Likewise [11 - 7: 10                  M               17:2, 69:12             motions [21- 43:3,
                                                                                                                      33:25, 34:10, 34:18,
             limine[2J- 33:4, 64:17                               microfiched [3J -         54:20
                                                                                                                      35:4, 35:20, 36:3,
             limit[1J- 74:17                                       13:22, 13:23, 14:4      move[7] -10:10,
                                        magnet[4J- 32:10,                                                             36:9, 40:2, 40:7,
             limited [11- 65:5                                    Micron [11 - 24:8         15:19, 30:15,43:1,
                                         32:15, 32:16, 32:18                                                          40:16,43:8, 43:21,
             line [31 - 25:10, 55:6,                              Migausky [11 - 6:25       50:2, 54:16, 73:18
                                        magnetic [11- 32:19                                                           44:11' 44:20, 45:3,
               72:14                                              might[10J- 19:7,         moving (3J- 10:11,
                                        mail [11 - 77:22                                                              45:11' 47:23, 49:2,
             lines [11- 3:4                                        26:16, 30:5, 49:4,       41:20, 42:17
                                        Manbeck [11 - 65:6                                                            49:19,49:21,50:18,
             list [41 - 50:5, 52:12,                               50:18, 57:9, 57:11,     MR[140J- 2:3, 2:6,
                                        mandamus [21 - 57:9,                                                          50:22,51:3,51:19,
               59:13,61:22                                         68:25, 72:4, 75:8        2:8, 2:15, 2:20, 7:25,
                                         57:13                                                                        52:8, 52:10, 52:25,
             listing [1J - 50:3                                   mind [41- 47:14,          8:5, 8:10, 8:14, 9:15,
                                        March [2J - 3:22, 11 :8                                                       53:3, 55:1' 55:8,
             litigant [11- 56:21                                   53:22, 64:3, 64:4        9:22, 9:24, 10:14,
                                                                                                                      55:14, 68:25, 70:10,
                                        mark [11 - 45:2           minimal [11- 66:6         10:16, 10:21, 10:23,
             litigating [11 - 16:6                                                                                    70:19,71:3, 73:23,
                                        markets [11- 20:1         minute [11 - 68:21        12:19, 13:20, 13:25,
             litigation [131 - 9:4,                                                                                   74:2, 76:7, 77:14
                                        MARY[1J-1:21              minutes [51- 21:2,        14:3, 14:7, 14:12,
               9:5, 9:8, 9:13, 13:8,                                                                                 must[4J-17:10,
                                        Mary[2]-2:9, 20:12         36:18, 39:12, 39:24,     14:15, 14:21, 14:22,
               25:20, 25:21' 26:5,                                                                                    35:25, 36:20, 53:15
                                        MARYELLEN [11 -            42:19                    15:1, 15:2, 15:11,
               28:4, 29:13, 29:15,                                                                                   mutual [41- 23:5,
                                         1:22                     misplaced [11- 14:9       15:14, 15:23, 16:13,
               57:3,64:23                                                                                             38:17,38:20,74:16
                                        Maryellen [11- 2:10       misread [11- 36:1         16:17, 16:21, 16:25,
             litigators [11 - 66:5                                                                                   mutually[2J-74:18,
                                        masten21 - 42:4,          misrepresented [11 -      17:1' 17:20, 17:22,
             living [11- 51:12                                                                                        74:19
                                         42:17                     11:25                    18:16, 19:13, 19:18,
             LLP[1J-1:16
                                        masters [11 - 41 :22      miss [1J- 24:21           20:11,20:19, 21:3,
             locate[2J -15:12,                                                                                                 N
                                        material [3J- 26:12,                                21:7,21:9,24:18,
               15:14                                              misses [11- 58:10
                                         28:5,28:7                                          24:23, 29:6, 29:11'
             log [2BJ - 22:9, 26:22,                              misstated [11- 75:12
  _)           26:25, 27:3, 27:4,
               28:18, 28:19, 30:4,
                                        matter[3J- 6:20, 14:7,
                                         41:5
                                                                  misunderstanding [21
                                                                   - 29:22, 40:11
                                                                                            30:7, 30:10, 36:4,
                                                                                            36:12, 36:17, 37:8,
                                                                                                                     nail [11 - 18:4
                                                                                                                     name [3J- 21:20, 65:7,
                                        Maurer[1J- 78:17                                    37:11,37:25,38:13,        73:1
               30:17, 30:20, 30:22,                               misunderstood [11 -
                                        McCauley [11 - 1:16                                 39:1' 40:20, 42:11'      named [2)-17:6,
               30:23, 30:25, 43:24,                                64:11
                                        McDonnell [1J - 1:18                                42:21' 43:11' 44:7,       63:13
               44:2, 44:8, 44:14,                                 modify[1J- 40:22

27 of 32 sheets                                                      Page 7 to 7 of 12                                           12/04/2008 03:00:01 PM
           Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 105 of 113 PageID #:
                                               3966                                       8


           narroW[4J- 35:10,          16:24, 19:2, 47:25        8:19, 8:23, 11:9,        original [2]-12:24,       party [3J- 14:11,
            63:17, 69:19, 78:7       notice [41- 77:9,          11 :23, 14:8, 17:5,       13:20                     68:16, 69:8
           nature[1J-7:19             77:15, 77:21, 78:4        17:9, 17:15, 17:25,      originally [11 - 16:23    party's [2]-13:19,
           nearly [11- 61:4          noticed [21 - 5:22,        21:13,21:19,21:20,       originals [1]- 14:15        13:21
           necessarily [31 -          35:24                     23:6, 23:16, 23:24,      otherwise [21 - 48:22,    past[5J- 3:2, 3:13,
            45:22, 46:23, 66:17      notices [31- 4:16, 5:7,    24:4, 24:14, 25:18,       52:6                      35:21,51:10,51:12
           need [141- 7:15,           5:10                      33:20, 34:20, 35:8,      Otherwise [11 - 15:24     patent[25J-11:14,
            23:14, 29:5, 33:18,      November[9J- 4:12,         35:15, 37:23, 38:18,     ought[7J-10:13,             11:19, 11 :22, 11 :24,
            34:5, 34:8, 37:5,         5:4, 7:21' 10:3, 10:5,    41:7,42:23,43:4,          20:24, 33:23, 50:5,        13:8, 13:10, 13:13,
            44:12,51:7,53:13,         49:21, 50:2,68:19,        43:11, 51:20, 53:18,      59:21, 61:11,72:2          16:15, 16:24, 19:10,
            54:12, 63:24, 68:14       69:5                      53:20, 54:8, 55:22,      outcome [11- 37:24          19:11,35:11,41:19,
           needed [21 - 4:6,         novo [11- 66:24            60:21, 61:16, 62:22,     outrageous [11-            44:18, 44:19, 52:19,
            36:13                    number[6J- 15:16,          62:23, 63:12, 67:15,      77:24                     63:12, 63:17, 63:24,
           neglect [11- 35:8          22:3, 61:18,61:19,        69:19,71:16,71:25        outset [11 - 62:17         65:1,66:13, 70:3,
           negotiation [31 -          61:21, 77:5              One [81 - 3:4, 5:10,      outside [11- 21:23         72:17, 76:17, 76:19
            71:21,73:3,73:13         numbered [21- 11:8,        11:2, 11:7,22:5,         overlap [11- 34:24        Patent [11 - 63:22
           nervous [11- 52:24         11:9                      53:19, 64:15, 65:17      overriding [11 - 2:24     patented [11- 73:11
           never [81 - 3:6, 5:12,    numbers [41 - 60:9,       one-sided [11 - 38:18     own[1]-7:7                patentee [11 - 72:7
            25:19,28:16, 53:21,       60:17, 60:20, 61:25      ones [21 - 20:25, 31 :2                             pay [81· 59:7, 59:21,
            58:10, 59:8                                        ongoing [11 - 72:23                  p               60:3, 60:4, 60:5,
           new[6]-4:16, 5:16,                   0              ons [11 - 60:1                                       60:12
            9:20, 21:13,42:7,                                  opening [31 - 10:1,                                 paying [11- 61:4
            42:9                                                10:7, 77:7               p.m [11- 78:15            pending [11 - 76:25
                                     object[4J- 50:17,         operate [11 - 30:23       Pacific [11 - 73:18       people [91- 5:22,
           news [11- 44:15
                                      50:21' 50:22, 51:6       opinion [15]- 25:23,      Page [3J - 11 : 12,        55:25, 56:1' 58:6,
           next[13J-11:11, 31:7,
                                     objected [21 - 8:2,        26:7, 26:8, 47:13,        12:12, 69:16              58:16, 58:25, 59:14,
            45:15, 47:24, 54:20,
                                      51:8                      47:17, 48:18, 50:12,     page [11 - 62:15           75:18, 76:1
            58:11,59:5,62:15,
                                     obligated [11 - 5:17       51:23, 53:4, 65:15,      pages [24]- 11:16,        percent [21 - 60:14,
            63:11' 67:15, 68:3,
                                     obligation [2]-14:24,      65:17, 65:18, 66:5,       12:5, 12:13, 12:17,       61:12
            71:13,77:12
                                      50:2                      66:7,66:9                 12:24, 13:7, 13:12,      performance [31 -
           nice [11- 21:22
                                     obtain [21- 14:17,        opinions [261- 6:10,       13:17, 14:11,14:14,       32:3,32:11,32:22
           Nichols [11 - 1:23
                                      60:25                     8:21' 9:2, 9:3, 9:13,     16:11, 16:14, 16:17,     performed [11 - 32:5
           nineties [21- 25:15,
                                     obtained [2]-13:4          22:9,22:11,23:18,         17:2, 17:19, 17:21,      perhaps [21 - 40:21,
            72:24
                                     obtaining [21- 8:18,       25:14, 25:16, 25:17,      17:24, 19:1, 19:2,        68:9
           nobody [11 - 59:1
                                      57:15                     25:24, 26:3, 26:25,       19:8, 19:11,22:20,       period [9]- 11:8,
           Nobody [11 - 18:11
                                     obviously [21 - 26:9,      27:2, 27:6, 27:25,        64:8,69:20                 11:13, 11:16,17:10,
           non [1]-7:9
                                      28:15                     28:6, 28:9, 46:11'       paid [21 - 32:24, 59:23     17:11, 17:13,32:1,
           non-U.S [11- 7:9
                                     Obviously [11- 8:7         46:17, 47:19, 52:13,     panel [1]- 66:1            65:8, 75:19
           None [11 - 44:18
                                     OCCUr[1]- 41:15            52:15, 66:13             paper[1J- 7:5             permissible [11 -
           NOREIKA[1]-1:22
                                     occurred [11 - 77:4       opportunity [21 - 2:18,   papers [14]- 2:16,         50:16
           Noreika [11 - 2:10
                                     October [71 - 1: 11 ,      21:13                     7:23, 7:24, 8:7, 8:12,   permit [11 - 68:1
           normal [11- 72:8
                                      2:12,4:10, 4:20, 6:1,    opposed [11 - 41 :4        9:1, 13:16, 18:6,        person [11- 58:13
           nortnally[1J- 62:17
                                      10:2, 33:15              order[16J- 5:17, 6:9,      18:19, 19:6,31:12,       personal [41 - 75:1,
           note [11- 35:20
                                     OF [1]-1:2                 14:17, 18:13, 36:3,       33:10, 34:19, 34:25       75:23,76:2
           notebook [131 - 11:11,
                                     offended [11- 57:10        43:5, 54:23, 62:15,      parallel [11 - 68:9       personally [11 - 59:2
            11:12,11:13, 11:23,
                                     offense [11 - 59:1         62:16, 63:2, 63:4,       parent[1J- 72:15          persuade [11- 3:9
            11 :24, 12:5, 12:11'
                                     offered [6]- 10:5,         63:15, 65:22, 77:3,      part [7] - 3:2, 6:10,     pertained [11- 30:1
            12:14, 13:15, 16:14,
                                      39:7, 59:7, 59:13,        77:7, 78:12               12:22, 19:24, 24:12,     pertains [11 - 20:4
            17:7, 17:14, 22:22
                                      60:21, 66:9              ordered [21 - 45:4,        25:19, 54:7              Peter [21 - 33:22,
           notebooks [221 - 11 :4,
                                     offering [11 - 75:20       62:10                    partaking [11- 31:24       76:11
            11:5, 11:7, 11:8,
                                     office [21 - 69:15,       orders [21 - 54:21,       partial [11- 11:7         phone [11- 68:21
            11:20, 12:3, 12:21'
                                      69:24                     62:22                    particles [11 - 32:19     pick [11- 20:21
            12:25, 13:3, 13:12,
                                     officers [3J- 41:10,      organization [11-         particular[6J- 25:3,      picks [1]- 17:9
            13:20, 13:22, 13:23,
                                      41:13,41:15               72:16                     32:9, 32:13, 32:21,      piece [21 - 57:3, 60:21
            14:4, 14:6, 15:4,
                                     offices [11 - 70:1        Organon [10J- 8:16,        33:1,66:19
            15:17, 17:5, 22:18,                                                                                    pigs [11 - 42:12
                                     often [11- 25:25           9:4, 27:4, 43:13,        particularly [31 -
            38:11,69:12                                                                                            place [31 - 24:3, 65:12,
                                     Once [11 - 34:25           43:14, 43:24, 44:8,       11:18, 12:16,20:1
           noted [11 - 35:21                                                                                        67:9
                                     once [41 - 5:18, 22:9,     61:1' 62:25, 73:4        parties [71- 2:12,
           notes [31 - 46:3,                                                                                       placed [11 - 66:23
                                      50:4, 55:11              ORGANON [2]-1:7,           14:17,37:16,41:20,
            49:12,51:21                                                                                            places [11 - 67:11
                                     one [471- 5:10, 8:1,       1:8                       55:9, 62:23, 68:15
           nothing [41- 16:19,                                                                                     Plaintiff[2J- 1:5, 1:20

12/04/2008 03:00:01 PM                                            Page 8 to 8 of 12                                                       28 of 32 sheets
            Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 106 of 113 PageID #:
                                                3967                                       9


             plaintiff[7J- 35:9,       present [51 - 22:23,       producing [81- 43:16,      65:9,67:10,67:11          reasons [1]-10:4
              44:3, 49:17, 55:16,       33:9, 37:12, 77:8,         43:18, 49:23, 55:2,      putting [21- 12:23,        rebut[1J-74:12
              70:15, 74:5, 77:3         77:15                      55:3, 59:24, 76:18        17:4                      received [51 - 9:3,
             Plaintiffs [11- 18:17     presentation [11 -         product [91 - 9:6,                                     9:13, 10:16, 10:21,
             plaintiffs [31 - 3:1,      68:20                      23:17,28:21,29:18,                  Q                 50:23
              56:23, 70:21             presentations [11 -         45:15, 59:19, 72:13,                                recent [21 - 67:20,
             plays [11- 58:9            63:5                       72:17, 72:20                                          68:7
                                                                                            qualification [2] -
             plea [11 - 20:18          presented [51 - 19:6,      production [21 -                                     recently [41 - 6:25,
                                                                   45:10, 52:13              37:20,43:4
             Plus [11 - 40:3            36:21,55:6,62:18,                                                                8:19, 33:15, 68:7
                                                                                            questioning [11 - 50:8
             point [241- 2:24, 5:21,    75:21                     productive [11- 19:7                                 Recess [21 - 21 :24,
                                                                                            questions [31 - 6:6,
              7:7,26:16, 31:14,        presenting [11 - 75:22     productively [11-                                      42:20
                                                                                             6:14,51:15
              33:10,34:1,34:21,        pressing [11 - 44:5         42:22                                               recital [11- 77:7
                                                                                            quick[2J- 20:17,
              37:17,38:10,41:16,       presumably [11 -           Products [11- 65:21                                  recognize [31- 31:8,
                                                                                             30:25
              43:17, 45:15, 52:12,      11:16                     products [61 - 34:2,                                   39:6,39:16
                                                                                            quickly [11 - 52:23
              52:14, 54:14, 54:20,     Presumably [11 -            59:7, 68:5, 72:8,                                   reconsideration [11 -
              68:3, 69:4, 70:13,                                   72:10,72:11              quit [21 - 35:11, 76:20
                                        71:20                                                                            56:12
              71:1,71:17,72:16,        presumption [21 -          Professor[7]- 3:16,                                  record [91 - 17:4,
              77:1                      63:19, 63:20               3:18, 4:2, 4:13, 4:24,              R                 19:15,33:5, 37:18,
             Point[1J- 69:10           pretrial [11 - 33:4         5:6,43:7                                              42:24, 55:25, 56:25,
             pointed [11- 44:16        pretty [21 - 16:3, 53:25   profit[2J- 59:25,         raise [31 - 53:13,           66:25, 70:11
             pointing [11 - 53:15      prevail [11 - 33:4          61:12                      57:20, 71:24             recorded [11- 13:3
             points[5J- 8:10, 8:12,    previously[2J-19:16,       progress [11 - 42:22      raised [6]-7:10, 11:5,     records [11- 7:19
              15:3, 36:22, 37:21        25:24                     projects[2J-13:13,         23:24, 31:22, 33:15,      recrimination [11 -
             portion [11- 17:25        price [3J - 59:13,          17:15                     44:20                       54:13
             portions [41 - 13:22,      59:14, 61:22              promised [11- 39:13       raises [11 - 53:22         redact [11 - 52:22
              22:11' 52:22, 53:4       prices [21 - 59:12,        prong [21 - 8:3, 66:9     range[2J-69:17, 71:4       redacted [71 - 22:10,
             position [10J - 19:1,      59:15                     proposal [1]-10:16        rape [11 - 59:3              22:11, 52:18, 53:20,
              20:7, 23:18, 26:2,       primarily [11- 74:6        propose [41 - 22:4,       raped [11 - 59:1             53:21' 53:23, 54:8
   )          26:12, 26:15, 28:4,
              34:13,68:8, 71:22
                                       principle [11 - 60:10
                                       principles [11 - 62:5
                                                                   33:19, 42:23, 65:6
                                                                  proposed [6]- 7:14,
                                                                                            rather[2J-16:9, 18:9
                                                                                            Re [11- 65:20
                                                                                                                       redactions [31- 22:9,
                                                                                                                         53:9,53:11
             possession [11 -          privilege [6] - 22:6,       10:11,38:17,62:22,       re[1J- 67:5                reference [2]- 77:4,
              13:18                     23: 15, 24:1' 24:3,        62:23, 68:13             re-think [11 - 67:5          77:6
             possible [31 - 3:8,        24:15, 25:2               proposing [11 - 10:24     reach [91- 4:4, 4:5,       references [31 - 26:21,
              20:13, 20:19             privileged [31 - 9:2,      protect [11- 52:5                                     44:18, 45:24
                                                                                             38:4, 38:5, 38:8,
             post [21 - 29:13, 29:15    44:5, 53:19               protection [11- 5:19       40:22, 68:8, 68:1 0,      referred [11- 8:17
             post-litigation [21 -     problem [61 - 8:6,         protective [101- 5:17,     74:21                     reflect [11- 49:11
              29:13, 29:15              20:12, 34:9, 39:17,        19:3, 43:4, 54:21'       read [71- 2:16, 18:6,      reflecting [11- 51:22
             potential [11 - 67:8       58:22, 75:15               54:23, 62:15, 62:16,       23:22,31:12,34:19,       refuse[2l- 6:14, 6:19
             potentially [11- 64:20    procedure [41- 22:7,        62:22, 63:2, 63:15        62:20,66:7                refused [31 - 4:24,
             precisely [11 - 34:4       22:19, 38:19,41:24        provide [5]-14:24,        reagents [21 - 59:6,         5:19, 63:14
             precluded [21- 8:18,      proceed [31 - 40:8,         26:2, 42:7, 56:9,         67:17                     regarding [31 - 8:15,
              9:9                       67:7, 75:6                 72:4                     real [41 - 29:24, 39:23,     8:20, 9:10
             preclusion [11- 15:20     proceeding [21 - 69:2,     provided [31 - 4:5,        52:23, 60:17              regardless [21 - 3:5,
             predicates [11 - 18:7      69:13                      13:16, 62:12             Really [11 - 48:3            17:17
             predictability [11 -      process [41 - 30:16,       providing [31- 31:4,      really [161- 18:8,         rejected [31- 4:9,
              25:1                      30:18,32:6,41:15           43:14, 45:8                19:18, 31:24, 32:2,       4:11,67:12
             predictable [11 - 25:4    produce [8]- 12:8,         purchase [31- 35:12,       45:18, 48:10, 52:10,      relate [13]-13:7, 13:8,
             premise [21 - 45:6,        35:5, 46:6, 50:9,          76:17, 76:19              54:3, 64:10, 64:14,         13:13, 16:14, 19:22,
              56:25                     52:1' 52:4, 52:18,        purpose [3J - 29:9,        64:17,64:22,65:11,          30:11,31:15,46:15,
             premises [21 - 44:25,      55:15                      29:16, 38:1               66:10, 75:24, 78:2         52:18, 53:4, 70:3,
              45:9                     produced [29]- 3:14,       purposes [21 - 25:2,      realm [11 - 19:4            76:19
             premium [11 - 61:3         5:25, 6:23, 7:4, 7:6,      34:2                     reason [41 - 5:25,         related [31- 7:18,
             preparation [21 - 5:1,     7:13, 7:18, 11:17,        pursue [11 - 20:6          36:12, 57:19, 68:1         45:16, 76:20
              35:23                     12:15, 12:21, 13:9,       pursued [21 - 32:8,       Reasonable [11 -           relates [10]-13:10,
             prepare [31 - 46:2,        13:11,23:18,25:14,         49:14                     70:24                       16:19, 17:18, 26:13,
    )         75:7, 77:3
             prepared [41 - 37:22,
                                        26:6, 26:9, 26:15,
                                        27:5, 27:14, 27:15,
                                                                  pursuing [41 - 3:3,
                                                                   68:11,68:16,70:23
                                                                                            reasonable [41 -            28:6,31:7, 32:2,
                                                                                                                        48:22,68:3,71:17
                                                                                             47:16, 70:23,71:1,
              38:24, 39:8, 39:20        27:20, 27:23, 28:5,       pushed [11 - 54:9          71:3                      relating [71 - 23:9,
             preparing [21 - 64:20,     34:14, 44:8, 47:21'       put [81 - 11:6, 18:23,    reasonably [11 - 60:2       27:25, 28:14, 28:19,
              64:23                     53:4, 53:18                22:15, 47:3, 47:15,                                  30:20,35:11,46:5

29 of 32 sheets                                                      Page 9 to 9 of 12                                             12/04/2008 03:00:01 PM
          Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 107 of 113 PageID #:
                                              3968                                     10

                                                                  !
           relation 111 - 67:18         22:5, 23:10, 33:20,       I Rule[21-41:6, 41:12         seek [41 - 22:10,          showed 111- 53:21
           relationship 121 -           33:23, 34:6, 35:9,            rule [41- 37:22, 38:9,     28:12,56:17, 57:11        side [71 - 2:9, 16:6,
             19:10, 44:19               40:13, 60:11' 69:21            43:1,55:17               seeking [61-10:5,           25:11' 31:20, 34:20,
           relevant [6J - 12:9,       resolved [6J- 22:3,             ruled [3J - 43:5, 43:6,    16:19, 28:3, 70:14,        54:25,73:7
            23:20, 25:15, 27:20,        23:12,23:13, 34:21,            55:2                      70:21,74:4                sided 111-38:18
            71:22,73:12                72:2, 76:25                    rules [3J- 6:7, 41:3,     selected 111 - 5:9         sides [6]-18:2, 18:13,
           reliance 1121-25:13,       resolving 111-64:17              64:24                    selectively [11 - 6:18      35:17, 39:14, 54:12,
            46:12,46:14,47:1,         respect[24J- 8:14,              Rules 111-41:9            sell [10J- 59:11, 59:13,    62:17
            47:13, 47:25, 48:11'        8:21, 9:12, 22:6,             ruling [10J- 37:6,         59:16,60:11,60:17,        sign [11 - 77:9
            48:12,48:17, 51:15,         22:8, 22:13, 22:18,            38:11, 38:12, 39:10,      60:21, 72:8, 72:10,       signed [21 - 19:20,
            65:16, 66:23                22:24, 25:3, 25:12,            40:22, 43:8, 43:10,       72:16                       31:17
           relied [BJ- 47:2, 47:5,      26:24, 33:1' 33:2,             55:9, 62:19, 67:10       sells [31- 34:1, 34:2,     Similarly[1J-19:14
            47:16, 47:19, 47:22,        34:10, 54:23, 70:13,          rulings [61- 34:12,        67:17                     simple [3J - 12:22,
            50:12, 65:21' 66:20         70:17,71:15,74:4,              38:25, 39:25, 40:13,     send [41 - 29:8, 41 :22,     37:3, 37:17
           rely [31 - 6:10, 46:24,      74:9, 74:23, 75:25,            40:17, 40:21              42:16, 78:1               simply [21 - 42:24,
            47:17                       76:8                          run 111-32:12             sense [4J- 24:7,            75:24
           relying [21 - 46:20,       respond [41 - 10:1,             rush 111- 18:11            39:23, 41 :20, 72:8       simultaneously 111 -
            46:21                       15:2, 54:18, 64:13                                      sensitivity (5J - 32:3,     77:23
           remaining [11 -18:24
           remains [21 - 37:4,
                                      responded 111 - 10:17
                                      response [31 - 10:12,
                                                                                 s               32:12, 32:15, 32:17,
                                                                                                 32:22
                                                                                                                           single 121 - 44:17
                                                                                                                           sit 111 - 5:21
            67:6                        24:20, 63:25                                            sent[7J- 3:12, 10:14,      sitting 111-24:10
                                      responses 111-26:18             S.A(2J-72:9, 72:12         36:3, 45:22, 46:2,
           remarks 111- 10:1                                                                                               situation (41 - 56:6,
           remedy[1J-15:19            responsibility 111 -            sale 111 - 13:2            51:22, 53:17               73:5, 73:8, 75:21
           remember [41 - 17:13,        75:18                         sales [61 - 7:2, 7:3,     separate (2]-12:24,        six [41 - 3:2, 3:14,
                                      responsible 111-                 7:6, 7:8, 7:12, 68:4      62:25
             36:1, 58:7, 74:2                                                                                                32:1,36:13
           rendered (4J- 23:17,         57:18                         samples 121-57:15,        September [71 - 3:25,      Sleet [71- 24:8, 24:10,
            25:23, 25:24, 26:3        rest121- 35:6, 53:8              59:6                      4:6,4:8,4:19,6:1,          24:11' 24:22, 24:23,
                                      restrict 111 - 20:3             sat[2J-15:5, 38:2          11:9, 11:10                25:2,25:5
           renoticed 111-5:14
                                      result 111 - 3:1                satisfaction 111- 31:3    series 111 - 76:2
           repeatedly 121 - 4:1,                                                                                           Sliding 111 - 60:18
            6:5                       resulting 111 - 16:1            satisfied 111-47:18       Serono [191 - 13:1,        slightly(1J- 49:4
           repetitious 111 - 70:10    results 121 - 2: 18, 2:20       Saturday 121 - 54:2,       13:11,13:25, 14:3,        slow [11 - 38:23
           reply 111 - 9:1            retained 121- 13:5,              58:8                      14:8, 17:15, 22:14,       small [21 - 61 :3, 67:16
                                        14:3                          SaW[3]-20:7, 36:7,         71:10,71:19, 71:20,
           report 111- 33:5                                                                                                soccer[1J- 58:10
                                      reviewed [3J- 12:7,              54:8                      71:25, 72:5, 72:9,
           Reporten11- 78:17                                                                                               soft 111 - 61:11
                                        17:25, 54:9                   scale 111 - 60:19          72:12, 72:24, 72:25,
           reports [51- 7:20,                                                                                              sold [5J - 16:4, 62:4,
                                      revisit[1J-71:14                schedule [31- 3:23,        75:17, 75:18, 76:3
             10:8, 10:11,72:5                                                                                                62:7, 72:18, 72:22
                                      revisiting 111 - 40:16           4:19,71:11               Serono's [3J- 11:5,
           represent [21 - 58:25                                                                                           solely 111 - 29:15
                                      Revolving 111-72:12             scheduled 121 - 3:24,      55:18, 73:8
           representation 111 -                                                                                            solves 111- 31:3
                                      Rich 111 - 2:9                   71:11                    serve111- 66:18
             73:16                                                                                                         someone [41 - 20:3,
                                      Richard 111-37:13               scheduling 121-           served 121- 5:7, 5:9
           represented [21 -                                                                                                54:15, 60:6, 66:18
                                      RICHARD [2]-1:16,                35:18, 36:3              session 111 - 39:5
             36:21,41:23                                                                                                   sometimes 111- 16:2
                                        1:23                          School [11 - 58:9         set(4J-14:6, 22:19,
           request [31 - 4:1, 5:14,                                                                                        Sometimes 111 - 56:22
                                      roadmap 111-51:13               school 111- 4:7            50:12, 60:1
             29:23                                                                                                         somewhat111- 61:10
                                      robbery 111 - 61:4              scope [31- 72:17,         sets 111 - 77:3
           requested 111 - 4:15                                                                                            somewhere 111-
                                      Robinson 111 - 25:7              72:20, 75:23             setting 121-21:18
           requesting 121-3:10,                                                                                              40:11
                                      Robinson's 111- 17:5            score 111- 44:21          several (31 - 53:3,
             16:16                                                                                                         son 111-58:10
                                                                      searches [1)-12:13         71:19, 75:16
           requests 121 - 5:20,       ROCHE 111 - 1:4                                                                      sorry[1J-14:12
                                                                      second (3J- 3:7, 5:23,    severely 111- 65:5
             14:17                    Roche 1111 - 35:10,                                                                  sort[2J-15:20, 31:9
                                                                       43:12                    shambles 111 - 46:1
           required 111-55:15           44:1' 54:24, 56:4,                                                                 soul 111- 40:25
           requires [11 - 45:6          76:8, 76:10, 76:12,           See 111- 21 :8            sharing 111 - 2:22         source[2]-7:1, 68:12
                                        76:15, 76:18                  see (25J- 17:21, 18:20,   sharply 111 - 69:19
           requiring 111- 63:1                                                                                             speaking 111-37:10
                                      Rome111-1:16                     20:21,21:2,21:16,        shield 111-6:19
           reschedule 111 - 5:11                                                                                           special 121- 41:21,
                                      room [4J- 21:15,                 24:19, 24:23, 29:5,      shocked 111 - 37:11
           reservation 111 - 24:22                                                                                          64:23
                                        21:19,21:22, 38:3              30:22, 34:6, 38:1'       short 121 - 7:6, 20:16
           reserve 111- 57:24                                                                                              specific [BJ - 6:14,
                                                                       42:1, 58:8, 58:22,       shortly[3J- 25:17,
           reserved [21- 57:25,       rooms 111- 21:19                                                                      7:12, 28:25, 35:3,
                                                                       64:6, 64:7, 64:8,         26:3,35:13
             58:1                     roughly [41 - 12:20,                                                                  40:4, 65:21' 68:6,
                                                                       65:11' 67:9, 70:4,       shot[1J-71:25
           resolution [5J- 39:10,       12:23,61:18,61:19                                                                   74:7
                                                                       71:8, 73:16, 73:20,      ShOW[7)- 20:4, 29:14,
             40:8, 44:3, 44:4,        rOW[1)- 24:10                                                                        specifically [61 - 20:4,
                                                                       76:5, 77:16               47:2, 47:16, 56:14,
             74:22                    royalty [41 - 70:23,                                                                   23:15,32:14, 35:11,
                                                                      seeing 111- 17:14          57:2, 65:17
           resolve 110] - 22:4,         70:24, 71:2, 71:4                                                                   38:6,74:6

12/04/2008 03:00:01 PM                                                  Page 10 to 10 of 12                                                       30 of 32 sheets
            Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 108 of 113 PageID #:
                                                3969                                     11



            specification [11 -              13:18, 13:21, 32:16             78:10                     62:9, 62:13, 63:4,      travel [11 - 4:25
             45:6                           subsequently [11-              ten-day [11 - 36:10         63:9, 63:22, 64:10,     trial [131 - 3:3, 35:16,
            speed [11- 32:25                 14:9                          ten-minute [11- 68:21       64:22, 66:1, 66:3,        35:19, 36:4, 36:10,
            spend [11- 58:3                 successful [11- 33:6           term [21- 4:7, 69:6         66:22, 67:2, 67:9,        47:10,48:7,63:19,
            spokesperson [21 -              sue [21- 16:5, 60:7            terms [31 - 19:5,           67:25, 68:18, 69:3,       63:20,64:15, 66:24,
             36:23, 37:12                   sued [11- 58:18                  43:16, 62:23              69:6, 69:23, 70:6,        67:5, 73:19
            spotlightr11- 9:20              sufficient [11 - 30:8          terrific [11 - 42:25        70:9, 70:18, 70:20,     trials [21 - 65:4
            stage [11- 64:18                suggest[3J- 31:23,             testr21- 8:3, 19:24         70:24, 72:12, 73:14,    tried [61 - 15:5, 20:5,
            stages [11- 47:10                32:20, 37:23                  testified [3J- 22:15,       73:25, 76:24, 77:18,      25:7,41:8,42:21,
            standing [21 - 17:23,           suggested [11 - 75:2             56:2, 75:14               77:21, 78:9, 78:14        67:11
             24:24                          suggestion [21 -               testifies [11 - 22:17     themselves [11 - 8:23     trip [1] - 55:20
            stands [11 - 42:25               10:21, 72:3                   testify[2J- 64:1, 74:25   theories [11 - 70:20      troubling [11- 6:4
            start [91- 2:21, 4:7,           suing [11- 58:16               testifying [11 - 32:21    thinking [11 - 19:4       true [31 - 19:13, 36:24,
             26:1' 36:2, 36:6,              suit[7J- 26:1, 26:24,          testimony [71 - 8:18,     third [41- 14:11,           46:13
             37:15, 37:23, 39:4,             43:15, 43:18, 43:20,            64:14, 64:16, 65:22,      52:12, 68:16, 69:3      truth [1]- 54:15
             68:10                           43:22, 43:25                    65:25, 66:20, 75:3      Third [31- 41:1, 41:2,    try [13] - 3:3, 3:6, 3:8,
            started [41 - 5:8,              suits [11 - 56:5               THE [1631- 1:1, 1:2,        69:8                      3:9, 37:4, 42:24,
              12:12, 38:14, 65:8            summary [21 - 7:6,               2:2,2:7,2:11,2:16,      third-party[1J- 68:16       50:10, 54:12, 57:19,
            starting [41- 11:13,             38:24                           7:22, 8:3, 8:6, 8:13,   Third-party [11- 69:8       59:5, 73:14, 74:12,
             36:4, 36:12, 36:14             summer [11 - 3:24                9:14, 9:18, 9:23,       Thorn [51 - 23:19,          77:20
            starts [21 - 35:21,             supplement [81 -                 10:19, 12:17, 13:15,      23:22, 45:17, 45:18,    trying [171- 3:15,21:5,
             36:11                           18:22, 23:1' 23:2,              13:24, 14:2, 14:5,        49:22                     25:4, 30:16, 31:22,
            staters]- 37:16,                 38:5, 38:18, 71:5,              14:10, 14:13, 14:20,    thoughts [21- 9:7,          40:14,40:25,42:1,
             37:24, 42:24, 64:3,             74:18, 74:20                    14:23, 15:9, 15:13,       78:4                      42:6, 51:12, 53:14,
             64:4                           supplemental [11-                15:19, 15:24, 16:20,    three [41 - 12:21,          53:24, 54:4, 54:5,
            statement [11 - 37:3             25:23                           16:22, 17:19, 18:1,       24:15, 60:1, 61:24        55:5, 65:10, 73:3
            statements [21 - 2:13,          supplementation [41 -            18:17, 19:14, 19:22,    thrOW[3]-15:13,           Tuesday [2]- 1:11,
              72:4                           26:4, 43:23, 71:9,              20:15, 20:22, 21:5,       25:2,25:6                 36:6
            STATES [11- 1:1                  74:16                           21:8,21:11,21:25,       tied [11- 71:7            Tunnell [11 - 1:23
            States [4]-11 :15,              supplemented [11-                23:22, 24:9, 24:13,     tierr11- 63:4             turn [11- 62:18
              15:17, 55:15, 55:20            25:16                           24:21, 24:25, 26:19,    tiers [3J - 62:24,        turned [21 - 6:11,
            stay [11- 41:21                 supplementing [11 -              27:2, 27:9, 27:15,        62:25,63:7                37:13
            steps [11 - 57:7                 44:22                           27:17, 27:22, 28:7,     timingr11- 68:16          Two [21 - 62:21, 63:7
            Steven [21 - 7:25, 9:17         supply [11- 61:2                 28:10, 28:16, 28:24,    today[14J- 5:21, 6:22,    two [331 - 3:4, 4:21,
            still [51 - 3:15, 5:23,         supportr11- 7:13                 29:3, 29:10, 29:19,       8:9, 16:3, 18:11,         8:3, 9:3, 11:6, 11 :7,
             24:16, 75:10, 76:22            supporting [11- 29:16            30:9, 30:13, 30:22,       33:21, 39:22, 40:14,      16:7, 19:20, 19:24,
                                            supports [11 - 30:4              31:16, 33:3, 33:22,       40:15, 44:21, 70:20,      21:13,21:19,23:1,
            stipulation [8]- 7:14,
                                            supposed [41 - 37:24,            34:7, 34:17, 34:19,       71:1,77:4, 77:10          23:2, 23:15, 32:1'
             7:16, 23:9, 40:22,
             68:8, 68:10, 68:13,             41:10,41:12                     35:15, 35:23, 36:6,     together [11 - 12:23        42:8, 44:7, 49:19,
                                                                             36:10, 37:7, 37:9,      tongue [11 - 36:18          53:18, 55:12, 61:25,
             68:15                          surprised [11 - 9:25
                                                                             38:22, 39:3, 40:6,      took[6J-17:12,              62:24, 62:25, 63:4,
            stockholders' [11 -             suspect [31- 50:3,
                                                                             40:9, 40:18, 40:24,       17:16, 25:19, 25:25,      64:14, 66:9, 66:12,
             58:21                           54:11,58:13
                                                                             42:13, 43:9, 44:23,       26:2,59:1                 67:11,69:19,70:16,
            stood [11- 53:10                Switzerland [11 - 3:19
                                                                             45:5, 45:12, 46:7,      top [1]- 41:21              71:5,76:1,76:15
            strategy [11 - 18:3             systems [11- 61:1
                                                                             46:10, 46:21,46:24,     topics [21- 35:10,        two-part[1J-19:24
            strong [41 - 3:2, 41 :23,
                                                                             47:5, 47:9, 47:21'        75:16                   two-prong [21 - 8:3,
              55:24, 68:1                              T                     47:24, 48:3, 48:6,      toward [11- 51:11           66:9
            stuff[8J- 27:22,
                                                                             48:10,48:15,48:25,      towards [2]- 4:15,        two-tier[1J- 63:4
             27:24, 28:10, 29:4,
                                            table [11 - 22:23                49:15, 49:20, 49:24,      7:10                    two-yearr11- 32:1
             29:5, 41:5, 47:4,
                                            tactics [21 - 3:1, 3:4           50:13, 50:20, 51:1,     town 111- 58:8            type [31 - 65:21, 66:20,
             47:6
                                            tail [1]- 27:18                  51:5, 51:10, 52:3,      track [21- 77:6, 77:9       75:20
            subject[3J- 6:17,
                                            technical [21 - 8:1,             52:9, 52:15, 52:23,                               types [1]- 8:17
             6:20, 41:5                                                                              tracking [11 - 78:10
                                              66:10                          53:2, 53:24, 54:11'     transaction [11- 15:15    typical [11- 36:10
            subliminally [11 -
                                            technology [11 - 66:7            54:17,55:4,55:11,                                 Typically [11 - 60:16
              34:24                                                                                  transactional [1J -
                                            TEKNIKA[2J-1:7, 1:8              55:19, 56:13, 56:20,
            submission [11 - 78:5                                                                      14:23
            submit [21 - 46:1, 78:2         Teknika [61 - 9:4, 27:4,         57:5, 57:9, 57:13,
                                                                             57:16, 57:21, 57:25,
                                                                                                     transcript[3J- 77:8,                  u
            submitted [11- 63:13              43:24,61:1,62:25,                                        78:9, 78:12
                                                                             58:15,59:18,60:16,
            subpoenaing [11 -                 73:4                                                   transferred [21 - 13:1,
                                                                             60:23, 61:5, 61:9,                                U.K[1J-3:18
                                            ten [6]- 31:10, 36:10,                                     14:16
             69:2
                                              39:24, 68:21, 77:12,
                                                                             61:18, 61:24, 62:4,                               u.s [4] - 4:25, 7:2, 7:8,
            subsequent [31 -                                                                         transferring [11- 14:1
                                        I                              I
31 of 32 sheets                                                              Page 11 to 11 of 12                                             12/04/2008 03:00:01 PM
           Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 109 of 113 PageID #:
                                               3970                                     12


            7:9                      urged 111-3:25               29:12, 46:8, 47:11'
           U.S.D.C.J 111 - 1:14      urging 111 - 3:22            47:13, 64:1,64:2,
           ultimate 121 - 64:15,                                  65:16, 66:21
            68:12                                v               willing 111 - 56:9
           ultimately 121 - 46:25,                               Wilmington 111 - 1:11
            64:21                                                withheld (71- 8:16,
           unable 121- 15:11,        vacation 121-4:17,           8:24, 9:2, 12:15,
            15:16                      4:19                       13:11,43:12,43:15
           uncommon 111-59:19        vacations 111 - 3:21        withholding 111 -
           under(14J- 6:7, 12:4,     validity[1J-74:19            44:10
            12:7, 19:23, 23:19,      variety111- 67:17           witness 1211- 7:7, 8:4,
            30:23,41:12, 43:4,       various 121 - 4:3, 10:4      19:15, 19:17, 33:10,
            47:13, 49:22, 63:2,      verbal 111 - 46:18           50:9, 50:14, 51:9,
            63:15, 64:24, 70:20      version 111- 53:22           64:25, 65:15, 66:6,
           Under[2J- 14:23,          versions 111 -53:19          67:8, 71:10, 74:25,
            43:12                    via 111 - 8:22               75:20, 75:22, 76:10,
           underlies 121 - 11:19,    vieW[14J- 18:4, 23:14,       76:11
            11:21                      25:6, 41 :25, 48:25,      witnesses (9]- 3:14,
           underlying (3J- 9:10,       55:3, 59:18, 60:3,         3:23, 6:13, 6:15,
            12:1, 16:15                65:2, 65:15, 67:6,         19:25, 35:2, 55:18,
           understood [5]- 27:7,       77:1, 77:21                63:12, 75:21
            55:1, 59:9, 71:1,        views 111 - 67:7            Wohlstadter121-
            74:14                    Virginia 111-63:18           35:5, 55:3
           undertaking 111 -         visits 111- 32:2            word 111-47:20
            63:18                    vitae 111- 63:14            words 111- 75:1
           unenforceability 111-                                 works 121 - 20:3, 46:25
            10:9                                w                world 111- 4:4
           UNITED 111 - 1:1                                      worse 111-66:14
   )       United [4J- 11:15,
            15:17,55:15,55:19
                                     wait 111 - 21 :23
                                                                 worth 111-66:15
                                                                 wrangling [1]-16:9
                                     waited 111 - 6:8
           universe [3J - 29:5,                                  Wright121- 21:14,
                                     waived 111 - 30:7
            30:5, 49:15                                           21:21
                                     wants [41- 2:17, 38:9,
           university[1J- 20:3                                   writ121- 57:9, 57:13
                                      38:11,64:5
           unless [3J- 5:15, 20:3,                               write 111 - 77:24
                                     Weber [9J - 7:25, 8:4,
            66:24                                                writing 111- 18:9
                                      9:17, 19:20, 19:21,
           Unless (2]-18:3, 20:2                                 written 121 - 31:19,
                                      31:7,31:24,43:4,
           unreasonable 121 -                                     46:17
                                      43:7
            56:15, 58:2                                          wrote111- 59:10
                                     website 111- 67:16
           unredacted 111-52:13
                                     week[e]- 5:2, 10:12,
           Unredacted 111-            25:22, 36:5, 69:14,
                                                                            y
            52:15                     71:13
           unusual 111 - 63:10       weekends 111-54:1
           up [491- 3:17, 9:16,                                  year 111 - 32:1
                                     weeks [7J- 3:14, 23:2,      years 121- 15:16,
            11 :3, 11:12, 17:9,
                                      42:8, 49:19, 70:16,         31:10
            20:21,21:18,22:19,        71:6
            24:11,24:22,24:24,                                   yesterday (10]-10:14,
                                     well-understood 111 -        10:17, 10:22, 10:24,
            26:6, 26:25, 27:4,
                                      74:14                       11:4, 23:23, 24:9,
            27:5, 27:11,29:23,
                                     whatsoever[1J-7:18           33:17,41:3,41:23
            29:24, 32:25, 33:3,
                                     Whereas 111 - 61 :2         yesterday's 111 - 41 :17
            40:12,43:15,43:18,
                                     whereas 111- 3:15
            43:22, 43:24, 44:2,
                                     whereby 111 - 22:19
            44:4, 45:2, 45:5,
                                     whole [BJ- 8:3, 12:21,
            50:19, 52:3, 52:23,
                                      13:2, 37:25, 38:10,
            53:10, 54:4, 54:5,
                                      48:7,69:21,73:18
            56:14, 57:2, 62:15,
            68:7, 69:10, 70:25,      wholly 121 - 44:9,
                                      44:13
            73:17,73:20, 74:11,
            74:17, 75:20, 76:22,     willful [31 - 6:11, 47:2,
            77:16                     65:24
                                     willfulness [91 - 23:20,
           upset 111 - 58:24

12/04/2008 03:00:01 PM                                             Page 12 to 12 of 12      32 of 32 sheets
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 110 of 113 PageID #:
                                    3971




                           EXHIBIT D
Case
Case 1:18-cv-00224-CFC-CJB Document
     1:10-cv-00915-LPS Document 349-1162   Filed
                                       Filed     12/23/19
                                              08/28/12    Page
                                                        Page    111
                                                             49 of 68ofPageID
                                                                        113 PageID  #:
                                                                              #: 5762
                                     3972
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 112 of 113 PageID #:
                                    3973




                           EXHIBIT E
Case 1:18-cv-00224-CFC-CJB Document 162 Filed 12/23/19 Page 113 of 113 PageID #:
                                    3974
